


SEAHOLM TRIPLE NET LEASE
(athenahealth, Inc.)
THIS LEASE is made as of January 31, 2014, by and between Landlord and Tenant,
upon the following terms and conditions:
SECTION 1: BASIC LEASE PROVISIONS.
These Basic Lease Provisions set forth the basic terms of this Lease. In the
event of any inconsistency between the terms set forth in these Provisions and
any other provision of this Lease, the Basic Lease Provisions shall prevail.
1.1
Tenant:
Name:




Address for Notices:






With a copy to:
athenahealth, Inc.
a Delaware corporation


311 Arsenal Street
Watertown, MA 02472
Attention: Tim O’Brien


Dain Torpy
129 South Street, 3rd floor
Boston, MA 02111
Attention: Joseph R. Torpy
1.2
Landlord:
Name:




Address for Notices:




With a copy to:
Seaholm L/R, LLC
a Texas limited liability company


1214 W. 6th Street, Suite 220
Austin, Texas 78703


6922 Hollywood Boulevard, Suite 900
Los Angeles, California 90028
Attention: General Counsel
Fax: (310) 858-6960
1.3
Premises:
Approximately 103,162 rentable square feet, consisting of Levels 1, 2, 3 & 4
(the "Premises") of the Seaholm Power Plant Building of the Project (the
"Building"), as depicted on Exhibit "A-1. The Building is located on the land
described on Exhibit "A-2".
1.4
Project:
The project (“Project”) shall consist of (i) that certain retail/office building
consisting of approximately 65,175 rentable square feet (the “Retail/Office
Building”); (ii) the “Seaholm Power Plant Building”, consisting of approximately
113,063 rentable square feet; and (iii) the “High Rise Tower” containing
approximately 13,276 rentable square feet of retail space (the remaining space
being comprised of residential condominiums), and (iv) that certain parking
garage (“Garage”) consisting of three levels of subterranean parking, including
538 parking stalls, all located in Austin, Texas, as depicted on the Site Plan
attached hereto


1


--------------------------------------------------------------------------------




 
 
as Exhibit “A-2”. The plans for the construction of the Garage are attached
hereto as Exhibit “A-4”.
1.5
Tenant’s Proportionate Share:
With respect to any expense related solely to the Building, 91%, being the
percentage that the rentable square footage of the Premises bears to the
rentable square footage of the Seaholm Power Plant Building; and with respect to
any expense related to the Project, 53.87% being the percentage that the
rentable square footage of the Premises bears to the rentable square footage of
the Project.
1.6
Term:


Fifteen (15) Lease Years (subject to extension as set forth herein), measured
from the Rent Commencement Date.


Commencement Date: Subject to Section 2.5 below, the date of Landlord’s delivery
of the Premises to Tenant with Landlord’s Work in the Premises being
Substantially Completed in accordance with Exhibit "C". The projected
Commencement Date is, and shall be no earlier than, July 1, 2014.


Rent Commencement Date: The date Tenant has received a Certificate of Occupancy
from the City for the Tenant Improvements, but in no event (i) more than 180
days from the Commencement Date. Notwithstanding the foregoing, in no event
shall the Rent Commencement Date occur prior to the completion of the Garage and
opening of the same for Tenant’s use in accordance with Section 1.10 of Exhibit
B.


Expiration Date: The last day of the 180th month following the Rent Commencement
Date.


Option to Extend: One (1) five-year option, as more specifically described in
Addendum Paragraph 1.6.
1.7
Base Rent:




[renttable.jpg]




2


--------------------------------------------------------------------------------




 
 
*Base Rent for Months 13-30 is calculated based on 90,000 RSF.


The foregoing periods are calculated commencing on the Rent Commencement Date.


If the actual rentable area of the Premises is determined by Landlord’s
architect pursuant to Section 2.2 below to be other than 103,162 rentable square
feet, then the Base Rent shall be recalculated at such time to reflect the
actual rentable area of the
Premises.
1.8
Security Deposit:
None.
1.9
Permitted Use:
Tenant may use the Premises for general office use, as well as any uses
allowable by Law and subject to the Exclusive Rights.
1.10
Brokers:
Southwest Strategies Group; Stream Realty Partners, L.P.
Avison Young-New England and Oxford Alliance Services, LLC
1.11
Parking:
Tenant shall have the right to rent up to two hundred fifty eight (258)
unreserved parking passes based on two and one-half (2 ½) per one thousand
(1,000) rentable square feet, at the rate and subject to the terms of Addendum
Section 1.11. Such right shall be increased proportionately in the event the
Premises are expanded.
1.12
Guarantors:
None.
1.13
Definitions:


All capitalized terms used in this Lease shall have the meanings specified in
this Section 1 or in Section 43 or in any Addendum to this Lease.


3


--------------------------------------------------------------------------------




1.14
Exhibits:


The following Exhibits are attached to this Lease and incorporated herein by
this reference:
Exhibit A-1   -   Floor Plan of the Premises
Exhibit A-2   - Description of the Land
Exhibit A-3   -   Site Plan of the Project
Exhibit A-4   - Construction Plans for Garage
Exhibit B   -   Acknowledgement of Commencement Date
Exhibit C     - Work Letter
Exhibit C-1   - Responsible Contractor Program Policy
Exhibit D    -   Rules and Regulations for the Project
Exhibit E    - Form of Estoppel Certificate
Exhibit F    - Form of SNDA
Exhibit G    - Form of Recognition Agreement
Exhibit H    - Special Provisions Addendum
Exhibit I      - Exclusive Rights
Exhibit J      - List of Environmental Documents
Exhibit K     - Purchase Terms
Exhibit L    - Tenant Competitors
Exhibit M   - Plan of Exterior Sign
Exhibit N       - Plan of Visitor Parking
Exhibit O   - Plan of Temporary Construction Parking
1.16
Addendum:
Attached:        X       Yes;                No.

SECTION 2:     LEASE OF PREMISES.
2.1    Lease to Tenant. Landlord shall cause to be constructed the Seaholm Power
Plant Building if not already constructed, as depicted on the Site Plan attached
as Exhibit "A-2" which shall include the Premises to be located in the Project
as shown on Exhibit "A-1".
2.2    Premises. Landlord hereby leases the Premises to Tenant, and Tenant
hereby leases the Premises from Landlord, for the Term, subject to the other
provisions of this Lease. The parties acknowledge that Exhibit "A-1" is
Landlord’s best estimate of the precise dimensions of the Premises, which
dimensions may be modified during completion of Landlord’s Work. Upon the
occurrence of the Commencement Date, Landlord shall inform Tenant of the actual
rentable area of the Premises and the Building, and Tenant shall have thirty
(30) days to request in writing a re-measurement of the Premises. If Tenant
fails to timely request a re-measurement, Landlord’s calculation shall be final
and binding, and the Base Rent, Allowance (as defined in Exhibit "C") and
Tenant’s Proportionate Share shall be recalculated (if necessary) to reflect any
changes from the rentable area set forth in Section 1.3 above. If Tenant timely
delivers such notice, then the parties shall agree on a licensed architect to
re-measure the rentable area of the Premises, and such architect’s determination
shall be final and used to recalculate Base Rent, the Allowance and Tenant’s
Proportionate Share as described above. The calculation of the rentable areas in
accordance with this Section 2.2 shall be performed in accordance with BOMA
Standards of Measurement (Office Buildings) ANSI/BOMA Z65.1 – 2010).
2.3    Common Areas. Tenant shall have the nonexclusive right to use the Common
Areas, subject to Matters of Record and the Rules and Regulations. Tenant's
rights are subject to Landlord's right to make changes to the Common Areas or
the use of such Common Areas

4


--------------------------------------------------------------------------------




which Landlord deems reasonable, perform maintenance and repairs and otherwise
use the Common Areas as Landlord may deem appropriate in its reasonable
judgment; provided, however, Landlord may not make any changes to the Common
Areas or to Garage that would materially, adversely impact Tenant’s use of or
access to the Premises, the Building or the Garage without the prior consent of
Tenant.
2.4    Title. Tenant's leasehold estate in the Premises under this Lease is
subject to: (a) the Matters of Record, including the Master Lease; (b) the Rules
and Regulations, and (c) the effect of all Laws applicable to the use and
occupancy of the Premises and the Project.
2.5    Acceptance of Premises. Subject only to Substantial Completion of
Landlord’s Work as described in Exhibit "C" (and subject to Landlord’s
completion of punch list items as defined in Exhibit “C”), Tenant accepts the
Premises, the Common Areas and Project as satisfactorily completed, and by
accepting delivery of the Premises agrees that the Premises and the Project are
in satisfactory condition and repair, except as to latent defects and subject to
problems or conditions of which Tenant gives Landlord notice within ninety (90)
days after the Commencement Date. The parties acknowledge that if the City
requires Substantial Completion of the Garage in order for Tenant to gain access
to the Premises or to commence the Tenant Improvements, the Commencement Date
shall not occur until Landlord Substantially Completes the Garage. Nothing
provided herein shall relieve Landlord from ongoing maintenance, repair and
replacement obligations contained in this Lease or from Landlord’s obligations
under Section 18 below.
2.6    Delivery of Possession. (a) Landlord shall deliver to Tenant possession
of the Premises, with Landlord’s Work Substantially Complete, in accordance with
the terms of delivery set forth in Exhibit "C", and free and clear of all other
tenants and occupancies. Landlord shall not be liable for any delay in delivery
of possession of the Premises except as set forth in subsection 2.6(b) below.
Landlord makes no representation or warranty with respect to the occupancy by
any tenant or occupant, as to the date on which any such tenant or occupant
accepted or will accept occupancy of its space or the use to which any other
tenant or occupant will put its leased space, except as expressly provided
herein.
(b)    The projected delivery date of the Premises with Landlord’s Work
Substantially Complete is July 1, 2014. If Landlord cannot deliver possession of
the Premises to Tenant in the condition required above on the projected delivery
date for any reason, Landlord shall not be subject to any liability therefore
except as set forth in this Section 2.6(b). Such failure of delivery shall not
affect the validity of this Lease or the obligations of Landlord or Tenant
hereunder except as provided herein. If Landlord shall have failed to deliver
the Premises with Landlord’s Work Substantially Complete on or before December
1, 2014 (the “First Credit Date”), then Tenant shall receive a credit against
Base Rent in the amount of $7,913.80 for each day thereafter until the earlier
of (i) the date Landlord delivers possession of the Premises with Landlord’s
Work Substantially Complete, or (ii) February 1, 2015 (the “Second Credit
Date”). If Landlord shall have failed to deliver the Premises with Landlord’s
Work Substantially Complete or before the Second Credit Date, then Tenant shall
receive a credit against Base Rent in the amount of $15,827.60 for each day
thereafter until the date Landlord delivers possession of the Premises with
Landlord’s Work Substantially Complete. The credits due under the prior two
sentences shall be applied against the Base Rent initially due hereunder and
shall continue until exhausted, and thereafter Tenant shall commence payment of
Base Rent. In addition, if Landlord is unable to deliver possession of the
Premises to Tenant with Landlord’s Work Substantially Complete on or before May
1, 2015 (subject to Tenant Delay or an event of Force Majeure), then Tenant, in
its sole and absolute discretion, shall have the option at any time

5


--------------------------------------------------------------------------------




thereafter to terminate this Lease upon notice to Landlord, in which event this
Lease shall terminate, Landlord shall return any prepaid Rent to Tenant, and
both Landlord and the parties shall be released from any further liability or
obligation under this Lease.
2.7    Quiet Possession. So long as Tenant is not in Default, Tenant shall be
entitled to quietly have, hold, and enjoy the Premises during the Term, subject
to Landlord’s rights under this Lease.
2.8    Use of Premises.
2.8.1    Permitted Use. Tenant and Tenant's Employees shall use the Premises
solely for the Permitted Use specified in the Basic Lease Provisions. Tenant may
use and occupy the Premises on a 24/7/365 day basis throughout the Term, subject
to the Rules and Regulations and pursuant to temporary closures as permitted
hereunder or due to emergency. Tenant shall, at is sole cost and expense,
faithfully observe and promptly comply with all Rules and Regulations, any Laws
or Matters of Record in force as of November 22, 2013 (the “Title Date”) or
which may thereafter be in force, with respect to Tenant's use, occupancy and
possession of the Premises, provided that Tenant shall have no obligation to (i)
improve or alter the Base Systems or structure of the Building unless such
changes are required due to Tenant’s particular use or improvement of the
Premises, or (ii) correct any violation of the foregoing existing as of the
Commencement Date, and provided further that Tenant shall have the right to
reasonably approve the terms of any Matters of Record after the Title Date that
adversely impact the Premises or adversely affect Tenant’s rights or result in
an increase in cost to Tenant under this Lease that is more than de minimis (it
being acknowledged and agreed that easements/declarations pertaining to
sidewalks, access and street lights/traffic signals for the Project or licenses
pertaining to the continuing construction of the Project shall not be subject to
Tenant’s prior consent unless the same would materially increase the cost to
Tenant under this Lease or materially impact Tenant’s use of or access to the
Premises). Tenant shall at all times keep the Premises in a clean condition, and
shall further comply with all requirements of any board of fire underwriters or
other similar body now or hereafter constituted. In no event shall Landlord be
liable to Tenant for any damage or claims suffered or incurred as a result of
the failure of Tenant, or any other Person (other than Landlord) to conform to
the foregoing.
2.9    Changes to Project. Landlord reserves the right, in its sole discretion,
at any time to make permanent or temporary changes or replacements to the
Project (other than the Building), including but not limited to the Common Areas
(except as limited in Section 2.3 above). Without limiting the generality of the
foregoing, such construction activities may include base building and/or tenant
improvement work for future tenants. Landlord's activities may require the
temporary alteration of means of ingress and egress to the Project and the
installation of scaffolding and other temporary structures while the work is in
progress. Without limiting the generality of the foregoing and the rights of
Tenant under this Lease, Tenant acknowledges that Landlord may be improving
spaces for other tenants in the Project during Tenant’s occupancy of the
Premises. Any exercise of Landlord’s rights hereunder shall be performed in a
manner designed to minimize noise, dust and interference with Tenant’s conduct
of business from the Premises. Provided Landlord complies with the requirements
of the foregoing sentence, none of the same shall be considered to be a
constructive eviction of Tenant from the Premises, or otherwise alter the rights
or obligations (including Rent) of Tenant under this Lease, subject to Tenant’s
rights to abatement set forth below.
2.10    Name of Project. Landlord may change the name and/or the address of the
Project at its sole discretion.

6


--------------------------------------------------------------------------------




SECTION 3:     RENT.
3.1    Base Rent. From and after the Rent Commencement Date, Tenant shall pay to
Landlord the Base Rent specified in Section 1.7, in advance on or before the
first day of each calendar month during the Term without demand, deduction or
setoff, except as otherwise expressly set forth herein. If the Rent Commencement
Date shall be a day other than the first day of a month, then the first and last
monthly installment of Base Rent shall be prorated on the basis of a thirty (30)
day month.
3.2    Payment of Additional Rent. In addition to the Base Rent, Tenant shall
pay as Additional Rent:
3.2.1    All personal property taxes assessed against and levied upon any
Personal Property owned by Tenant prior to delinquency.
3.2.2    All costs of electricity, telephone service, water, gas, HVAC, refuse
removal, janitorial and other utility, and repair and maintenance costs relating
to the Premises, as set forth in Section 5.1 below.
3.2.3    Tenant's Proportionate Share of the CAM/Operating Costs incurred during
the Term, payable in accordance with Section 3.3 (except that Tenant shall have
no obligation with respect to the same for the period from the Commencement Date
through the twelve (12) month anniversary of the Rent Commencement Date (the
“CAM Commencement Date”).
3.2.4    All Excess Consideration pursuant to Section 7.7 hereof.
3.2.5    All additional charges for any services, goods or materials furnished
by Landlord at Tenant's request or relating to Tenant’s specific use (as opposed
to general office use) of the Premises.
3.2.6    All other sums payable by Tenant hereunder.
3.3    Payment of CAM/Operating Costs. In addition to the Base Rent, commencing
on the CAM Commencement Date, Tenant shall pay in monthly installments an amount
equal to Tenant's Proportionate Share of the CAM/Operating Costs for such year
in accordance with the following provisions:
3.3.1    Following the end of each calendar year (from and after the end of the
calendar year in which the CAM Commencement Date occurs), Landlord shall deliver
to Tenant a good faith estimate of Tenant’s Proportionate Share of the
CAM/Operating Costs for the next calendar year (the "Expense Estimate"). The
Expense Estimate shall show the amount previously paid by Tenant for
CAM/Operating Costs for the previous calendar year. In addition to the Base Rent
provided for in Section 3.1, above, on the first day of each calendar month
during each calendar year, Tenant shall pay one-twelfth (1/12) of the Expense
Estimate for said calendar year.
3.3.2    Landlord may periodically revise the Expense Estimate to reflect
changed circumstances, and Tenant shall make subsequent Operating Cost payments
based upon the revised Expense Estimate.

7


--------------------------------------------------------------------------------




3.3.3    Within ninety (90) days after each calendar year in the Term, Landlord
shall deliver to Tenant a statement of the actual CAM/Operating Costs (the
"Annual Statement"). The Annual Statement shall state the amount by which Tenant
has underpaid or overpaid Tenant's Proportionate Share of the CAM/Operating
Costs. Tenant shall pay any deficiency to Landlord within 30 days after receipt
of the Annual Statement. The amount of any overpayment shall be refunded to
Tenant or, if the Lease Term has not expired, credited against Rent next coming
due.
3.3.4    Tenant shall have one hundred eighty (180) days after delivery of the
Annual Statement to object in writing to the accuracy of the Annual Statement.
If Tenant does not make its written objection within that period, the Annual
Statement shall be binding upon Tenant. Whether or not Tenant objects to the
Annual Statement, Tenant shall pay any amount specified in the Annual Statement
within the sixty (60) day period following the delivery of the Annual Statement.
See Exhibit “H”.
3.3.5    Intentionally Omitted.
3.3.6    Even though the Term has expired or this Lease has been terminated and
Tenant has vacated the Premises, when the final determination is made of
Tenant's Proportionate Share of CAM/Operating Costs pursuant to this Section 3.3
for the year in which the Term expires or this Lease terminates, Tenant shall
promptly pay any amount due over the estimated amount of the same previously
paid by Tenant for such year within thirty (30) days after issuance of the final
Annual Statement, and conversely, any overpayment made shall be refunded by
Landlord to Tenant within thirty (30) days; provided, however, that all or any
part of any such refund may be applied by Landlord in payment of any delinquent
or past due sums, including Base Rent or any other amounts due from Tenant as
set forth hereunder.
3.3.7    Landlord and Tenant are knowledgeable and experienced in commercial
transactions and agree that the provisions set forth in this Lease for
determining charges, amounts and additional rent payable by Tenant are
commercially reasonable and valid even though such methods may not state a
precise mathematical formula for determining such charges.
3.4    Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent or other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult, if not impossible, to ascertain. Such costs include, but are not
limited to, processing and accounting charges, and late charges which may be
imposed upon Landlord by the terms of any mortgage or trust deed covering the
Premises. Accordingly, if any installment of Rent or any sum due from Tenant
shall not be received by Landlord or Landlord's designee when due and such
failure continues for more than ten (10) days after written notice to Tenant
(the parties’ hereby acknowledging that Landlord shall have no obligation to
give more than one such written notice per Lease Year during the Term before
imposing the following interest and fees), then, in addition to all other
remedies provided herein, Tenant shall pay to Landlord a late charge equal to
the greater of (i) three (3%) percent of such overdue amount (but in no event
greater than the maximum amount permitted by law), or (ii) a service charge
equal to the sum of $50.00 plus $10.00 per day for each day after the due date
for which Tenant's failure to pay continues, plus all reasonable attorneys’ fees
incurred due to Tenant’s failure to timely pay. The parties hereby agree that
such late charges represent a fair and reasonable estimate of the cost that
Landlord will incur by reason of the late payment by Tenant, and that it does
not constitute a forfeiture or

8


--------------------------------------------------------------------------------




penalty. Acceptance of such late charges by Landlord shall in no event
constitute a waiver of Tenant's default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder. Landlord may, at its option, include all late charges accrued during
any calendar year in the estimated charges to be paid by Tenant for the ensuing
year.
SECTION 4:     ALTERATION AND IMPROVEMENTS.
4.1    Alterations by Tenant. At its sole cost and expense, Tenant shall have
the right to make Tenant Alterations which have received Landlord's prior
written approval, which will not be unreasonably withheld, conditioned or
delayed, so long as each of the following conditions is met:
4.1.1    The proposed Tenant Alterations:
(a)    will not alter the exterior appearance of the Project or threaten the
historical designation of the Building or any portion thereof as required by the
Matters of Record or any other ordinance, statute or any other applicable Law;
(b)    will not weaken or impair the structural strength of the Project;
(c)    will not materially and adversely affect the Project’s mechanical,
electrical, sanitary, or other Systems and Equipment;
(d)    will not unreasonably interfere with the normal and customary business
operations of other tenants in the Project; and
(e)    comply with all Laws.
4.1.2    Landlord shall have approved complete construction drawings and
specifications for the proposed Tenant Alterations, which approval shall not be
unreasonably withheld, conditioned or delayed. Any material change must be
approved by Landlord.
4.1.3    Landlord shall have approved of Tenant's contractor and those
contractors used by Tenant under Section 4.2.4, below, such approval not to be
unreasonably withheld. Tenant is encouraged to utilize responsible contractors
(as defined in the Responsible Contractor Program Policy attached hereto as
Exhibit C-1);
4.1.4    Landlord shall have been furnished with original certificates of
insurance from a company reasonably approved by Landlord, showing Landlord as an
additional insured on public liability, automobile liability, property damage,
and worker's compensation policies, with such limits as Landlord may reasonably
require; and
4.1.5    Landlord shall have been furnished with copies of all building and/or
other applicable permits or licenses required for the prosecution of the work,
which condition may be satisfied after Landlord’s consent but prior to
commencement of the Tenant Alterations.
4.2    Work Done by Tenant. Any Tenant Alterations shall comply with the
following:

9


--------------------------------------------------------------------------------




4.2.1    All work shall be in compliance with all Laws. Any work not acceptable
to any governmental authority or agency having jurisdiction over such work shall
be promptly corrected by Tenant at Tenant's expense.
4.2.2    Tenant and Tenant's Employees shall not install plumbing, mechanical,
electrical wiring or fixtures, ceilings, partitions, or other alterations which,
in Landlord’s reasonable judgment, are not consistent with the Permitted Use and
would materially adversely affect any of the Project systems or their
performance (including, but not limited to, the heating, ventilating and
air-conditioning systems).
4.2.3    All work by Tenant and Tenant's Employees shall be performed diligently
until completed and pursuant to any scheduling requirements reasonably imposed
by Landlord.
4.2.4    All work by Tenant relating to Project systems such as electrical,
HVAC, plumbing, water, gas, or the exterior of the Project shall be performed by
subcontractors approved or designated by Landlord, provided such subcontractors
perform such work at commercially reasonable rates.
4.3    No Liability of Landlord. Landlord shall have no liability for any faulty
work or defect regardless of Landlord's approval of Tenant Alterations or plans
and specifications.
4.4    Reimbursement to Landlord. Tenant shall reimburse Landlord for any
commercially reasonable out-of-pocket expense actually incurred by Landlord in
approving the plans and specifications for Tenant Alterations and in reviewing
the progress of their construction and any expense actually incurred by Landlord
by reason of inadequate cleanup.
4.5    Property of Landlord. All Tenant Alterations shall remain in the Premises
at the expiration or earlier termination of the Term, and shall become the
property of Landlord at expiration or earlier termination, without any
compensation to Tenant, provided, however, at Landlord’s written election
exercised (if at all) at the time of Landlord’s approval pursuant to Section 4.1
above, Tenant shall remove any or all Specialty Alterations from the Premises
(as defined below), and Tenant shall repair any damage caused by the removal.
Upon the expiration or earlier termination of the Term, Tenant shall remove its
Personal Property from the Premises and Tenant shall repair any damage caused by
such removal. As used herein, "Specialty Alterations" shall mean any Tenant
Alterations that, in Landlord's reasonable judgment, are unusually difficult or
expensive to remove, including, but not limited to, kitchens (other than
pantries), cafeterias, vaults, private restrooms, reinforced security areas,
staircases, raised or above-slab reinforced flooring, and slab cuts.
4.6    Mechanics’ Liens. Tenant shall pay for all labor and materials supplied
to the Premises for Tenant. Tenant shall not permit any mechanics’ or similar
liens to be filed against the Land or the Project, or against Tenant’s leasehold
interest in the Premises. Tenant shall indemnify, defend and hold harmless
Landlord, its partners and its and their respective successors, assigns,
partners, directors, officers, shareholders, employees, agents, lenders, ground
lessors and attorneys, and the Project, from and against any and all Claims
incurred by such indemnified persons, or any of them, as the result of any
mechanics’ lien filed against the Land, Project or against Tenant’s leasehold
interest in the Premises as a result of Tenant Alterations. If Tenant causes a
lien on the Project, Tenant shall, at its sole cost and expense, either
(i) remove such lien or (ii) provide a bond in accordance with applicable Law.
No action

10


--------------------------------------------------------------------------------




to remove a lien, as provided herein, shall affect Tenant’s right to contest the
legitimacy of the lien and seek appropriate legal remedies against the party
placing such lien on the Project.
4.7    No Consent Alterations. Anything to the contrary herein notwithstanding,
Landlord's consent shall not be required (but Tenant shall provide Landlord with
at least ten (10) days’ prior notice) for any Tenant Alteration that (X) is
merely decorative or cosmetic in nature (i.e., painting, flooring, etc.) or (Y)
(i) is not structural and does not adversely affect the Base Systems (as defined
in Section 5.2 below), and (ii) is expected to cost less than $50,000.00 per
full floor of the Premises, but such Tenant Alteration shall otherwise be
performed in accordance with the requirements of this Section 4, other than
obligations for consent and approval.
SECTION 5:     REPAIR AND MAINTENANCE.
5.1    Tenant's Obligations. Tenant shall keep the interior of the Premises
including the Systems and Equipment exclusively serving the Premises, excepting
only structural portions of the Premises described in Section 5.2 below and Base
Systems, in substantially the same condition as exists on the Commencement Date,
reasonable wear and tear, damage by fire or other casualty excepted, and all
signs installed by Tenant in good condition and repair, whether or not the need
for such repairs occurs as a result of Tenant's use, any prior use, the elements
or the age of such portion of the Premises. Tenant shall obtain and keep in
effect during the term of this Lease a service contract for repair and
maintenance of the heating, air conditioning and ventilating system (the “HVAC
System”) exclusively serving the Premises, said maintenance contract to conform
to the requirements under the warranty, if any, on said HVAC System and
otherwise to be in form and substance reasonably satisfactory to Landlord. A
duplicate copy of such contract and any amendments or renewals thereof shall be
delivered by Tenant to Landlord within five (5) days after Landlord’s request.
Landlord agrees that during the period in which any warranties are in force with
respect to portions of the Premises which Tenant is obligated to repair and
maintain, Landlord shall transfer its rights under such warranties to Tenant, or
if such warranties cannot be transferred, Landlord shall use good faith efforts
to enforce its rights under such warranties for the benefit of Tenant. All
damage to the Premises, the Building, or the Project caused by the negligence or
willful misconduct of Tenant or Tenant's Employees, or the failure of Tenant or
Tenant's Employees to comply with this Lease or the Rules and Regulations, shall
be promptly repaired by Tenant at Tenant's expense, subject to Section 8.3
below.
5.2    Landlord's Obligations. Landlord shall maintain and repair the Common
Areas, and the structural elements of the Building (including the maintenance
and repair of the roof, roof skin, utility lines outside the Premises, gutters,
downspouts, floor slab and load bearing and exterior windows and walls) and
those Systems and Equipment which do not exclusively serve the Premises (the
“Base Systems”), as well as landscaping around the Building, in good condition
and repair and in compliance with Law, but any damage or wear and tear to the
same which is the result of the negligence or willful misconduct of Tenant or
Tenant's Employees shall be at Tenant’s expense, subject to Section 8.3 below.
Landlord’s obligations under this Section 5.2 shall not affect Landlord’s right
to recover from Tenant the costs for any damage or repair to the Project for
which Tenant is liable hereunder.
SECTION 6:     UTILITIES AND TRASH REMOVAL.
6.1    Separate Metering. Tenant shall apply to the applicable utility company
or municipality for all gas, water, telephone and all other utility services
required by Tenant for use

11


--------------------------------------------------------------------------------




in the Premises. Tenant promptly shall pay the applicable utility company or
municipality directly for all water, gas, heat, light, electricity, sewer
charges, rubbish removal, telephone service and all other services and utilities
which may from time to time be supplied to the Premises, together with any and
all taxes thereon. Landlord shall cause utilities serving the Premises to be
separately metered at Landlord’s expense prior to the Commencement Date;
provided that if Tenant requires sub-metering in connection with Tenant’s
particular needs (i.e., service room), Tenant shall be required to install such
sub-metering at Tenant’s cost. If any such services are not separately metered
or charged to Tenant, Tenant shall pay a reasonable proportion, to be reasonably
determined by Landlord, of all charges jointly metered with other premises. If
any such utility charges and expenses are not paid when due, Landlord may, but
shall not be required to, pay the same, and any amount so paid by Landlord,
together with interest thereon at the Default Rate from the date paid until the
date of reimbursement by Tenant, shall thereupon become due to Landlord from
Tenant as Additional Rent. Any and all utility connection fees and permits or
assessments required by Tenant for its use or occupancy of, in, on or from the
Premises shall be paid by Tenant at its sole cost and expense. Except to the
extent caused by the negligence or willful misconduct of Landlord, its agents,
employees or contractors, Landlord shall not be liable in damages or otherwise
to any person or entity for any failure or interruption of any utility service
being furnished to the Premises, and no such failure or interruption shall
entitle Tenant to terminate this Lease or entitle Tenant to receive any
abatement of the Rent, except as expressly provided below. Tenant shall not
contract to obtain electricity from any other provider.
6.2    Interruption. No interruption or malfunction of any utility or other
services provided to the Premises shall constitute an eviction or disturbance of
Tenant's use and possession of the Premises or a breach by Landlord of any of
its obligations hereunder, nor render Landlord liable for damages (unless caused
by the negligence or willful misconduct of Landlord, its agents, employees or
contractors) or entitle Tenant to be relieved from any of its obligations under
this Lease, specifically including, but not limited to, Tenant's obligation to
pay Rent except as provided below. In the event of any such interruption,
however, Landlord shall use commercially reasonable diligence to restore such
service if such service is to be provided by Landlord pursuant to the express
terms of this Lease or Landlord’s causes such interruption or malfunction.
Notwithstanding the foregoing, in the event Landlord is unable to furnish any
services required under this Lease, or Landlord, its agents, employees or
contractors cause an interruption or malfunction of any utility or service, and
such inability, interruption or malfunction interferes with (i) Tenant’s use and
enjoyment of the Premises, (ii) the parking rights granted hereunder, or
(iii) Tenant’s means of access to the Premises, and such interruption continues
for a period of more than three (3) business days, the Base Rent and Additional
Rent due hereunder shall abate commencing on the fourth (4th) business day for
such time that Tenant continues to be so prevented from using, and does not use,
the Premises or a portion thereof, in the proportion that the rentable area of
the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises and the remaining portion of the Premises is not sufficient to allow
Tenant to effectively conduct its business therein, and if Tenant does not
conduct its business from such remaining portion, then for such time during
which Tenant is so prevented from effectively conducting its business therein,
the Rent for the entire Premises shall be abated for such time as Tenant
continues to be so prevented from using, and does not use, the Premises. If,
however, Tenant reoccupies any portion of the Premises during such period, the
Rent allocable to such reoccupied portion, based on the proportion that the
rentable area of such reoccupied portion of the Premises bears to the total
rentable area of the Premises, shall be payable by Tenant from the date Tenant
reoccupies such portion of the Premises. Such right to abate Rent

12


--------------------------------------------------------------------------------




shall be Tenant's sole and exclusive remedy at law or in equity for an Abatement
Event, except as otherwise provided in Sections 9 and 10 of this Lease. Except
as provided in this Section, nothing contained herein shall be interpreted to
mean that Tenant is excused from paying Rent due hereunder.
6.3    Trash Removal. Tenant will store its refuse in the Premises in an orderly
manner and will from time to time remove such refuse and transport it only to
the receptacle designated for Tenant’s use, in the designated waste retrieval
area of the Building, and in compliance with all Rules and Regulations.
SECTION 7:     ASSIGNMENT AND SUBLETTING.
7.1    Restriction on Assignment and Subletting. Tenant shall not, directly or
indirectly, by operation of law or otherwise, make any Transfer without
obtaining Landlord's written approval except as expressly permitted below.
Tenant shall provide Landlord with prior written notice ("Transfer Notice") of
the proposed Transfer, containing the items specified in Section 7.2 below.
Landlord's written approval of a Transfer shall not be unreasonably withheld,
conditioned or delayed (except that Landlord shall have the right to exercise
its sole, arbitrary and independent discretion, and not to act unreasonably, in
respect of any request for consent to a lien, mortgage, deed of trust,
encumbrance or hypothecation against the Premises, the Project or this Lease or
Tenant’s interests hereunder). Notwithstanding the foregoing, Tenant shall have
the right to Transfer (through one or more Transfers) portions of the Premises
not to exceed 15,000 rentable square feet in each instance without Landlord
approval, provided Tenant (i) remains liable hereunder, and (ii) notifies
Landlord of the same prior to commencement of the term of such Transfer. Except
as set forth above, any such attempted Transfer without the approval of the
Landlord where approval is required shall be null and void and of no effect.
Tenant shall, on demand of Landlord, reimburse Landlord for all Landlord's
reasonable out-of-pocket costs, including attorneys’ fees, incurred by Landlord
in obtaining advice, reviewing documents, and preparing documentation for each
requested Transfer, not to exceed $1,500 with respect to each Transfer.
7.2    Documentation Required. The Transfer Notice shall be accompanied by each
of the following:
7.2.1    A copy of all proposed Transfer Documents.
7.2.2    A statement setting forth the name, address and telephone number of the
Transferee.
7.2.3    Current financial information regarding the proposed Transferee,
including a statement of financial condition.
7.2.4    For any sublease, a description of the portion of the Premises to be
sublet.
7.2.5    Any other information reasonably required by Landlord in notice to
Tenant delivered within five (5) days of receipt of an otherwise complete
Transfer Notice, which will enable Landlord to determine the financial
responsibility, the character, and reputation of the proposed Transferee, the
nature of such Transferee's business and proposed use of the Premises or portion
thereof.

13


--------------------------------------------------------------------------------




Landlord shall respond to a request for consent within fifteen (15) days of
receipt of a Transfer Notice.
7.3    Entity Tenant. If Tenant is a corporation the stock of which is not
publicly traded on a national securities exchange, or is a limited liability
company, partnership or unincorporated association or other entity, the
transfer, assignment or hypothecation of any stock, membership or partnership
interest or other direct or indirect interest in Tenant or its assets in the
aggregate in excess of fifty percent (50%) or a transfer of voting control shall
be deemed a Transfer within the meaning of this Article 7, subject to Section
7.4 below.
7.4    Permitted Transfers. Notwithstanding anything to the contrary contained
in this Lease, neither (i) an assignment or transfer of this Lease as a result
of, or in connection with, a merger, a consolidation, public offering, and/or
sale of all or substantially all of Tenant's or an Affiliate's capital stock,
ownership interests, and/or assets, nor (ii) an assignment of this Lease or a
sublease of all or a portion of the Premises to an Affiliate of Tenant (each of
subsections (i) and (ii) a "Permitted Transfer"), shall be deemed a Transfer or
require the prior consent of Landlord. The foregoing Permitted Transfers shall
not be subject to the payment of any transfer premium (as set forth in Section
7.7, below) or a recapture (as set forth in Section 7.8 below); provided,
however, the same shall not be binding on Landlord until a fully executed copy
of such assignment and/or assumption of this Lease by the assignee shall have
been delivered to Landlord; and, further, provided, that: (a) Tenant shall not
then be in Default under this Lease; (b) in the case of an assignment, the
succeeding entity shall assume in writing all of the obligations of this Lease
thereafter arising on the part of Tenant and carry on the Permitted Use; (c)
such entity has sufficient resources to support its obligations under this
Lease; (d) in the case of (ii) above, any such assignee in possession of the
Premises shall, during such possession, remain an Affiliate of Tenant; and (e)
such assignment or transfer shall in no manner relieve Tenant of any of the
obligations undertaken by it under this Lease. Tenant shall submit such
information as Landlord may reasonably require concerning all of the foregoing
for Landlord's files.
7.5    Reasonable Disapproval. Landlord shall not be deemed to have unreasonably
withheld approval a Transfer if consent to such Transfer does not satisfy any of
the following conditions:
7.5.1    The proposed Transferee must be reputable and of good character.
7.5.2    The resources of the proposed Transferee shall be sufficient to support
the obligations of such party imposed under the terms of the Transfer Documents.
7.5.3    Any assignee must assume Tenant's obligations thereafter arising under
the Lease.
7.5.4    The proposed Transferee shall not be a governmental entity or agency.
7.5.5    There does not then exist any Default by Tenant.
7.5.6    The proposed Transferee is not a tenant in the Project or currently
negotiating with Landlord for a lease of space within the Project, nor has the
proposed Transferee negotiated with Landlord for a lease of space within the
Project during the immediately preceding six (6) months, provided Landlord then
has comparable space available for lease for a comparable term.

14


--------------------------------------------------------------------------------




7.6    Continuing Obligations. Notwithstanding any Transfer, Tenant and any
Guarantor shall remain fully liable for the performance of all obligations
contained in this Lease. Any act or omission of a Transferee that violates any
Lease obligations for beyond applicable notice and cure periods shall be a
Default by Tenant.
7.7    Transfer Premium. In the event of a Transfer, fifty percent (50%) of the
Excess Consideration received by Tenant, from or in respect of such Transfer
shall be paid to Landlord (which amount is to be prorated where a part of the
Premises is subleased) as Additional Rent. Tenant shall pay Landlord’s share of
the Excess Consideration to Landlord at the end of each calendar year during
which Tenant collects any Excess Consideration. Each payment shall be sent with
a detailed statement showing: (i) the total consideration paid by the sublessee
or assignee and/or received by Tenant; and (ii) any exclusions from the Excess
Consideration permitted by this Paragraph. Landlord shall have the right to
audit Tenant’s books and records to verify the amount of Excess Consideration
due to Landlord and the accuracy of the statement required herein. The term
"Excess Consideration" shall mean all Rent or other payments (consideration)
received by Tenant from an assignment or sublease that is in excess of the Rent
than payable by Tenant under this Lease, after deducting reasonable leasing
commissions paid by Tenant and other reasonable out-of-pocket expenses paid by
Tenant directly related to obtaining a sublessee or assignee (including, without
limitation, reasonable attorneys’ fees and the cost of reasonable and customary
tenant improvements).
7.8    Recapture. Notwithstanding anything to the contrary contained in this
Section 7, Landlord may elect to terminate this Lease if the entire Premises is
sought to be transferred. If Landlord exercises its right to terminate this
Lease under this Section 7.8, Landlord shall be free to lease the Premises or
any portion thereof (or of other premises within the Project) to any third
party, including, without limitation, any third party identified by Tenant in
its Transfer Notice, and Tenant shall not be entitled to any compensation, or to
any portion of the Rent or other consideration received by Landlord from such
third party or otherwise, as a result thereof. Furthermore, Landlord’s exercise
of its termination right shall not be construed to impose any liability on
Landlord with respect to any real estate brokerage, finders’, or other fee,
commission or other compensation that Tenant may incur in connection with its
proposed transaction.
7.9    Landlord's Rights to Transfer. Landlord shall have the right to sell,
transfer, hypothecate or assign all of its rights and obligations under this
Lease. Upon the transfer of all of Landlord's interest under this Lease, all
liabilities and other obligations of the Landlord arising on or after the date
of the transfer shall be the sole responsibility of the transferee. The
transferor is hereby released from any claim with respect thereto upon the
assumption of the obligations of Landlord hereunder by the transferee.
SECTION 8:     INSURANCE/INDEMNITY.
8.1    Policies. All insurance required to be carried by Tenant hereunder shall
be issued by insurance companies qualified to do business in the State of Texas
and rated A-:VIII or better in the most current issue of "Best's Key Rating
Guide." Current, original certificates and applicable endorsements evidencing
the existence and amounts of such insurance shall be delivered to Landlord by
Tenant prior to Tenant's taking occupancy of the Premises, and the expiration of
any policy required hereunder. It is agreed that all insurance coverage
maintained by Tenant under this Lease with respect to the Premises shall be
primary and that any similar insurance maintained by Landlord or the other named
additional insureds for its and/or their own protection shall be secondary or
excess and not contributing insurance.

15


--------------------------------------------------------------------------------




8.2    Tenant’s Insurance. During the Term, Tenant shall, at Tenant’s sole
expense, procure and maintain the following insurance:
8.2.2    "Special Form" (formerly known as "All Risk") insurance, including
fire, extended coverage, sprinkler leakage, vandalism and malicious mischief
(including loss of use), covering any and all Tenant Alterations or Personal
Property, in an amount not less than 100% of their actual replacement cost from
time to time. The proceeds of such insurance shall be used for the repair or
replacement of the property insured, and the proceeds attributable to the
Personal Property shall be paid and belong to Tenant.
8.2.2.    Commercial general liability insurance for injury to or death of any
person and damage to property of others in connection with the construction of
improvements on the Premises (unless otherwise provided by Tenant’s Contractor)
and with Tenant's use of and operations in the Premises. Such insurance shall
have combined single limits of not less than $5,000,000 per incident, not less
than $5,000,000 aggregate, including premises medical payments for not less than
$5,000; except that the limits of liability shall be adjusted from time to time
during the Term to such higher limits as Landlord may reasonably require under
then current conditions. Tenant’s policy of liability insurance shall include an
endorsement naming Landlord, and the property manager and Lender as additional
insureds.
8.2.3    Workers’ compensation insurance and Employers’ liability with limits of
$1,000,000 for each accident, each employee, and each illness pertaining to
Tenant’s employees; notwithstanding the foregoing, Tenant shall have the right
to self-insure for work-related injuries sustained by its agents and employees;
8.2.4    Business interruption insurance for business income and extra expense
coverage equal to not less than 12 months of the Base Rent due hereunder.
8.2.6    Automobile insurance of combined single limit of $1,000,000 for all
automobiles if Tenant owns or operates the same from the Premises.
Tenant shall carry and maintain during the Term (including any option periods,
if applicable) increased amounts of the insurance required to be carried by
Tenant pursuant to this Article 8 and such other reasonable types of insurance
coverage and in such reasonable amounts covering the Premises and Tenant's
operations therein, as may be required by Landlord from time to time.
8.3    Landlord’s Insurance. During the Term, Landlord shall, at Landlord sole
expense (subject to inclusion of the premiums for the same in Operating Costs),
procure and maintain the following insurance:
8.3.1    "Special Form" (formerly known as "All Risk") insurance, including
fire, extended coverage, sprinkler leakage, vandalism and malicious mischief
(including loss of use), covering the Building, including all improvements
thereto, in an amount not less than 100% of its actual replacement cost from
time to time. The proceeds of such insurance shall be used for the repair or
replacement of the Building, subject to Section 9 below; and
8.2.2.    Commercial general liability insurance for injury to or death of any
person and damage to property of others in connection with the construction of
improvements on the Building and with Landlord’s use of and operations in the
Building. Such insurance shall have

16


--------------------------------------------------------------------------------




combined single limits of not less than $5,000,000 per incident, not less than
$5,000,000 annual aggregate.
8.4    Waiver of Subrogation. Tenant and Landlord each hereby waive any rights
of recovery against the other and the officers, agents, and representatives of
the other for injury or loss covered by insurance, to the extent of the injury
or loss covered thereby (and to the extent the injury or loss would have been
covered thereby had such party maintained all insurance required hereunder), and
on behalf of their respective insurance companies, any right of subrogation that
either may have against the other. All policies of insurance which Tenant or
Landlord obtains pursuant to this Lease shall include a clause or endorsement
denying the insurer any right of subrogation against Landlord and/or Tenant, so
long as the same can be obtained from an insurance company meeting the standards
set forth in Section 8.1 above.
8.5    Tenant's Conduct. Tenant agrees to pay for any increase in premiums for
insurance referred to herein that may be charged during the Lease Term on the
amount of such insurance which may be carried by Landlord resulting from any
activity on or in connection with the Premises, whether or not Landlord has
consented to the same, to the extent the same is caused by an activity which is
not customary office use.
8.6    Indemnity.
8.6.1    Except to the extent arising from Tenant’s willful misconduct or
negligence or that of Tenant’s agents, employees or contractors, Landlord hereby
indemnifies Tenant and Tenant’s Employees, and shall forever save and hold
Tenant and Tenant’s Employees harmless, from and against all obligations, liens,
claims, liabilities, costs (including, but not limited, to all reasonable
attorneys' and other professional fees and expenses), actions and causes of
action, threatened or actual, which Tenant may suffer or incur to the extent
arising from (i) the negligence or willful misconduct of Landlord or of
Landlord’s Employees, or (ii) Landlord’s breach of this Lease. In case of any
claim, demand, action or cause of action, threatened in writing or actual,
against Tenant, upon notice from Tenant, Landlord shall defend Tenant at
Landlord’s expense by counsel reasonably satisfactory to Tenant (or as required
by Landlord’s insurer). If Landlord does not provide such a defense against any
and all claims, demands, actions or causes of action, threatened in writing or
actual, then Landlord shall, in addition to the above, pay Tenant the reasonable
expenses and costs incurred by Tenant in providing and preparing such defense,
and Landlord agrees to cooperate with Tenant in such defense, including, but not
limited to, the providing of affidavits and testimony upon request of Tenant.
8.6.2    Except to the extent arising from Landlord’s willful misconduct or
negligence or that of Landlord’s agents, employees or contractors, Tenant hereby
indemnifies Landlord and Landlord's Employees, and shall forever save and hold
Landlord and Landlord's Employees harmless, from and against all obligations,
liens, claims, liabilities, costs (including, but not limited, to all attorneys'
and other professional fees and expenses), actions and causes of action,
threatened or actual, which Landlord may suffer or incur arising out of or in
connection with (i) any damage to property or injury to person within the
Premises; (ii) Tenant’s breach of this Lease, (iii) Tenant's or Tenant's
Employees' failure to comply with any applicable Law to the extent compliance
therewith is Tenant’s responsibility hereunder or any breach of the Matters of
Record (iv) any negligence or willful misconduct of Tenant or any of Tenant's
Employees. In case of any claim, demand, action or cause of action, threatened
in writing or actual, against Landlord, upon notice from Landlord, Tenant shall
defend Landlord at Tenant's expense by counsel reasonably satisfactory to
Landlord (or as required by Tenant’s insurer). If Tenant does not provide such a
defense against any and all claims, demands, actions or causes of action,
threatened in writing or actual, then Tenant shall, in addition to the above,
pay Landlord the reasonable expenses and costs incurred by Landlord in

17


--------------------------------------------------------------------------------




providing and preparing such defense, and Tenant agrees to cooperate with
Landlord in such defense, including, but not limited to, the providing of
affidavits and testimony upon request of Landlord.
8.7    Tenant's Assumption of Risk. Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property or
injury to persons, in the Premises from any cause, and Tenant hereby waives all
related claims against Landlord, except to the extent of the negligence or
willful misconduct of Landlord but subject to Section 8.4 above. Without
implying any obligation of Landlord or Landlord's Employees to accept any of
Tenant's property for safekeeping, Landlord and Landlord's Employees shall not
be liable for any damages to property entrusted to Landlord or Landlord's
Employees, nor for loss of or damage to any property in or about the Premises by
theft or otherwise, nor for any injury or damage to persons or property
resulting from any cause whatsoever other than tangible losses to Personal
Property or injury to persons to the extent caused by the negligence of Landlord
or Landlord's Employees. Tenant shall give prompt notice to Landlord in case of
fire or accidents in the Premises.
8.8    Exemption of Certain Damages. Each party hereby agrees that
notwithstanding anything to the contrary contained in this Lease, the other
shall not be liable for any injury to its business or any loss of income
therefrom or for any other consequential, special or punitive damages from any
cause whatsoever, except that the foregoing shall not excuse Tenant from such
liability under Section 16.3 of this Lease.
SECTION 9:     DAMAGE OR DESTRUCTION.
9.1    Damage Generally. If any part of the Premises or the Project is damaged
by fire or other casualty and the damage affects Tenant's use or occupancy of
the Premises, Tenant shall give prompt notice to Landlord. Unless the event
giving rise to the loss was uninsurable, Landlord shall repair any damage to the
Premises with reasonable diligence. If any part of the Premises is rendered
untenantable, then the Rent hereunder shall thereafter abate in proportion to
the rentable area of the Premises rendered untenantable until the date when such
part of the Premises shall have been delivered to Tenant with Landlord having
completed its obligations hereunder. The foregoing abatement shall not apply in
the event the giving rise to the casualty was due to the intentional act of
Tenant. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting from such damage or repair,
construction or restoration. Tenant waives the provisions of any Law allowing
Tenant to make repairs and deduct the cost thereof from any Rent. Except as
provided herein, Landlord shall restore or repair the Premises diligently and to
their condition immediately prior to the damage. Landlord shall not be liable
for delays in repair or restoration caused by Force Majeure.
9.2    Exceptions to Obligation to Rebuild. Despite Section 9.1, this Lease may
be terminated by Landlord in any of the following situations:
9.2.1    If all available insurance proceeds plus any applicable deductible are
less than 100% of the cost of restoration (provided that such shall only apply
if Landlord maintained all insurance required hereunder at the time of the
loss);
9.2.2    If the damage to the Project or Premises is caused by the intentional
act of Tenant or any of Tenant's Employees in the course of their duties;

18


--------------------------------------------------------------------------------




9.2.3    If existing Law does not permit the Premises to be restored to
substantially the same condition as they were in immediately before the
destruction.
Any such election to terminate this Lease shall be exercised by notice from
Landlord to Tenant served by the later of sixty (60) days after the date of the
damage. The notice shall specify the date of termination, which shall be at
least thirty (30) days after notice is given. In the event Landlord gives such
notice of termination, this Lease shall terminate as of the date specified, and
all Rent (to the extent not otherwise abated) shall be prorated to the later of
the date of termination or Tenant’s vacation of the Premises. To the extent
other similarly situated leases exist, such termination rights of Landlord shall
not be exercised unless and until such leases are also terminated.
9.3    Extent of Landlord's Obligation to Repair. Subject to Landlord's right to
terminate as set forth above, Landlord shall make repairs to the Building and
the Premises at Landlord's expense, including restoration of the Tenant
Improvements pursuant to Exhibit "C" hereto, but the Personal Property and
restoration of any Tenant Alterations shall be the sole obligation of Tenant.
Tenant shall commence such repair and restoration and the installation of its
stock-in-trade, fixtures, furniture, furnishings and equipment promptly upon
delivery to it of possession of the Premises and shall diligently prosecute any
such work and installation to completion. Tenant shall undertake the repair and
restoration of Tenant Personal Property in a diligent, first-class manner.
9.4    Tenant’s Termination Right. In case of any damage or destruction to the
Premises or in the case of any damage or destruction to the Building that
results in Tenant not being able to reasonably access the Premises or services
being unavailable to the Premises, Tenant may cancel this Lease by written
notice to Landlord, if (i) within two hundred seventy (270) days from the date
of damage or destruction Landlord does not complete restoration of the Premises
and the Building to the condition which existed prior to the damage or
destruction; or (ii) Landlord's restoration is estimated to take longer than two
hundred seventy (270) days from the date of the damage or destruction, as
reasonably estimated by a reputable independent third-party licensed engineer or
architect selected by Landlord, which estimate shall be provided by Landlord to
Tenant within sixty (60) days of the date of such casualty.
9.5    Near End of Term. Notwithstanding anything to the contrary contained in
this Section 9, each party shall have the right to terminate this Lease in the
event of a casualty during the last 12-months of the Term which is expected to
cost more than $1,000,000 to repair, such right to cancel this Lease must be
exercised within sixty (60) days after the occurrence of such damage or
destruction.
SECTION 10:     CONDEMNATION AND OTHER TAKINGS.
10.1    Condemnation. If any material part of the Project shall be taken for
public or quasi-public use by the right of eminent domain, or if the same is
transferred by agreement in connection with such public or quasi-public use or
under threat of eminent domain (collectively, a "Taking"), Landlord shall have
the option, exercisable within thirty (30) days after the effective date of the
Taking, to terminate this Lease as of the date possession is acquired by the
condemning authority if such Taking with render the operation of the remaining
portion of the Project uneconomic. Tenant may terminate this Lease by reason of
a Taking if, and only if, there is a Taking of a portion of the Premises to such
an extent to substantially impair Tenant's use of the Premises. Tenant shall
have no right to terminate this Lease following any Taking except as set forth
in the preceding sentence. Tenant hereby waives the benefit of any Law to

19


--------------------------------------------------------------------------------




the contrary, it being the intent of the parties hereto that the terms of this
Lease shall govern in the event of any Taking.
10.2    Partial Taking. In the event of a Taking of a portion of the Premises
which does not result in a termination of this Lease under Section 10.1 above,
Base Rent shall be equitably abated based on the square footage that is subject
to the Taking.
10.3    Restoration. In the event of a Taking of a portion of the Premises which
does not result in a termination of this Lease under Section 10.1 above,
Landlord shall proceed to restore the remaining portion of the Premises
(including the Tenant Improvements pursuant to Exhibit "C" hereto), but
excluding any of the Personal Property or Tenant Alterations) as nearly as
practicable to its condition prior to the Taking. However, Landlord shall be
obligated to restore at its expense as provided herein only to the extent of
condemnation proceeds awarded in connection with the Taking and allocated to
restoration costs. Notwithstanding the foregoing, if the costs of restoration
exceed the portion of the condemnation award allocated to restoration costs,
Landlord may elect to terminate this Lease unless Tenant elects to pay such
excess.
10.4    Award. In the event of any Taking of all or a part of the Project,
Landlord shall be entitled to receive the entire award in the condemnation
proceedings, and Tenant hereby assigns to Landlord, any and all right, title and
interest of Tenant in or to any such award, and Tenant shall be entitled to
receive no part of such award. Despite the foregoing, Tenant shall not be
precluded from claiming from the condemning authority any compensation to which
Tenant may otherwise lawfully be entitled in respect of Tenant's tangible
Personal Property, or for relocating to new space, or for the unamortized
portion of any tenant improvements installed in the Premises to the extent they
were paid for by Tenant, so long as the same does not reduce the amount of any
award payable to Landlord.
SECTION 11:     DEFAULT BY TENANT.
The occurrence of any one or more of the following shall be deemed a "Default"
by Tenant and a material breach of this Lease:
11.1    Nonpayment of Rent. Tenant's failure to pay any Rent due or to make any
other monetary payment imposed under the terms of this Lease when due and such
failure continues for a period of ten (10) days after receipt of notice from
Landlord.
11.2    Other Obligations. Tenant's failure to perform any other obligation
under this Lease (including the Rules and Regulations) for thirty (30) days
after written notice from Landlord; however, if more than thirty (30) days are
reasonably required for cure, Tenant shall not be in default hereunder if Tenant
shall promptly (and in any event within thirty (30) days after receipt of
Landlord's notice except in case of emergency) commence the cure of the default
and diligently prosecute the same to completion, so long as cure is
substantially completed within ninety (90) days after receipt of Landlord's
notice.
11.3    General Assignment. A general assignment by Tenant or any Guarantor for
the benefit of creditors.
11.4    Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant
or any Guarantor, or the filing of an involuntary petition by Tenant's creditors
or the creditors of any Guarantor, which involuntary petition remains
undischarged for a period of 60 days. In the event that under any Law the
trustee in bankruptcy or Tenant has the right to affirm this Lease

20


--------------------------------------------------------------------------------




and continue to perform the obligations of Tenant hereunder, such trustee or
Tenant shall, in such time period as may be permitted by the bankruptcy court
having jurisdiction, cure all Defaults of Tenant outstanding as of the date of
the affirmance of this Lease and provide to Landlord such adequate assurances as
may be necessary to ensure Landlord of the continued performance of Tenant's
obligation under this Lease.
11.5    Receivership. The employment of a receiver to take possession of
substantially all of the assets and business of Tenant or any Guarantor or the
Premises, if such receivership remains undissolved for a period of 30 days after
creation thereof.
11.6    Attachment. The attachment, execution or other judicial seizure of all
or substantially all of the assets of Tenant or any Guarantor or the Premises,
if such attachment or other seizure remains undismissed or undischarged for a
period of 30 days after the levy thereof.
11.7    Insolvency. The admission by Tenant or any Guarantor in writing of its
inability to pay its debts as they become due, the filing by Tenant or any
Guarantor of a petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future Law providing for debtor relief, the filing by Tenant or any Guarantor of
an answer admitting or failing timely to contest a material allegation of a
petition filed against Tenant or any Guarantor in any such proceeding or, if
within 30 days after the commencement of any proceeding against Tenant or any
Guarantor seeking any reorganization, or arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future Law, such
proceeding shall not have been dismissed.
Any notice given pursuant to this Section 11 is in lieu of any written notice
required by statute or Law, and Tenant waives (to the fullest extent permitted
by law) the giving of any notice other than that provided for in this Section
11. To the extent the foregoing is not permitted by law, any notice under this
Section 11 shall run concurrently with, and not in addition to, any similar time
periods prescribed by applicable law.
SECTION 12:     LANDLORD'S REMEDIES UPON DEFAULT.
12.1    Remedies. In the event of a Default by Tenant, Landlord may, in addition
to all other rights and remedies afforded Landlord hereunder or by law or
equity, take any of the following actions:
12.1.1     Landlord may terminate this Lease and without further notice
repossess the Premises by picking or changing locks to the Premises or otherwise
provided the same is in accordance with applicable Law, and be entitled to
recover as damages a sum of money equal to the total of (i) the cost of
recovering the Premises, (ii) the unpaid rent earned at the time of termination,
(iii) the balance of the rent for the remainder of the term, less the then fair
market rental value under this Lease for the balance of the term, and (iv) any
other sum of money and damages owed by Tenant to Landlord.
12.1.2    Landlord may immediately terminate Tenant’s right of possession of the
Premises, but not terminate this Lease, and without notice or demand enter upon
the Premises or any part thereof and take absolute possession of the same, pick
or change the locks provided in accordance with applicable Law, and, at
Landlord’s sole option may relet the Premises or any part thereof for such terms
and such rents as Landlord may reasonably elect. In the event Landlord shall
elect to so relet, then rent received by

21


--------------------------------------------------------------------------------




Landlord from such reletting shall be applied first to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord, second to
the payment of any reasonable cost of such reletting, including, without
limitation, alteration and refurbishing costs and leasing commissions, and third
to the payment of rent due and unpaid hereunder, and Tenant shall satisfy and
pay any deficiency upon demand therefor from time to time. In no event will
Landlord be obligated to pay to Tenant any excess rent received from reletting.
Tenant further agrees that Landlord may file suit to recover any sums due under
the terms of this Lease and that no recovery of any portion due Landlord
hereunder shall be any defense to any subsequent action brought for any amount
not previously reduced to judgment in favor of Landlord. Reletting of the
Premises shall not be construed as an election on the part of Landlord to
terminate this Lease and, notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for default.
12.1.3    Landlord may offset against any security deposits held by Landlord for
any non-payment of rent or any damage to the Premises.
12.1.4    Landlord may enter upon the Premises and do whatever Tenant is
obligated to do under the terms of this Lease and Tenant agrees to reimburse
Landlord on demand for any reasonable expenses which Landlord may incur in
effecting compliance with Tenant’s obligation under this Lease, and Tenant
further agrees that Landlord shall not be liable for any damages resulting to
Tenant from such action.
12.1.5    To the extent permitted by applicable Law, Landlord may alter all
locks and other security devices at the Premises, with or without terminating
this Lease, and pursue, at Landlord's option, any other available remedies.
Landlord shall not be required to provide to Tenant the new key to the Premises,
regardless of hour, including Tenant's regular business hours until such time as
the Default is cured.
12.2    Mitigation of Damages. In the event of a Default, Landlord agrees to use
reasonable efforts to relet the Premises, but it is understood and agreed that:
12.2.1    Landlord may reasonably elect to lease other comparable, available
space in the Project, if any, before reletting the Premises.
12.2.2    Landlord may reasonably decline to incur out-of-pocket costs to relet
the Premises, other than customary leasing commissions and legal fees for the
negotiation of a lease with a new tenant.
12.2.3    Landlord may reasonably decline to relet the Premises at rental rates
below then prevailing market rental rates, because of the negative impact lower
rental rates would have on the value of the Project and because of the
uncertainty of actually receiving from Tenant the greater damages that Landlord
would suffer from and after reletting at the lower rates.
12.2.4    Before reletting the Premises to a prospective tenant, Landlord may
reasonably require the prospective tenant to demonstrate the same financial
wherewithal that Landlord would require as a condition to leasing other space in
the Project to a prospective tenant.

22


--------------------------------------------------------------------------------




12.2.5    Identifying a prospective tenant to relet the Premises, negotiating a
new lease with such tenant, and making the Premises ready for such tenant will
take time, depending upon market conditions when the Premises first become
available for reletting, and during which time it cannot be reasonably expected
for Landlord to collect anything from reletting.
SECTION 13:     LANDLORD'S DEFAULT.
13.1    Right to Cure. Landlord shall not be deemed to be in default in the
performance of any obligation required of it under this Lease until it has
failed to perform such obligation within 30 days after receipt by Landlord of
written notice from Tenant to Landlord, specifying the obligation in question
and the manner in which Landlord has failed to perform the obligation. If the
nature of Landlord's obligation is such that more than 30 days are reasonably
required for its performance, Landlord shall not be in default if Landlord
commences to cure the default within the 30 day period and proceeds to
completion with reasonable promptness. If Landlord fails to perform any
obligation under this Lease which obligation is material to Tenant’s use and
enjoyment of the Premises and such failure continues for more than thirty (30)
days after written notice from Tenant (provided that, if correction of such
failure reasonably requires a period longer than thirty (30) days, and if
Landlord commences such correction within thirty (30) days and prosecutes such
correction to completion with diligence and continuity, Landlord shall be
allowed such longer period as may be reasonably necessary to complete such
correction), Tenant may, upon Landlord’s failure to cure such failure within
five (5) days of Landlord’s receipt of a second written notice from Tenant
written in bolded and capital letters that constitutes a SECOND NOTICE, but
shall not be obligated to, cure any such failure, and all reasonable costs and
expenses actually incurred by Tenant in curing such failure (including, without
limitation, reasonably attorneys’ fees and interest on such costs and expenses
at an annual rate equal to the Default Rate shall be paid by Landlord to Tenant
within thirty (30) days after Landlord receives a written bill from the Tenant.
If Landlord fails to reimburse Tenant for any such costs and expenses not
disputed by Landlord within thirty (30) days after Landlord receives a written
demand therefor, Tenant shall have the right to apply such amounts as a credit
against payments of Base Rent and Additional Rent due from Tenant to Landlord
under this Lease, provided in no event shall such offset on a monthly basis
exceed one-half of the Monthly Base Rent owing hereunder. If Landlord reasonably
disputes the amount of Tenant’s costs, the parties shall refer the matter to
expedited arbitration, in accordance with the terms of Section 55 of Exhibit
“H.”
13.2    Tenant's Remedies. Except as expressly set forth in, and limited by, the
terms of this Lease, Tenant hereby waives and relinquishes the right to withhold
Rent for any reason whatever, including, without limitation, on account of any
default by Landlord of its obligations under this Lease, and any damage to, or
condemnation, destruction or state of disrepair of, the Premises. In the event
of Landlord's failure or refusal to consent or approve of any matter requested
by Tenant, the parties shall refer the matter to expedited arbitration in
accordance with the terms of Section 55 of Exhibit “H”.
13.3    Notice to Lenders. Tenant agrees to give all Lenders, by registered or
certified mail, return receipt requested, a copy of any notice of default served
upon Landlord, provided that prior to such obligation to give notice, Tenant has
been notified, in writing delivered to Tenant (by way of Notice of Assignment of
Rents and Leases, or otherwise), of the addresses of the Lenders.
SECTION 14:     SUBORDINATION AND ATTORNMENT.

23


--------------------------------------------------------------------------------




14.1    Subordination. Subject to the provisions of Section 14.4 below, this
Lease and the rights of Tenant hereunder shall be and are hereby made subject
and subordinate at all times to the lien of any Mortgage now or hereafter
existing, and to the lien of all advances made or hereafter to be made against
or to protect the security thereof. If requested by Landlord, Tenant agrees to
execute and deliver to Landlord, within 10 days after written demand therefor,
an agreement in form and substance reasonably acceptable to Landlord's Lender
and Tenant, or such further instruments confirming Tenant’s attornment and the
subordination of this Lease to the lien of any Mortgage as may be requested by
Landlord or any Lender from time to time, provided any such document also
satisfies the requirements of a Non-Disturbance Agreement (as defined in Section
14.4 below). Any failure or refusal of Tenant to execute such an agreement
within 20 days shall constitute a Default, subject to Section 11.3. However, no
such additional agreement shall be necessary to effectuate such subordination
provided Tenant has obtained a Non-Disturbance Agreement from the Landlord’s
Lender.
14.2    Subordination Right. Tenant hereby waives its right, if any, to elect to
terminate this Lease or to surrender possession of the Premises in the event of
any Mortgage termination or foreclosure. Tenant also agrees that any Lender may,
at its option, unilaterally elect to subordinate its Mortgage to this Lease by
an instrument in form and substance satisfactory to the Lender which Tenant
shall execute within 20 days after written request provided the same is in form
and substance reasonably acceptable to Tenant. Any failure or refusal by Tenant
to execute such instrument within the time period specified in this Section 14.2
(without additional time, despite any other provision of this Lease) shall
constitute a Default hereunder, but shall not affect the validity or
enforceability of the subordination.
14.3    Mortgagee's Liability. Despite the provisions of Section 42 below, in
the event that any Lender or its respective successor in title shall succeed to
the interest of Landlord hereunder, the liability of the Lender or successor
shall exist only so long as it is the owner of the Project, or the interest
therein superior to this Lease under any Master Lease. No Base Rent or any other
Rent charge shall be paid more than 30 days prior to the due date thereof, and
payments made in violation of this provision shall be a nullity as against any
Lender, except to the extent that those payments are actually received by the
Lender.
14.4    Non-Disturbance Protection. Notwithstanding anything to the contrary
contained herein, (a) Tenant's obligations to subordinate its rights hereunder
to any Lender shall be conditioned upon Landlord's obtaining from the Lender a
non-disturbance agreement in form and substance reasonably acceptable to
Landlord’s Lender and Tenant and substantially in the form of Exhibit “F” hereof
(“Non-Disturbance Agreement”) and a recognition agreement from the master
landlord under the Master Lease in form and substance reasonably acceptable to
Tenant and substantially in the form of Exhibit “G” hereof (the “Recognition
Agreement”). Nothing herein shall condition Tenant's obligation to pay Rent
despite the lack of Tenant’s receipt of the Non-Disturbance Agreement and
Landlord shall have no liability therefor, but this Lease shall not be
subordinate to such Mortgage. Landlord shall submit such Non-Disturbance
Agreement to Lender and the Recognition Agreement to the City for execution
within thirty (30) days from the date of this Lease. Landlord represents and
warrants that no Mortgage encumbers the Project other than the Mortgage held by
International Bank of Commerce (the “Holder”) and that no ground lease or
superior lease encumbers the Project other than the Master Lease from the City.
In the event Tenant has not received a fully-executed Non-Disturbance Agreement
from the Holder and a Recognition Agreement from the City, which shall include
an acknowledgement of, and agreement to be bound by, Tenant’s right under
Section 51 below, within 45 days from the date of this Lease, Tenant shall have
the right to

24


--------------------------------------------------------------------------------




terminate this Lease upon notice to Landlord, and upon exercise any Prepaid Rent
shall be returned to Tenant.
SECTION 15:     INSPECTIONS AND ACCESS.
15.1    Entry. Subject to the terms of this Section 15.1, Landlord and its
agents or representatives may enter the Premises upon reasonable prior notice to
supply any service to be provided by Landlord to Tenant hereunder, and make
repairs or do any work required of Landlord under this Lease, as well as to
exhibit the Premises to prospective purchasers, lenders or, during the last 12
months of the Term, prospective tenants who are not competitors of Tenant as set
forth on Exhibit “L”. All such work shall be done as expeditiously as reasonably
feasible so as to cause as little interference to Tenant as reasonably possible
without requiring extraordinary expenditure on the part of Landlord. In no event
shall Tenant be entitled to any reduction or abatement of Rent, or to make any
claim for damages against Landlord, as a result of any act of Landlord carried
out pursuant to this Section 15.1. Tenant has informed Landlord that Tenant is
considered a Covered Entity under HIPAA and may engage in certain work in the
Premises that may require a level of privacy or confidentiality. The Landlord
acknowledges that the Tenant may engage in certain work in the Premises that may
require a level of privacy or confidentiality, and therefore in order to comply
with such requirement, the Tenant shall have the right, except in the case of an
emergency, to designate an employee or other representative of Tenant to
accompany Landlord, its agents, guests or invitees in connection with their
access to the Premises, and the Landlord shall, except in the case of emergency,
and where reasonably practicable, comply with said right of the Tenant. Neither
Landlord nor any party authorized by or through Landlord may view, remove,
alter, destroy, use or disclose to third parties any medical or financial
information or any information concerning the Tenant’s business it obtains or
encounters through access to the Premises. Notwithstanding anything to the
contrary contained in this Lease, except in case of emergency, any access to the
Premises by the Landlord or any party claiming by or through the same (including
without limitation, janitorial staff) shall be in accordance with the security,
safety, and confidentiality requirements that Tenant may adopt from time to time
as mandated by any Law, provided that (i) such Law mandating any such security,
safety, and confidentiality requirements expressly apply to Landlord or any such
party claiming by or through the Landlord, and (ii) Tenant shall have provided
such requirements in advance in writing to Landlord and Landlord reasonably
agrees that it is bound by such Law.
15.2    Access. Nothing in this Section 15 shall be deemed to limit Landlord’s
right to use any and all means that Landlord may deem proper to open any doors
to or within the Premises in the event of an emergency.
SECTION 16:     SURRENDER OF PREMISES.
16.1    Removal by Tenant. At the expiration or earlier termination of this
Lease, Tenant shall surrender to Landlord the Premises and all Tenant
Alterations (other than those Tenant Alterations to be removed by Tenant
pursuant to Section 4.5) in substantially the same order, repair and condition
as existed on the Commencement Date, except for ordinary wear and tear, damage
by fire or other casualty, free of all tenancies and occupancies. Tenant shall
remove all of Tenant’s Personal Property in accordance with Section 4.5. Tenant,
at Tenant's expense, shall perform all restoration required under Section 4.5,
at or prior to the expiration or termination of this Lease.

25


--------------------------------------------------------------------------------




16.2    Removal By Landlord. Landlord may elect to retain or dispose of, in any
manner, any Tenant Alterations or Personal Property that Tenant does not remove
from the Premises on expiration or earlier termination of the Term. Title to
such Tenant Alterations or Personal Property Landlord elects to retain on
expiration or earlier termination of the Term shall vest in Landlord. Tenant
waives all claims against Landlord for any damage to Tenant resulting from
Landlord's retention or disposition of any such Tenant Alterations (other than
those Tenant Alterations to remain in the Premises in accordance with Section
4.5) or Personal Property. Tenant shall be liable to Landlord for Landlord's
costs for storing, removing and disposing of any Tenant Alterations which Tenant
is required to remove pursuant to Section 4.5 or Personal Property and the cost
of any repairs to the Premises and/or the Project associated with the removal.
16.3    Holding Over. If Tenant holds over after the expiration or earlier
termination of the Term, such Tenancy shall be at sufferance, at a rental rate
equal to one hundred and fifty percent (150%) of the daily Base Rent in effect
upon the date of such expiration or termination, and otherwise subject to the
terms, covenants and conditions herein specified. Acceptance by Landlord of Rent
after such expiration or earlier termination shall not constitute a holdover
hereunder or result in a renewal. The foregoing provisions of this Section 16.3
are in addition to and do not affect Landlord's right of re-entry or any rights
of Landlord hereunder or as otherwise available to Landlord as a matter of law
nor shall the foregoing be construed as consent by Landlord to any holding over
by Tenant. Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord upon the expiration or other termination
of this Lease.
SECTION 17:     LANDLORD'S LIABILITY; SALE BY LANDLORD.
17.1    No Personal Liability. Landlord or any successor in interest of Landlord
(whether one or more individual(s), a partnership, a joint venture, a
corporation, a trustee or other fiduciary, or the trust or other entity or
organization for which any fiduciary acts) shall have no direct or personal
liability with respect to any term or requirement of this Lease beyond
Landlord's or the successor's interest in the Project. Tenant shall look solely
to the estate of Landlord or the successor in the Project for the satisfaction
of any claim by Tenant against Landlord or Landlord’s Employees. Except as
otherwise provided under Section 8.8 below, under no circumstances shall either
party be liable to the other for special damages, indirect damages or other
consequential damages, including without limitation, injury to business or for
any loss of income or profit therefrom.
17.2    Tenant's Liability. No employee, officer, director, stockholder of
Tenant shall have personal liability for any of the obligations hereunder, it
being agreed that Landlord shall look solely to Tenant and Tenant’s assets for
the satisfaction of any liability hereunder.
17.3    Attornment. In the event the original Landlord hereunder, or any
successor in interest of Landlord, shall sell or convey its interest in the
Project, Tenant agrees to attorn to such new owner..
17.4    Covenants. In the event of any transfer by any Landlord of its interest,
such Landlord shall be automatically relieved from all liability arising under
this Lease from and after the date of the transfer or conveyance.
SECTION 18:     HAZARDOUS MATERIALS.

26


--------------------------------------------------------------------------------




18.1    Definitions As used in this Section 18, the following words or phrases
shall have the following meanings:
18.1.1    "Agents" means the applicable party’s partners, officers, directors,
shareholders, employees, agents, contractors, assignees, subtenants and any
other third parties entering upon the Project at the request or invitation of
the applicable party.
18.1.2    "Claims" means claims, liabilities, losses, actions, environmental
suits, causes of action, legal or administrative proceedings, damages, fines,
penalties, loss of rents, liens, judgments, costs and expenses (including,
without limitation, reasonable attorneys' fees and costs of defense, and
consultants', engineers' and other professionals' fees and costs).
18.1.3    "Hazardous Materials" means any: (i) Substance which is regulated by
any Hazardous Materials Law; (ii) asbestos and asbestos-containing materials;
(iii) urea formaldehyde; (iv) radioactive substance; (v) flammable explosives;
(vi) petroleum, including crude oil or any fraction thereof; (vii)
polychlorinated biphenyls; and (viii) "hazardous substances," "hazardous
materials" or "hazardous waste" under any Hazardous Materials Law.
18.1.4    "Hazardous Materials Laws" mean: (i) any existing or future federal,
state or local law, ordinance regulation or code which protects health, safety
or welfare, or the environment; (ii) any existing or future administrative or
legal decision interpreting any such law, ordinance, regulation or code; and
(iii) any common law theory related to Hazardous Materials which may result in
Claims against Landlord, the Premises or the Project.
18.1.5    "Permits" means any permit, authorization, license or approval
required by any applicable governmental agency.
18.1.6    "Substance" means any substance, material, product, chemical, waste,
contaminant or pollutant.
18.1.7    "Use" means use, generate, manufacture, produce, store, release,
discharge, allow to exist and transport to or from the Project.
18.2    Use of Hazardous Materials. Without limiting the generality of this
Section 18, and except as provided hereinbelow, Tenant covenants and agrees that
Tenant and its Agents shall not bring into, maintain upon, or Use in or about
the Project, or transport to or from the Project, any Hazardous Materials, nor
shall Tenant or its Agents release or dispose of any Hazardous Materials in, on,
under or about the Project, in violation of any Hazardous Materials Law.
Notwithstanding the foregoing provisions, Tenant may bring into, maintain upon,
and Use any Substance typically found or used in premises for the Permitted Use
permitted by this Lease, so long as: (a) any such Hazardous Material is
typically found only in such quantity as is reasonably necessary and customary
for Tenant's Permitted Use; (b) any such Substance and all equipment necessary
in connection with the Substance are Used strictly in accordance with the
manufacturers' instructions therefore; (c) no such Substance is released or
disposed of in or about the Project in violation of any Hazardous Materials Law;
(d) any such Substance and all equipment necessary in connection with the
Substance are removed from the Project and Premises and transported for Use or
disposal by Tenant in compliance with any applicable Hazardous Materials Laws
upon the expiration or earlier termination of this Lease; and (f)

27


--------------------------------------------------------------------------------




Tenant and its Agents comply with all applicable Hazardous Materials Laws.
Tenant shall not use or install in or about the Premises any asbestos or
asbestos-containing materials.
18.3    Delivery of Notices. Tenant shall furnish to Landlord copies of all
notices, claims, reports, complaints, warnings, asserted violations, documents
or other communications received or delivered by Tenant, as soon as possible and
in any event within five (5) days after such receipt or delivery, with respect
to any actual or alleged Use, disposal or transportation of Hazardous Materials
in or about the Premises and the Project by Tenant or Tenant’s Agents. Whether
or not Tenant received any such notice, claim, report, complaint, warning,
asserted violation, document or other communication, Tenant shall immediately
notify Landlord, orally and in writing, if Tenant or any of its Agents knows or
has reasonable cause to believe that any Hazardous Materials, or a condition
involving or resulting from the same, is present, has been disposed of, or
transported to or from the Premises or the Project by Tenant or Tenant’s Agents
in violation of Hazardous Materials Laws.
18.4    Cleanup and Remediation. If Tenant or its Agents violate any provision
of this Section 18, then Tenant shall promptly notify Landlord in writing and
shall be obligated, at Tenant's sole cost, to abate, remediate, clean-up and/or
remove from the Project, and dispose of, all in compliance with all applicable
Hazardous Materials Laws, all Hazardous Materials Used by Tenant or its Agents.
Such work shall include, but not be limited to, all testing and investigation
reasonably required by Landlord, Landlord's Lender and/or ground Lessor, if any,
and any governmental authorities having jurisdiction, and preparation and
implementation of any remedial action plan required by any governmental
authorities having jurisdiction. Tenant's indemnification covenant set forth in
Section 18.6 shall extend to any enforcement or other action instituted by any
governmental authority with respect to any such alleged requirement and, Tenant
shall promptly, at Tenant's cost, comply with any requirement determined to be
applicable to Tenant. All such work shall, in each instance, be conducted (a) to
the satisfaction of the governmental authority having jurisdiction, if a
governmental authority has assumed jurisdiction of such work, (b) to Landlord's
reasonable satisfaction if a governmental authority has but declines to assume
jurisdiction of such work or (c) to Landlord's reasonable satisfaction if there
is no applicable governmental requirement with respect to such work and no
governmental authority takes jurisdiction of such work. If Tenant does not
reasonably comply with the provisions of this Section 18.4, then Landlord may,
without prejudicing, limiting, releasing or waiving Landlord's rights under this
Section 18, separately undertake such work, but only after first giving Tenant
notice of its intent to do so and the opportunity to cure such default and
Tenant shall promptly reimburse all reasonable costs incurred by Landlord.
18.5    Entry. Upon reasonable advance notice to Tenant (except in case of
emergency), Landlord shall have the right to enter and inspect the Premises to
verify Tenant's compliance with, or violations of, the provisions of this
Section 18. Furthermore, Landlord may conduct such investigations and tests as
Landlord or Landlord's Lender may reasonably require provided the same are
conducted at such time and in such manner as necessary to avoid material
interference with Tenant’s use and operations. If either (a) as a result of such
inspections or tests, Tenant is found to be in material breach of the provisions
of this Section 18 or (b) as to any test or investigation requested by any
governmental authority or Landlord's Lender there is reasonable cause to believe
that Tenant is in material breach of the provisions of this Section 18, then, in
either such instance, Tenant, in addition to its other obligations set forth in
this Section 18, shall promptly reimburse Landlord for all reasonable costs
incurred in connection with such test or inspection.

28


--------------------------------------------------------------------------------




18.6    Tenant’s Indemnity. Tenant shall indemnify, defend and hold harmless
Landlord, its partners and its and their respective successors, assigns,
partners, directors, officers, shareholders, employees, agents, lenders, ground
lessors and attorneys from and against any and all Claims incurred by such
indemnified persons, or any of them, in connection with or as the result of: (a)
the presence, Use or disposal of any Hazardous Materials in or about the
Premises or Project due to Tenant or its Agents; (b) any injury to or death of
persons or damage to or destruction of property resulting from the presence, Use
or disposal of any Hazardous Materials in or about the Premises or Project due
to Tenant or its Agents; (c) any violation by Tenant or its Agents of any
Hazardous Materials Laws; and (d) any failure of Tenant or its Agents to observe
the provisions of this Section 18.6. Tenant's obligations hereunder shall
include, without limitation, and whether foreseeable or unforeseeable, all costs
of any required or necessary testing, investigation, studies, reports, repair,
clean-up, detoxification or decontamination of the Premises or Project, and the
preparation and implementation of any closure, removal, remedial action or other
required plans in connection therewith, and shall survive the expiration or
earlier termination of the Term. For purposes of this indemnification provision,
any acts or omissions of Tenant and its Agents (regardless of whether they are
negligent, intentional, willful, or unlawful) shall be strictly attributable to
Tenant. If, at any time after the initiation of any suit, action, investigation
or other proceeding which could create a right of indemnification under this
Section 18.6, Tenant is not complying with the provisions of Section 18.4, then
Landlord may, without prejudicing, limiting, releasing or waiving the right of
indemnification provided herein, separately defend or retain separate counsel to
represent and control the defense as to Landlord's interest in such suit,
action, investigation or other proceeding. Tenant shall pay all reasonable costs
of Landlord's separate defense or counsel upon demand. Tenant’s obligations
under this Section 18 shall not apply to any Hazardous Materials which exist on
the Premises or the Project as of the date of this Lease.
18.7    Landlord represents and warrants that, except as identified in the
reports listed in Exhibit “J” attached hereto (the “Disclosed Hazardous
Materials”), the Premises do not to Landlord’s current knowledge contain any
Hazardous Materials in violation of Hazardous Materials Laws. In the event it is
determined any Hazardous Materials exist on the Premises on the date of the
execution of this Lease or thereafter (other than as a result of the actions of
Tenant or Tenant’s Agents), and the amount or condition of Hazardous Materials
constitutes a violation of Hazardous Materials Laws, or is reasonably likely to
interfere with the Tenant’s Improvements or Tenant’s use of the Premises for the
Permitted Uses, then Landlord shall be solely responsible for performing, at is
sole cost and expense, any remediation required in order to bring any such
Hazardous Materials in the Premises into compliance with any such Hazardous
Materials Laws and as necessary to eliminate any interference with Tenant’s
Improvements or Tenant’s Permitted Use of the Premises and during such period
any period where Rent does not accrue hereunder, such period shall toll until
such remediation is completed, or if Rent is then accruing hereunder, Rent shall
abate until such remediation is completed. Landlord’s obligations hereunder
shall include, without limitation, and whether foreseeable or unforeseeable, all
costs of any required or necessary testing, investigation, studies, reports,
repair, clean-up, detoxification or decontamination of the Premises or Project,
and the preparation and implementation of any closure, removal, remedial action
or other required plans in connection therewith, and shall survive the
expiration or earlier termination of the Term.
In addition, Landlord shall indemnify, defend and hold harmless Tenant, its
partners and its and their respective successors, assigns, partners, directors,
officers, shareholders, employees, and agents from and against any and all
Claims incurred by such indemnified persons, or any of them, in connection with
or as the result of: (a) the presence, Use or disposal

29


--------------------------------------------------------------------------------




of any Hazardous Materials in or about the Premises or Project unless due to the
acts of Tenant or its Agents (regardless of whether the same are Disclosed
Hazardous Materials); (b) any violation by Landlord or its Agents of any
Hazardous Materials Laws; and (b) any failure of Landlord or its Agents to
observe the provisions of this Section 18.7. For purposes of this
indemnification provision, any acts or omissions of Landlord and its Agents
(regardless of whether they are negligent, intentional, willful, or unlawful)
shall be strictly attributable to Landlord. If, at any time after the initiation
of any suit, action, investigation or other proceeding which could create a
right of indemnification under this Section 18.7, Landlord is not complying with
the provisions of Section 18.7, then Tenant may, without prejudicing, limiting,
releasing or waiving the right of indemnification provided herein, separately
defend or retain separate counsel to represent and control the defense as to
Tenant’s interest in such suit, action, investigation or other proceeding.
SECTION 19:     ENTITY AS TENANT. If a corporation, partnership, limited
liability company, or other entity executes this Lease as Tenant, then Tenant
hereby represents and warrants that the individuals executing this Lease on
Tenant's behalf are duly authorized to execute and deliver this Lease on behalf
of the entity, and that this Lease is binding upon and enforceable against
Tenant in accordance with its terms.
SECTION 20:     LANDLORD’S LIEN. Landlord affirmatively waives any statutory
lien on any of Tenant’s equipment, fixtures, furniture, improvements or other
personal property of Tenant in the Premises which may be granted under the Law
of the jurisdiction in which the Premises is located.
SECTION 21:     ENTIRE AGREEMENT. This Lease constitutes the entire
understanding of the parties with respect to the Premises and supersedes all
prior or contemporaneous understandings and agreements relating to the subject
matter thereof. There are no other promises, covenants, understandings,
agreements, representations, or warranties with respect to the subject matter of
this Lease except as expressly set forth herein or in any instrument executed
concurrently herewith.
SECTION 22:     MODIFICATION. This Lease may not be modified, terminated or
amended except pursuant to a written instrument duly executed by all of the
parties hereto.
SECTION 23:     BROKER. Landlord and Tenant each warrant and represent to the
other that it has not employed or dealt with any real estate broker or finder in
connection with this Lease, except for the broker ("Broker") whose name(s)
is/are set forth in Basic Lease Provisions, and that it knows of no other real
estate broker, agent or finder who is or might be entitled to a commission or
fee in connection with this Lease. Landlord and Tenant each agree to indemnify,
defend and hold the other harmless from and against any and all claims of any
other broker or finder, used by it on account of any brokerage commission or
finder's fee in connection with this Lease. Landlord shall be responsible for
any commission or fee due to the Broker.
SECTION 24:     NO RECORDATION. In no event shall this Lease or any memorandum
thereof be recorded without the written consent of both Landlord and Tenant.
Tenant shall have the right to record, at Tenant’s expense a memorandum of lease
in form and substance reasonably acceptable to Landlord, provided that Tenant
delivers to Landlord a document that will release Tenant’s interest in the Lease
and the Property upon expiration or earlier termination of this Lease, subject
to Section 51.

30


--------------------------------------------------------------------------------






SECTION 25: TIME OF THE ESSENCE. Subject to the provisions of Section 32, time
is of the essence of this Lease and each of the provisions hereof.
SECTION 26: INTENTIONALLY OMITTED.
SECTION 27: FURTHER ASSURANCES. From time to time, either party, at the request
of the other party, and without further consideration, shall execute and deliver
further instruments and take such other actions as the requesting party may
reasonably require to complete more effectively the transactions contemplated by
this Agreement.
SECTION 28: MODIFICATION FOR LENDER. If, in connection with Tenant’s Purchase
Right in Section 51 of the Addendum attached hereto, the City or Lender shall
request reasonable modifications to this Lease as a condition to such financing,
Tenant will not unreasonably withhold, delay or defer its consent thereto,
provided that such modifications shall not increase the obligations of Tenant
hereunder or have any adverse effect on the leasehold interest hereby created or
Tenant's rights hereunder.
SECTION 29: NO THIRD PARTY BENEFITS. This Lease is made and entered into for the
sole benefit and protection of the parties hereto, and the parties do not intend
to create any rights or benefits under this Lease for any person who is not a
party to this Lease, other than a Lender.
SECTION 30: NAME OF PROJECT. Tenant shall not use the name, insignia or logotype
of the Project for any purpose other than as its address without Landlord’s
prior consent, which consent may be withheld by Landlord in its sole discretion.
Tenant shall not use any picture of the Project in its advertising, stationery
or any other manner.
SECTION 31: WAIVER. The waiver by any party of any term, covenant, agreement or
condition herein contained shall be effective only if in writing and shall not
be deemed to be a waiver of any subsequent breach of the same or any other term,
covenant, agreement or condition herein contained, nor shall any custom or
practice which may develop between the parties in the administration of this
Lease be construed to waive or to lessen the right of any party to insist upon
the performance by the other party in strict accordance with all of the terms,
covenants, agreements and conditions of this Lease. The subsequent acceptance of
Rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant, agreement or condition of this Lease,
other than the failure of Tenant to timely pay, the particular Rent so accepted,
regardless of Landlord's knowledge of such preceding breach at the time of
acceptance of such Rent.
SECTION 32: NO LIGHT AND AIR EASEMENT. Any diminution, restriction, or shutting
off of light, or view from the Premises, by any structure, sign or improvement
that may at any time be erected on the Project and/or on lands adjacent to or in
the vicinity of the Project provided the same is not physically attached to the
Building shall in no way affect this Lease, abate any Rent, or otherwise impose
any cost, liability or obligation upon Landlord and shall not result in and/or
constitute a breach of the covenant of quiet enjoyment and/or amount to a
constructive eviction.
SECTION 33: FORCE MAJEURE. Whether or not any specific provision of this Lease
expressly excepts delays caused by Force Majeure, neither Tenant nor Landlord
shall be chargeable with, or be liable or responsible to the otherwise
chargeable, liable or responsible party for, anything or in any amount for any
failure to perform or delay in performing caused by

31


--------------------------------------------------------------------------------




Force Majeure, provided that nothing herein shall affect or relieve Tenant’s
obligation to pay Rent under this Lease. Any such failure or delay due to Force
Majeure shall not be deemed a breach of or default in the performance of this
Lease by either Tenant or Landlord.
SECTION 34: INTENTIONALLY OMITTED.
SECTION 35: ESTOPPEL CERTIFICATE. Tenant, shall at any time, and from time to
time, upon twenty (20) days' prior written notice from Landlord, execute,
acknowledge and deliver to Landlord an Estoppel Certificate (as defined in
Section 43.13). Any Estoppel Certificate may be relied upon by any Lender or any
prospective lender with respect to, or any prospective purchaser of any interest
in, the Project. Any failure or refusal by Tenant to execute and return a
requested Estoppel Certificate within the time period specified in this Section
35 shall constitute a Default, subject to Section 11.3.
SECTION 36: RIGHT TO PERFORMANCE. If Tenant shall fail to perform any act on its
part to be performed hereunder, and such failure shall continue for thirty (30)
days after written notice thereof to Tenant, provided that no notice shall be
required in cases of emergency which poses a threat of injury to person or
property, Landlord may, without waiving or releasing Tenant from any obligations
of Tenant perform such act. All reasonable sums so paid by Landlord and all
reasonable costs incidental thereto (including reasonable attorneys and other
fees and costs), together with interest thereon at the Default Rate from the
date of such payment by Landlord, shall be deemed to be Rent and shall be
payable to Landlord by Tenant upon demand therefor. Any obligation of Landlord
under this Lease may be fulfilled by Landlord's Employees or by any agent or
independent contractor of Landlord.
SECTION 37: EFFECTIVENESS OF LEASE. Neither the submission of this document to
Tenant, nor examination and negotiation by Landlord or Tenant, constitutes an
offer to lease, or a reservation in favor of Tenant of, or option to Tenant for,
the Premises. This document shall become effective and binding only upon
execution and delivery of this Lease by Tenant and by Landlord.
SECTION 38: PROFESSIONAL FEES. If either party becomes involved in litigation or
arbitration arising out of this Lease or the performance thereof, the court in
such litigation or arbitrator in such arbitration shall, award legal expenses
(including, but not limited to reasonable attorneys and other professional and
paraprofessional fees incurred) to the prevailing party, including all such
reasonable costs and attorneys’ fees incurred as a result of any appeal filed by
the non-prevailing party. In the event of Landlord’s involvement in a bankruptcy
proceeding, Landlord shall also be entitled to an award of its attorneys’ fees
incurred in connection with such proceeding.
SECTION 39: SURVIVAL OF INDEMNITIES. All provisions in this Lease relating to
indemnities by either in favor of the other shall survive the expiration or
termination hereof for any reason and shall run to the benefit of the original
Landlord and Tenant named herein, as applicable, as well as any successor in
interest to it.
SECTION 40: NOTICES. All notices, requests, demands or other communications
required or desired to be given hereunder, to be legally binding, shall be in
writing and may be served personally (including service by any commercial
messenger or courier service with delivery confirmation) or by registered or
certified United States mail, return receipt requested, with all postage and
fees fully prepaid, addressed to the respective address set forth in Section 1.1
and 1.2 above, or to such other address as the party to whom the notice is
addressed has

32


--------------------------------------------------------------------------------




theretofore specified in a notice served upon the other party in accordance with
the requirements hereof. All notices shall be effective upon actual delivery to
the addressee, as evidenced by the return receipt if service is by mail, except
in the case of a party that has relocated and has not served upon the other
party a notice of a new address for service of notices as specified above, or in
the case if a party to whom the notice is addressed that refuses to accept
delivery of the notice, in either of which cases the notice shall be deemed
effective upon the first date of attempted delivery, as indicated by the return
receipt if the attempted service was by mail, at the last address of which the
party attempting to make the service had notice. In addition, a copy of any
notice with respect to a default of or claim against Landlord, which is served
upon Landlord, shall be sent concurrently to all Lenders of which Tenant has
notice, as provided in Section 13.3 above.
SECTION 41: INTENTIONALLY OMITTED.
SECTION 42: OFAC COMPLIANCE. Tenant hereby warrants and represents that: (a)
neither Tenant nor any of its affiliates does business with, sponsors, or
provides assistance or support to, the government of, or any person located in,
any country, or with any other person, targeted by any of the economic sanctions
of the United States administered by The Office of Foreign Assets Control
("OFAC"); to Tenant’s knowledge, Tenant is not owned or controlled (within the
meaning of the regulations promulgating such sanctions or the laws authorizing
such promulgation) by any such government or person; and any payments and/or
proceeds received by Tenant under the terms of this Lease will not be knowingly
used to fund any operations in, finance any investments or activities in or make
any payments to, any country, or to make any payments to any person, targeted by
any of such sanctions; (b) no funds tendered to Landlord by Tenant under the
terms of this Lease are or will be knowingly directly or indirectly derived from
activities that may contravene U.S. federal, state or international laws and
regulations, including anti-money laundering laws; (c) to Tenant’s knowledge
neither Tenant, nor any person controlling, controlled by, or under common
control with, Tenant (i) is under investigation by any governmental authority
for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti-Money Laundering Laws; (ii) has been assessed civil or criminal penalties
under any Anti-Money Laundering Laws; (iii) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws; (iv) is a person
or entity that resides or has a place of business in a country or territory
which is designated as a Non-Cooperative Country or Territory by the Financial
Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (v) is a "Foreign Shell Bank"
within the meaning of the Patriot Act (i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision); (vi)
is a person or entity that resides in, or is organized under the laws of, a
jurisdiction designated by the Secretary of the Treasury under Section 311 or
312 of the Patriot Act as warranting special measures due to money laundering
concerns; (vii) is an entity that is designated by the Secretary of the Treasury
as warranting such special measures due to money laundering concerns; or (viii)
is a person or entity that otherwise appears on any US.-government provided list
of known or suspected terrorists or terrorist organizations. For purposes of
this representation, the term "Anti-Money Laundering Laws" shall mean all laws,
regulations and executive orders, state and federal, criminal and civil, that
(1) limit the use of and/or seek the forfeiture of proceeds from illegal
transactions; (2) limit commercial transactions with designated countries or
individuals believed to be terrorists, narcotics dealers or otherwise engaged in
activities contrary to the interests of the United States; (3) require
identification and documentation of the parties with whom a financial
institution conducts business; or (4) are

33


--------------------------------------------------------------------------------




designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations, and sanctions shall include, without limitation, the USA PATRIOT
Act of 2001, Pub. L. No. 107-56 (the "Patriot Act"), Executive Order 13224, the
Bank Secrecy Act, 31 U.S.C. Section 531 et. seq., the Trading with the Enemy
Act, 50 U.S.C. App. Section 1 et. seq., the International Emergency Economic
Powers Act, 50 U.S.C. Section 1701 et. seq., the OFAC-administered economic
sanctions, and laws relating to prevention and detection of money laundering in
18 U.S.C. Sections 1956 and 1957. Tenant has reviewed the OFAC website, and
conducted such other investigation as it deems necessary or prudent, prior to
making these representations and warranties.
Landlord represents that to Landlord’s knowledge (a) it is now and will in the
future be, in compliance with U.S. Executive Order 13224 (“Order”) and no
action, proceeding, investigation, charge, claim, report or notice has been
filed, commenced or threatened against it alleging any failure to so comply; (b)
it does not have knowledge or notice of any fact, event, circumstance, situation
or condition which could reasonably be expected to result in (i) any action,
proceeding, investigation, charge, claim, report or notice being filed,
commenced or threatened against it alleging any failure to comply with the
Order, or (ii) the imposition of any civil or criminal penalty against it for
any failure to so comply with the Order; or (c) it is not included in the OFAC
List set forth in the Order or 31 CFR Ch V (Part 595) Appendix A.
SECTION 43: NON-DISCRIMINATION. Neither Tenant nor any of its affiliates,
employees, contractors, subcontractors, or agents shall unlawfully discriminate
against any employee or applicant for employment because of race, religion,
color, national origin, ancestry, physical handicap, medical condition, marital
status, age (over 40) or sex. Tenant and its affiliates, employees, contractors,
subcontractors, and agents shall (i) assure that the evaluation and treatment of
their employees and applicants for employment are free of such discrimination,
(ii) take affirmative action to ensure that applicants are employed, and that
employees are treated during employment without regard to, race, religion,
color, national origin, ancestry, physical handicap, medical condition, marital
status, age (over 40) or sex (including, but not limited to, during the
activities of: upgrading, demotion, or transfer; recruitment or recruitment
advertising, layoff or termination; rates of pay or other forms of compensation;
and selection for training, including apprenticeship), (iii) give written notice
of their obligations under this clause to labor organizations with which they
have a collective bargaining or other agreement, (iv) conduct their respective
activities in accordance with Title VI of the Civil Rights Act of 1964 and the
rules and regulations promulgated thereunder, but only if and to the extent
Tenant and its affiliates, employees, contractors, subcontractors, and agents
are required to do so under applicable law, and (v) post in conspicuous places,
available to employees and applicants for employment, notices setting forth
their respective policies regarding non-discrimination. Tenant’s failure to
comply with this provision shall not be a Default under this Lease provided
Tenant has used reasonable efforts to comply with the same, and this provision
shall no longer be applicable in the event Seaholm L/R, LLC or its Affiliate no
longer owns the Building.
SECTION 44: DTPA. TENANT ACKNOWLEDGES THAT TENANT IS A "BUSINESS CONSUMER" FOR
PURPOSES OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT, BUT SHOULD SUCH
DETERMINATION BE HELD OTHERWISE BY A FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION THE FOLLOWING SHALL APPLY: TENANT WAIVES ALL OF TENANT’S RIGHTS
UNDER THE DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET
SEQ., BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION,
TENANT VOLUNTARILY CONSENTS TO THE FOREGOING WAIVER. LANDLORD AND TENANT

34


--------------------------------------------------------------------------------




EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES ARE SUITABLE FOR
TENANT'S INTENDED COMMERCIAL PURPOSE, AND TENANT'S OBLIGATION TO PAY RENT
HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE PERFORMANCE
BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT ABATEMENT,
SETOFF, DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS DUTIES OR
OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.
SECTION 45: GOVERNING LAW. This Lease shall be governed by and construed
pursuant to the law of the State of Texas, without reference to conflicts of
laws rules.
SECTION 46: SEVERABILITY. In the event that any provision of this Lease shall be
adjudicated to be void, illegal, invalid, or unenforceable, the remaining terms
and provisions of this Lease shall remain in full force and effect.
SECTION 47: SUCCESSORS AND ASSIGNS. Subject to all restrictions set forth
herein, the terms, covenants, conditions and agreements herein contained shall
inure to the benefit of and bind the heirs, successors, legal representatives
and assigns of the parties hereto.
SECTION 48: DEFINITIONS. In addition to the terms defined in Section 1 of the
Lease, the following terms shall have the meanings specified below when used in
the Lease:
48.1    "Additional Rent" means all of those items to be paid by Tenant which
are specified in Section 3.2.
48.2    "Additional Services" means all excessive or additional services in
excess of Basic Services relating to Tenant's use and occupancy of the Premises.
48.3    "Affiliate" means, with respect to a Person, any other Person controlled
by or in control of such Person, or any other Person who, together with such
Person, are under the common control of a third Person
48.4    "Annual Statement" shall have the meaning specified in Section 3.3.4.
48.5    "CAM/Operating Costs" means all commercially reasonable costs incurred
by Landlord in owning, maintaining, repairing, managing and operating the
Project during or allocable to the term of the Lease, including, but not limited
to, all costs for (a) utilities, (b) supplies, (c) insurance maintained by
Landlord customary for similar projects in the City (including but not limited
to, public liability and property damage, rent continuation, and/or fire and
extended coverage insurance for up to the full replacement cost of the Project),
(d) services of independent contractors to the extent serving the Project, (e)
commercially reasonable compensation (including employment taxes and fringe
benefits) of all persons who perform regular duties connected with the
day-to-day management, operation, maintenance, repair and overhaul of the
Project, including, without limitation, office personnel for the office of the
Project, engineers, janitors, painters, floor waxers, window washers, parking
attendants, watchmen, and gardeners, (f) management of the Project or any
portion of it, including a management fee equal to ten percent (10%) of all
CAM/Operating Costs (excluding Taxes and insurance), (g) rental expenses for, or
a reasonable allowance for depreciation of, personal property used in the
management, maintenance, operation and repair of the Project by Landlord, (h)
performance of,

35


--------------------------------------------------------------------------------




or any costs incurred in connection with, the REAs or any other REA that may now
exist or may hereafter be entered into by Landlord as permitted herein, and
allocable to the Project, (i) the cost of any capital improvements made to the
Project after the date of the Lease which improvements are either expected to
reduce other CAM/Operating Costs based on engineering analysis performed for
Landlord, or are required by any Law enacted after the date of this Lease, in
any such case such cost to be amortized over the useful life of the improvement
in question ("Permitted Capital Items"), provided, however that any Permitted
Capital Items which are expected to reduce CAM/Operating Costs may only be
included to the extent of the reasonably projected annual savings for the year
in question, and (j) Taxes. Landlord shall reasonably establish different cost
pools within the Project to allocate expenses among tenants in the Seaholm Power
Plant Building in order that such tenants pay all the expenses attributable to
the Seaholm Power Plant Building, and only pay an equitable portion of those
expenses allocated to the entire Project, and such shall be treated on a
consistent basis throughout the Term. Notwithstanding the foregoing,
CAM/Operating Costs shall not include the following: wages, salaries or fringe
benefits paid to any employees above the grade of building manager; or where
employees devote time to properties other than the Project, the portion properly
allocated to such other properties; leasehold improvements, alterations and
decorations which are made in connection with the preparation of any portion of
the Project for occupancy by a new tenant, or which improvements, alterations
and decorations are not generally beneficial to all tenants of the Project;
costs incurred in connection with the making of repairs or replacements which
are the obligation of another tenant or occupant of the Project; costs
exclusively related to buildings in the Project other than the Building;
advertising, marketing, promotional, public relations or brokerage fees,
commissions or expenditures; financing and refinancing costs in respect of any
mortgage or security interest placed upon the Project or any portion thereof;
costs (including, without limitation, attorneys' fees and disbursements)
incurred in connection with any judgment, settlement or arbitration award
resulting from any tort liability; rent or other charges payable under any
ground or master lease; costs of any item which are reimbursed to Landlord by
other tenants or third parties or which are properly chargeable or attributable
to a particular tenant or particular tenants; any utility or other service used
or consumed solely in the premises leased or leasable to any tenant or occupant,
including, without limitation, gas, electricity, water, and sewer, if Tenant’s
use or consumption of such utility or other services is separately metered or
sub-metered at the Premises or Tenant is charged a separate amount therefor and
not including Common Area utility costs; costs incurred in connection with
Landlord's preparation, negotiation, dispute resolution and/or enforcement of
leases; costs of any additions to or expansions of the Project or the Building;
costs of repairs, restoration or replacements occasioned by fire or other
casualty or caused by the exercise of the right of eminent domain, whether or
not insurance proceeds or condemnation award proceeds are recovered or available
for such purposes; expenditures for capital improvements or replacements except
Permitted Capital Items; the cost of performing or correcting defects in, or
inadequacies of, the Landlord’s Work, or of otherwise correcting defects
(including latent defects) in the Project; the cost to make improvements,
alterations and additions to the Project which are required in order to render
the same in compliance with laws, rules, orders regulations and/or directives
existing as of the Commencement Date of this Lease; the cost of environmental
monitoring, compliance, testing and remediation performed in, on, about and
around the Project; any costs in the nature of fees, fines or penalties arising
out of Landlord’s breach of any obligation (contractual or at law, and
including, without limitation, costs, fines, interest, penalties and costs of
litigation incurred as a result of late payment of taxes and/or utility bills),
including attorneys’ fees related thereto; depreciation; amounts paid to
subsidiaries or affiliates of Landlord for services rendered to the Project to
the extent such amounts exceed the competitive costs for delivery of such
services were they not provided by such related

36


--------------------------------------------------------------------------------




parties; the cost of installing, operating and maintaining any specialty
facility or commercial concession operated by Landlord; any rental of equipment
which, if purchased, would not be includable in CAM/Operating Costs, other than
items such as scaffolding which are used on an occasional or sporadic basis in
performing maintenance and repairs; any cost resulting from the negligence of
Landlord, its agents or employees; compensation paid to employees or other
persons in connection with commercial concessions operated by Landlord or
Landlord’s Agent; costs exclusively related to retail tenants of the Project or
to the residential portions of the High Rise Tower, and any other cost or
expenses which, in accordance with generally accepted accounting principles,
consistently applied, would not customarily be treated as operating costs by
lessors of comparable Projects.
48.6"City" means the City of Austin.
48.7 "Common Areas" means all areas within the exterior boundaries of the
Project now or later made available for the general use of Landlord, occupants
of the Project, and their respective guests and invitees, which shall include
the common entrances, lobbies, restrooms, plazas, elevators, stairways and
accessways, loading docks, ramps, parkways, driveways and roadways, loading and
unloading areas, trash areas, landscaped areas in the Project, and the common
pipes, conduits, wires and appurtenant equipment serving the Premises. Any
enlargement of or addition to the Common Areas shall be included in the
definition of Common Areas.
48.8"Default Rate" means the lesser of (a) 12% per annum, or (b) the maximum
rate per annum permitted by applicable Law.
48.9 "Estoppel Certificate" means a certificate to be executed by Tenant as
specified in Section 34 and in the form of Exhibit "E", together with such
additional information as any Lender or purchaser may require.
48.10"Expense Estimate" shall have the meaning specified in Section 3.3.1.
48.11"Force Majeure" means fire, earthquake, explosion, flood, hurricane, the
elements, acts of God or the public enemy, action, restrictions, limitations, or
interference of governmental authorities or agents, war, invasion, terrorist
attack, insurrection, rebellion, riots, strikes or lockouts, or any other cause
or occurrence, whether similar or dissimilar to the foregoing, which is beyond
the reasonable control of either party.
48.12"Guarantor" means any guarantor(s), if any, listed in Section 1.12 of Basic
Lease Provisions, or any other party or parties that may hereinafter guaranty
the performance of all or some of Tenant’s obligations under this Lease, and
their respective successors and assigns.
48.13"Holidays" means all federally observed Holidays, as they may be observed
from time to time, including New Year's Day, President's Day, Memorial Day,
Independence Day, Labor Day, Veterans Day, Thanksgiving Day, Christmas Day, and,
to the extent of Basic Services provided by union members engaged at the
Project, such other holidays observed by such unions.
48.14 "Landlord's Employees" means Landlord's agents, Affiliates,
representatives, contractors, licensees, employees, directors, officers,
partners, members, managers, trustees

37


--------------------------------------------------------------------------------




and invitees and their respective agents, representatives, contractors,
licensees, employees, partners, members, officers, directors, managers, trustees
and invitees.
48.15"Law" means any federal, state, county, municipal, or other local
governmental statute, law, ordinance, rule, regulation, code, decree, or order,
including the Landmark Commission, and all decisions of any court that are
binding precedents in the County of Travis, State of Texas.
48.16"Lease Year" means a period of 12 consecutive calendar months, the first of
which shall commence on the first day of the first full calendar month during
the Term, with each following Lease Year beginning on each consecutive
anniversary thereof.
48.17"Lender" means any holder of any Mortgage, and if the Mortgage is a ground
lease, such term shall refer to the ground lessor.
48.18"Lender Cure Period" means the period given any Lender to cure any default
of Landlord, as provided in Section 13.3 of the Lease.
48.19 "Master Lease" means the Lease dated April 13, 2013 by and between the
City of Austin, as ground lessor, and Landlord, as ground lessee, and any
modification, extension, or replacement thereof, but no modification, extension
or renewal may adversely affect Tenant’s rights hereunder. Landlord represents
the Master Lease has not been amended prior to the date of this Lease.
48.20"Matters of Record" means all easements, agreements, rights-of-way, liens,
covenants, conditions, or restrictions of any nature affecting the Project or
any part thereof and constituting a matter of public record as of the date of
this Lease, including without limitation, that Master Development Agreement
dated June 17, 2008, that Declaration of Restrictive Covenants and Reciprocal
Easement Agreement dated April 9, 2013, and that Declaration of Easements and
Restrictive Covenants Regarding Unified Development And Maintenance of Drainage
Facilities dated October 21, 2013 (the “REAs”), and the Master Lease.
48.21"Mortgage" means any mortgage, deed of trust, Master Lease, or other
similar encumbrance now or hereafter placed upon the Land, the Project, any
portion thereof which includes the Premises, or against the estate for years
created by any Master Lease, and all renewals, modifications, consolidations,
replacements or extensions thereof, and all indebtedness of other monetary
obligations now or hereafter secured thereby together with all interest thereon.
48.22"Person" means an individual, trust, partnership, joint venture,
association, corporation, and any other legal or business entity.
48.23"Personal Property" means any trade fixtures, furnishings or equipment, and
all other personal property contained in the Premises from time to time.
48.24"Project" means the commercial project located in Austin, Texas, comprised
of the Retail/Office Building, the Seaholm Power Plant Building, and the High
Rise Tower, and the land thereunder and related to the Project, and all roads,
plazas, landscaped areas, Common Areas, improvements and other facilities
situated on such land, as shown on the Site Plan attached as Exhibit "A-2".

38


--------------------------------------------------------------------------------






48.25"REA" means the REAs as defined in Section 48.20 above, and other any
reciprocal easement and/or operating agreement, and any covenants, conditions
and restrictions hereafter entered into, subject to the below approval rights of
Tenant, between the owner or ground lessee of the Project, with or for the
benefit of any other party who is the owner or ground lessee of any land
adjacent to or in the vicinity of the Project, including land separated from the
Project by a public right-of-way. Tenant acknowledges that Landlord shall
continue to develop the Project during the Term, and that therefore, Landlord
shall be entitled to enter into any other necessary REA for the Project during
the Term, so long as Tenant shall have the right to reasonably approve the terms
of any REA that adversely impacts the Premises or adversely affects Tenant’s
rights thereunder or would result in an increase in cost to Tenant under this
Lease that was more than de minimis (it being acknowledged and agreed that
easements/declarations pertaining to sidewalks, access and street lights/traffic
signals for the Project and beyond the Building shall not be subject to Tenant’s
prior consent unless the same would materially increase the cost to Tenant under
this Lease).
48.26"Rent" means the aggregate total of all of the following: (a) the Base Rent
payable by Tenant hereunder; (b) all sums designated as "Additional Rent"
payable by Tenant hereunder; and (c) any other sums required to be paid by
Tenant hereunder. All Rent, including but not limited to, all taxes, fees, costs
and expenses which are attributable to, payable by or the responsibility of
Tenant hereunder, shall constitute "Rent".
48.27"Rules and Regulations" means the requirements set forth in Exhibit "D" and
such reasonable and nondiscriminatory additions, modifications and amendments
thereto as Landlord may adopt from time to time for use in the Project.
48.28"Systems and Equipment" means any plant, machinery, transformers, duct
work, cable, wires, equipment, facilities, or systems designed to supply heat,
ventilation, air conditioning, humidity, or any other services or utilities, or
comprising or serving as any component or portion of the electrical, gas, steam,
plumbing, sprinkler, communications, alarm, security, or fire/life/safety
systems or equipment, or any other mechanical, electrical, electronic, computer
or other systems or equipment utilized for the Project or any portion of it.
48.29"Taxes" means all taxes, assessments, water and sewer charges and other
similar governmental charges paid by Landlord and levied on or attributable to
the tract of the Project on which the Seaholm Power Plant Building is located,
or its operation, including, but not limited to, real property taxes and
assessments levied or assessed against such portion of the Project, personal
property taxes or assessments levied or assessed against the Seaholm Power Plant
Building, the tax imposed under Chapter 171 of the Texas Tax Code and any tax
measured by gross rents received from the tract of the Project on which the
Seaholm Power Plant Building is located, together with any commercially
reasonable costs incurred by Landlord (including reasonable attorneys' and other
professional and paraprofessional fees and costs incurred in good faith) in
contesting any such taxes, assessments or charges, but excluding any net income,
franchise, capital stock, estate or inheritance taxes imposed by the state or
federal government or by any agency, branch or department thereof and any fines
or late fees. If at any time during the Term there shall be levied, assessed or
imposed on Landlord or the Project by any governmental entity, any general or
special, ad valorem or specific, excise, capital levy or other tax, assessment,
levy or charge directly on any Rent received under the Lease or other leases in
the Seaholm Power Plant Building affecting the Project, and/or any license fee,
excise or franchise tax, assessment, levy or charge measured by or based, in
whole or in part, upon any Rent, and/or any transfer, transaction, or similar
tax, assessment, levy or charge based directly or indirectly upon the execution
of the Lease or any document to which Tenant is a party

39


--------------------------------------------------------------------------------




creating or transferring an interest or estate in the Premises, or the
transactions represented by other leases in the Seaholm Power Plant Building
affecting the Project or based upon a reassessment of the Project, or any
portion thereof, or due to a change in ownership or transfer of all or part of
Landlord's interest in the Lease, or the tract on which the Seaholm Power Plant
Building is located, or any portion thereof, and/or occupancy, use, per capita
or other tax, assessment, levy or charge based directly or indirectly upon the
use or occupancy of the Premises or the Seaholm Power Plant Building, then Taxes
shall include any such tax, assessment, levy or charge. Tenant waives any and
all rights under Section 41.413 of the Texas Property Tax Code granting to
tenant the right to contest appraised values on all or any portion of the
Seaholm Power Plant Building or the Project irrespective of whether Landlord has
elected to contest same. To the extent such waiver is prohibited by applicable
law, Tenant hereby appoints Landlord as Tenant’s attorney in fact, coupled with
an interest, to appear and take all actions on behalf of Tenant which Tenant may
have under said Section of the Texas Property Tax Code with respect to the
Project, but not with respect to Tenant’s personal property located within the
Premises. Any Taxes which may be paid over time without penalty shall be paid by
Landlord over the longest period permitted by applicable Law.
48.30"Tenant Alterations" means any alterations, additions, or improvements to
the interior of the Premises made by Tenant under the terms of Article 4. In no
event shall the term Tenant Alterations include Tenant’s Personal Property or
the Tenant Improvements.
48.31"Tenant's Employees" means, collectively, all of Tenant's agents,
licensees, contractors, subcontractors, employees, directors, officers,
partners, trustees and invitees.
48.32"Tenant's Proportionate Share" means the percentage calculated in
accordance with Section 1.5 of the Lease, pending any change in the rentable
area of the Premises or in the rentable area of the Project.
48.33"Transfer" means any transfer, sale, conveyance, assignment, subleasing,
granting of a license, encumbrance, mortgage, deed of trust or hypothecation by
Tenant of all or any part of its interest in the Lease or the Premises, as the
case may be, and any Transfer described in Section 7.3 hereof.
48.34"Transfer Documents" means any assignment or sublease or other document
pursuant to which a Transfer is, or is proposed to be, accomplished.
48.35"Transfer Notice" shall mean the notice from Tenant to Landlord required by
the terms of Section 7.1 as a prerequisite to any Transfer.
SECTION 49:COUNTERCLAIM AND JURY TRIAL.
IN THE EVENT THAT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NON-PAYMENT OF RENT OR OTHER CHARGES PROVIDED IN THIS LEASE, TENANT SHALL NOT
INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION IN ANY SUCH PROCEEDING
OR ACTION OTHER THAN MANDATORY COUNTERCLAIMS. TO THE FULL EXTENT PERMITTED UNDER
APPLICABLE LAWS, TENANT AND LANDLORD BOTH WAIVE A TRIAL BY JURY OF ANY AND ALL
ISSUES ARISING IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES HERETO OR THEIR
AFFILIATES, UNDER OR CONNECTED WITH THIS LEASE, ANY OF ITS PROVISIONS, OR ANY
TRANSACTIONS OR AGREEMENTS SET FORTH HEREIN OR CONTEMPLATED HEREBY.

40


--------------------------------------------------------------------------------






--Signatures Next Page--

41


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Lease on the day and year
specified above.


"Tenant":


athenahealth, INC.,
a Delaware corporation




By: /s/ Tim Adams
Name: Tim Adams
Title: CFO






By:     /s/ Carolyn Reckman
Name: Carolyn Reckman
Title: VP athenaEnvironment




"Landlord":


SEAHOLM L/R, LLC,
a Texas limited liability company


By:    Seaholm Power Development, LLC,
a Delaware limited liability company
Its Managing Member


By:     Seaholm Power, LLC,
a Texas limited liability company


By: /s/ John Rosato
Name: John Rosato
Its: Managing Partner



42


--------------------------------------------------------------------------------




EXHIBIT A-1


Floor Plan of the Premises


[a11a01.jpg]



A-1- 1


--------------------------------------------------------------------------------






[a12.jpg]



A-1- 2


--------------------------------------------------------------------------------






[a13.jpg]



A-1- 3


--------------------------------------------------------------------------------






[a14.jpg]




Disclaimer


This is the preliminary lease plan intended for discussion purposes only.
Landlord reserves the right to make any changes to the plan including, without
limitation, building and store sizes, tenant names and configuration, entrances
and overall configuration. Landlord makes no warranties or representations
concerning any matter contained on this plan, handwritten or in any other manner
noted, nor shall Tenant rely on same.



A-1- 4


--------------------------------------------------------------------------------




EXHIBIT A-2


Description of the land containing the Building




Lot 1 of the SEAHOLM SUBDIVISION, an addition to the City of Austin, Travis
County, Texas, as recorded in Instrument No. 201100062, Official Public Records,
Travis County, Texas.



A-2- 1


--------------------------------------------------------------------------------




EXHIBIT A-3


Site Plan of the Project




[athenahealthseaholmbu_image5.jpg]



A-3- 1


--------------------------------------------------------------------------------




EXHIBIT A-4


Construction Plans for Garage
[a41.jpg]



A-4- 1


--------------------------------------------------------------------------------






[a42a01.jpg]



A-4- 2


--------------------------------------------------------------------------------






[a43.jpg]

A-4- 3


--------------------------------------------------------------------------------




EXHIBIT B


TENANT WILL SIGN THIS ACKNOWLEDGEMENT UPON REQUEST BY LANDLORD AFTER: (i) TENANT
TAKES POSSESSION OF THE PREMISES, AND (ii) LANDLORD COMPLETES BLANKS


ACKNOWLEDGMENT OF COMMENCEMENT DATE


The undersigned parties acknowledge that the lease described below is in full
force and effect and that Tenant has taken possession of the Premises.
Date of Lease
January 31, 2014
Landlord
Seaholm L/R, LLC
Tenant
Athenahealth, Inc.
Guarantors
None.
Building Name
Seaholm Power Plant
 
 
City/County/State/Zip
Austin, Travis County, Texas 78701



The Commencement Date, the annual anniversary date, the ending date of the Lease
Term are as follows:
Commencement Date (month, day, year) ………………….
_____________________, 20___
Lease Year anniversary date (month, day) ………………….
_____________________
Ending Date of Lease Term (month, day, year) ……….….
_____________________, 20___



The net rentable of the Premises, and Tenant's Proportionate Share of the
Building and the Project are as follows:
Approximate rentable area of the Premises
______ rentable square feet
Tenant's Proportionate Share of the Building
______ rentable square feet
Tenant's Proportionate Share of the Project
______ rentable square feet



Landlord has completed all work required of Landlord in connection with the
Premises and Tenant accepts the Premises with the exception of the following:
                                                                    .


The parties acknowledge that the Lease has not been amended or modified.


LANDLORD:
 
TENANT:


SEAHOLM L/R, LLC


By:             
Name:             
Title:             


 


______________________________


TO BE SIGNED AFTER TAKING
POSSESSION OF THE PREMISES
By:             
Name:             
Title:             




B- 1


--------------------------------------------------------------------------------




EXHIBIT C


WORK LETTER


1.    Approval Process for Plans.
1.1    Delivery of Landlord’s Plans and Preparation of Preliminary Plans.
Concurrently with the execution of the Lease, Landlord shall deliver to Tenant
Landlord’s shell construction plans ("Landlord’s Plans") showing the Premises.
1.2    Approval of Preliminary Plans. Tenant shall submit to Landlord
preliminary plans and specifications for the tenant improvements to be installed
in the Premises (the "Preliminary Plans"). The Preliminary Plans shall be
prepared by an architect selected and paid by Tenant who is licensed by the
State. Said architect shall be approved by Landlord in writing, provided that
Landlord's approval shall not be unreasonably withheld.
1.2.1    Landlord's Response. Within ten (10) business days after Landlord's
receipt of the Preliminary Plans, Landlord shall notify Tenant in writing of its
approval or of any reasonable objections thereto. Within five (5) business days
after the receipt by Tenant of a timely objection of Landlord, Tenant shall
cause the Preliminary Plans to be modified and shall thereafter deliver the
modified plans to Landlord for its approval. Landlord shall have five (5)
business days from its receipt thereof to approve such modified Preliminary
Plans in the same manner as set forth above. This procedure shall be followed
until all reasonable objections have been resolved and the Preliminary Plans
have been approved. Landlord’s approval shall not be unreasonably withheld,
conditioned or delayed.
1.2.2    If No Approval. In the event that Landlord has not approved the
Preliminary Plans in accordance herewith within thirty (30) calendar days
following the delivery by Tenant to Landlord of the first set of Preliminary
Plans, then Landlord and Tenant shall work in good faith to resolve any
disagreement regarding the Preliminary Plans. If the parties are unable to come
to agreement regarding the Preliminary Plans within thirty (30) days thereafter,
the parties shall refer the matter of Landlord’s disapproval to expedited
arbitration in accordance with Section 55 of Exhibit “H”.
1.2.3    Evidence of Approval. Landlord's and Tenant's approval of the
Preliminary Plans shall be evidenced by their initialing and dating each page
thereof.
1.2.4    Changes to Preliminary Plans. If Tenant makes any subsequent material
changes or modifications to the approved Preliminary Plans, then Tenant shall
submit such changes to Landlord for its approval. Within three (3) business days
after receipt of said changes (provided Landlord shall have five (5) business
days if such changes are substantial), Landlord shall notify Tenant in writing
of its approval or of any reasonable objections thereto. Landlord may withhold
approval of any changes that impact the historical nature of the Building or any
portion thereof in its sole and absolute discretion.
1.3    Approval of Permit Drawings. Following the initialing of the Preliminary
Plans by Landlord and Tenant, Tenant shall prepare and deliver to Landlord
engineering working drawings for all mechanical, electrical, plumbing and fire
sprinkler systems (the "Permit Drawings") for Landlord's approval which approval
shall not be unreasonably withheld, conditioned or delayed.

C- 1


--------------------------------------------------------------------------------




1.3.1    Landlord's Response. Landlord shall approve or disapprove the Permit
Drawings within ten (10) business days after Landlord's receipt thereof,
provided that Landlord's approval shall not be unreasonably withheld. Landlord's
disapproval shall be effected by Landlord's delivery to Tenant, within such ten
(10) business day period, of a writing setting forth with specificity the
reasons for such disapproval. Within five (5) business days of the receipt by
Tenant of Landlord's objections, Tenant shall cause the Permit Drawings to be
modified and shall deliver the modified Permit Drawings to Landlord for its
approval. Landlord shall have five (5) business days from its receipt thereof to
approve such modified Permit Drawings in the same manner as set forth above.
This procedure shall be followed until all reasonable objections have been
resolved and the Permit Drawings have been approved. The parties acknowledge
that Landlord may withhold approval of any changes that impact the historical
nature of the Building or any portion thereof in its sole and absolute
discretion.
1.3.2    If No Approval. In the event that Landlord has not approved the Permit
Drawings in accordance herewith within thirty (30) calendar days following the
delivery by Tenant to Landlord of the first set of Permit Drawings, then
Landlord and Tenant shall work in good faith to resolve any disagreement
regarding the Permit Drawings. If the parties are unable to come to agreement
regarding the Permit Drawings within thirty (30) days thereafter, the parties
shall refer the matter of Landlord’s disapproval to expedited arbitration in
accordance with Section 55 of Exhibit “H”.
1.3.3    Evidence of Approval. Tenant's and Landlord's approval of the Permit
Drawings shall be evidenced by their initialing and dating each page thereof.
1.3.4    Changes to Permit Drawings. If Tenant makes any subsequent material
changes or modifications to the approved Permit Drawings, then Tenant shall
submit such changes to Landlord for its approval. Within three (3) business days
after receipt of said changes (provided Landlord shall have (5) business days if
such changes are substantial), Landlord shall notify Tenant in writing of its
approval or of any reasonable objections thereto.
1.4    Limitation on Tenant's Improvements. In no event shall the improvements
to be made by Tenant to the Premises exceed the Project's systems limits or
capacities, including the limits applicable to plumbing, electrical, HVAC, and
load bearing systems unless Tenant agrees to improve the Project’s systems as
part of the Tenant Improvements, but only subject to Landlord’s reasonable
consent.
1.5    Plan Check. Upon Landlord's and Tenant's approval of the Permit Drawings,
Tenant shall submit a final version thereof to the City Department of Building
and Safety ("DBS") for necessary plan checks and approvals. Any and all plan
check corrections shall be made by Tenant.
1.6    Change Orders. In the event Tenant desires to change any material item of
the Permit Drawings or the Preliminary Plans following approval by Landlord,
Tenant, and DBS, then Tenant shall submit a change order detailing the desired
change (the "Change Order Request") to Landlord for Landlord's approval. Within
three (3) business days after receipt of the Change Order Request from Tenant,
Landlord shall notify Tenant in writing if Landlord approves or disapproves the
Change Order Request, which approval shall not be unreasonably withheld or
conditioned. The latest Permit Drawings and preliminary Plans (including changes

C- 2


--------------------------------------------------------------------------------




thereto pursuant to an approved Change Order Request) as approved by Landlord
are herein referred to as the "Approved Plans".
1.7    Tenant's Contractors and Subcontractors. The Contractor shall be
determined by Tenant subject to Landlord’s approval, which shall not be
unreasonably withheld, conditioned or delayed. Landlord hereby pre-approves the
contractors listed as follows: Flintco; Flynn; Saber; Rogers-O'Brien; Burt-Watts
Industries; Harvey Cleary Builders. Tenant shall have the right to engage its
own construction manager to oversee the construction of the Tenant Improvements
and may fund such engagement from the Allowance. Tenant may also designate its
own subcontractors, provided that Landlord shall have the right to designate the
subcontractors to perform work in the Premises which affect the Base Systems (or
warranties concerning such systems) of the Project, including but not limited to
the elevator (if any), roof, HVAC, methane or radon detection, fire/life safety,
plumbing, exterior, foundation, and load bearing elements provided such
subcontractors agree to perform on commercially reasonable rates and terms.
1.8    Timely Performance. Tenant agrees to cause any plans, specifications,
drawings, schedules and documents to be provided by it hereunder to be prepared
promptly and in coordination with the activities of Landlord and its agents.
Landlord agrees to timely perform its obligations hereunder. Time is of the
essence. Landlord and Tenant agree to cooperate with each other so as to have
all construction performed in the most efficient manner and methods reasonably
possible.
1.9    Exculpation. Landlord's space planner and engineer are independent
contractors. Landlord may introduce Tenant to Landlord's space planner as an
accommodation to Tenant. Even if the Preliminary Plans, Permit Drawings, and any
changes thereto are performed by Landlord's space planner and engineers, and
notwithstanding any advice or assistance which may be rendered to Tenant and/or
Landlord's space planner and/or engineers by Landlord or employees or affiliates
of Landlord or affiliates of Landlord's general partners, Landlord shall not be
responsible for any omissions or errors contained therein.
1.10    Quality of Design and Construction. The design and construction of the
Tenant Improvements shall be performed in a good and workmanlike manner.
2.    Payment for Tenant Improvement Work.
2.1    Cost of Plans and Tenant Improvement Work. Tenant shall pay for all costs
incurred in the construction of Tenant Improvements in the Premises and the
design and preparation of the Approved Plans, Preliminary Plans and Permit
Drawings, including but not limited to (i) revisions thereof as reasonably
required for approval by Landlord, Tenant, and/or the DBS; and (ii) all
necessary printing and distribution costs required to implement the purposes of
this Exhibit "C", and the cost of all permits and certificates for the Tenant
Improvements. Notwithstanding the foregoing, and provided Tenant is not in
Default under this Work Letter or the terms of the Lease, Landlord shall provide
Tenant with an allowance in an amount equal to $7,737,150.00 (based on $75.00
per rentable square feet) (the "Allowance") to be applied towards the hard and
soft cost of designing, permitting, managing and constructing Tenant
Improvements (as that term is hereinafter defined). The Allowance shall be paid
as follows:
2.1.1    $1,740,858.75 within thirty (30) days after the date Landlord receives
(a) proof reasonably satisfactory to Landlord that 22.5% of the Tenant
Improvements have been completed, such percentage based on dollars spent and
time of construction required, and (b) conditional lien waivers reasonably
acceptable to Landlord from Tenant's Contractor and all subcontractors;

C- 3


--------------------------------------------------------------------------------




2.1.2    $1,740,858.75 within thirty (30) days after the date Landlord receives
(a) proof reasonably satisfactory to Landlord that 45% of the Tenant
Improvements have been completed, such percentage based on dollars spent and
time of construction required, and (b) conditional lien waivers reasonably
acceptable to Landlord from Tenant's Contractor and all subcontractors;
2.1.3    $1,740,858.75 within thirty (30) days after the date Landlord receives
(a) proof reasonably satisfactory to Landlord that 67.5% of the Tenant
Improvements have been completed, such percentage based on dollars spent and
time of construction required, and (b) conditional lien waivers reasonably
acceptable to Landlord from Tenant's Contractor and all subcontractors;
2.1.4    $1,740,858.75 within thirty (30) days after the date Landlord receives
(a) proof reasonably satisfactory to Landlord that 90.00% of the Tenant
Improvements have been completed, such percentage based on dollars spent and
time of construction required, and (b) conditional lien waivers reasonably
acceptable to Landlord from Tenant's Contractor and all subcontractors; and
2.1.5    The balance of the Allowance ($77,371.50) shall be paid to Tenant
within thirty (30) days after Substantial Completion of the Tenant Improvements
and Landlord's receipt of all items set forth in Section 3.2.14 of this Work
Letter.
It is agreed that a certificate from Tenant’s architect shall be sufficient
evidence of the completion of the Tenant Improvements to the percentages
required above. If Landlord fails to pay Tenant the Allowance or any portion
thereof and such failure continues for more than thirty (30) days after written
notice from Tenant, Tenant may, upon Landlord’s failure to cure such failure
within five (5) days of Landlord’s receipt of a second written notice from
Tenant written in bolded and capital letters that constitutes a SECOND NOTICE,
but shall not be obligated to, cure any such failure, and all reasonable costs
and expenses actually incurred by Tenant in curing such failure (including,
without limitation, reasonably attorneys’ fees and interest on such costs and
expenses at an annual rate equal to the Default Rate shall be paid by Landlord
to Tenant within thirty (30) days after Landlord receives a written bill from
the Tenant. If Landlord fails to reimburse Tenant for any such costs and
expenses not disputed by Landlord within thirty (30) days after Landlord
receives a written demand therefor, Tenant shall have the right to apply such
amounts as a credit against payments of Base Rent and Additional Rent due from
Tenant to Landlord under this Lease, provided in no event shall such offset on a
monthly basis exceed one-half of the Monthly Base Rent owing hereunder. If
Landlord reasonably disputes Tenant’s request for the Allowance, either party
may refer the matter to expedited arbitration, in accordance with the terms of
Section 55 of Exhibit “H.”


2.2    Definition of Tenant Improvements. The term "Tenant Improvements" shall
mean all improvements shown in the Approved Plans as integrated by Tenant’s
architect, and, to the extent specified in the Approved Plans, all signage,
freestanding workstations, built-ins, related cabinets, reception desks,
conference room tables to the extent specified in the mill work or comparable
contracts, all telecommunication equipment and related wiring, and all carpets
and floor coverings, but, except as provided above, Tenant Improvements shall
not include any furniture, fixtures and equipment, cabling, wiring or any other
personal property of Tenant. The cost of Tenant Improvements shall also mean
costs reasonably allocated to the costs of any Project exterior structural,
façade, and finishes as they relate to proportional build out of the Premises.
3.    Construction.

C- 4


--------------------------------------------------------------------------------




3.1    Landlord’s Work. Landlord shall build out the core and shell of the
Premises to a “white box” condition in accordance with and subject to the terms
and conditions of Schedule 1 attached hereto and incorporated herein by
reference and Landlord’s Plans (“Landlord’s Work”) and the Garage in accordance
with Exhibit A-4. Landlord shall promptly commence the Landlord’s Work upon
execution of this Lease and shall diligently pursue the same to completion using
the highest quality workmanship and standards and in compliance with all
applicable Law and shall satisfy the requirements of all carriers of insurance
on the Premises and the Project. Landlord shall use diligent efforts to
Substantially Complete the Landlord’s Work by July 1, 2014. Landlord shall use
diligence efforts to Substantially Complete the Garage by December 1, 2014, but
if Substantial Completion of the same is legally required for Tenant to access
the Premises to commence the Tenant Improvements, then Landlord shall use
diligent efforts to Substantially Complete the Garage by July 1, 2014. Landlord
warrants that Landlord’s Work shall be free from defects in labor and materials
for a period of one (1) year from the Commencement Date.
3.2    Tenant’s Work. After Landlord’s delivery of the Premises to Tenant with
Landlord’s Work completed, Tenant’s construction of the Tenant Improvements
shall be subject to the following:
3.2.1    The Tenant Improvements to the Premises shall be constructed using the
highest quality workmanship and standards. Tenant shall diligently prosecute
such construction to completion and diligently pursue a Certificate of Occupancy
with respect to the Tenant Improvements. Tenant shall have the work performed in
such a manner so as not to (a) unreasonably obstruct the access of any other
tenant or occupant in the Project, (b) damage any portion of the Project,
including Common Areas, or (c) create excessive dust or dirt in any Common
Areas. Tenant shall cause the work areas to be cleaned on a regular basis.
3.2.2    All Tenant Improvement work in the Premises shall be performed by
Tenant's contractors and subcontractors strictly in accordance with the Approved
Plans, the Americans with Disabilities Act, and all other applicable Laws, and
shall satisfy the requirements of all carriers of insurance on the Premises and
the Project, and the Board of Underwriters Fire Rating Bureau or similar
organization.
3.2.3    All Tenant Improvements in the Premises shall be performed in
accordance with the rules and regulations of Landlord provided to Tenant.
3.2.4    Prior to the commencement of the Tenant Improvements in the Premises,
Tenant shall notify Landlord in writing of the anticipated date of the
commencement of construction to enable Landlord to post a notice of
non-responsibility.
3.2.5    Prior to the commencement of the Tenant Improvements in the Premises,
Tenant shall furnish a copy of the Building Permit to Landlord.
3.2.6    Prior to and continuing during the period of Tenant’s access, entry and
construction, Tenant's contractors and subcontractors which are performing work
under contracts for work estimated to cost in excess of $5,000.00 shall procure
and maintain property damage and commercial general liability insurance during
the period of their performance of labor or the furnishing of materials to the
Premises from an insurance company reasonably satisfactory to Landlord. Said
insurance shall be in such amounts and in form reasonably satisfactory to
Landlord, and liability policies shall name Landlord

C- 5


--------------------------------------------------------------------------------




and, at Landlord's request, any Lenders of Landlord or any ground lessor, as
additional insureds, as their respective interests may appear. Tenant shall also
require each contractor and subcontractor employed to perform labor or furnish
materials to the Premise to procure and maintain, during the performance of the
labor or the furnishing of the materials, a policy of workers' compensation or
employer's liability insurance issued by an insurance company reasonably
acceptable to Landlord for the protection of the employees of the contractors
and subcontractors, including executive, managerial, and supervisorial employees
engaged in any Tenant Improvements to be performed in the Premises. Copies of
the certificates and applicable endorsements evidencing the existence and
amounts of such insurance, and renewals or binders, shall be delivered to
Landlord by Tenant at least ten (10) days prior to (a) the commencement of
Tenant Improvements, or (b) the expiration of any such policy, as the case may
be.
3.2.7    Landlord shall have no responsibility for the quality or adequacy of
any work performed by Tenant's contractors or subcontractors, whether with
respect to labor, material, or otherwise.
3.2.8    Tenant shall be solely responsible for security in the Premises during
the period of construction of the Tenant Improvements. None of Landlord,
Landlord's contractor, or their agents or employees shall have any
responsibility whatsoever for the safety of any equipment, tools, materials,
fixtures, merchandise, or other personal property located in the Premises during
the period of construction except to the extent damage is caused by the
negligence or willful misconduct of Landlord, Landlord's contractor, or their
agents or employees.
3.2.9    The Project and the Premises shall be kept free and clear of any and
all mechanics' or similar liens on account of work performed by Tenant, its
contractors or subcontractors. If any such liens are filed, Tenant shall post a
release bond within ten (10) days following the filing of such lien, and shall
further indemnify and hold Landlord, its partners, agents, and employees
harmless from and against any claims, liability, costs, lawsuits, damages, or
expenses (including attorneys' fees and court costs) arising out of work
performed or to be performed in the Premises.
3.2.10     Upon reasonable advance notice, Landlord and Landlord's Lender shall
have access to the Premises for purposes of inspection at all times during the
period of construction.
3.2.11    Tenant shall be responsible for and shall indemnify and hold Landlord
harmless from and against any liability, cost, claim, lawsuit, damage or expense
(including court costs and attorneys' fees) arising out of any activity or
omission of Tenant's contractors, subcontractors, or their agents and employees.
Such indemnity by Tenant shall also apply with respect to any and all costs,
losses, damages, injuries, and liabilities related in any way to Landlord's
performance of any ministerial acts reasonably necessary to (a) permit Tenant to
complete the Tenant Improvements, and (b) enable Tenant to obtain any building
permit or certificate of occupancy for the Premises.
3.2.12    Subject to Section 8.4 of the Lease, Tenant shall reimburse Landlord
for any and all expenses incurred by Landlord by reason of faulty work performed
by Tenant or its contractors or subcontractors, damage to the Project caused by
Tenant's contractors or subcontractors, unreasonable delays in work performed
in, on, or about the Project caused by Tenant's contractors or subcontractors or
as a result of their

C- 6


--------------------------------------------------------------------------------




inadequate clean-up, including but not limited to legal fees and costs incurred
in connection with Landlord's enforcement of the provisions of this
Subparagraph.
3.2.13    At the expiration or earlier termination of the Term, Landlord shall
be deemed to be the owner of all of the Tenant Improvements constructed by
Tenant pursuant to this Exhibit "C", with the exception of Tenant's trade
fixtures which shall include, without limitation, furnishings and equipment, any
portable, free-standing partitions, and folding partitions.
3.2.14    Within thirty (30) days after the Rent Commencement Date, Tenant shall
deliver to Landlord:
(a)    Reproducible "as-built" plans and specifications for all tenant
improvement work performed by Tenant in the Premises.
(b)    Contractor’s completion certificate in form and substance reasonably
satisfactory to Landlord, and evidence that Tenant’s Improvements have been
performed substantially in accordance with the Permit Plans (as amended with the
approval of Landlord).
(c)    A copy of a recorded, valid notice of completion.
(d)    Copies of signed-off permits, certificates of occupancy for the Premises,
and a stamped set of final approved plans evidencing governmental approval of
the completion of Tenant’s Work.
(e)    Properly executed unconditional final lien waivers from all contractors
and subcontractors performing any part of Tenant’s Work.
In constructing its Tenant Improvements, Tenant hereby acknowledges that it is
encouraged to comply with the Responsible Contractor Program Policy summarized
at the end of this Exhibit "C-1" (the "RCP"), and agrees to provide Landlord
with documentation to establish compliance or good-faith efforts to comply with
the RCP.


4.    Acceptance of Premises by Tenant. Tenant acknowledges and agrees that it
has inspected the Premises and shall accept delivery of the Premises in their
"as-is" condition, subject to Section 3.1 hereof and Section 18 of the Lease.
Notwithstanding the foregoing, if Tenant is unable to obtain a Certificate of
Occupancy for the Premises based on completion of the Tenant Improvements in
accordance with the Approved Plans due to (i) Landlord’s Work, (ii) a condition
in the Premises existing as of the Commencement Date, or (iii) a condition
elsewhere on the Project not caused by Tenant, Landlord shall at Landlord’s
expense promptly cure the condition or conditions or, at Landlord’s option,
challenge the City’s refusal to issue the Certificate of Occupancy.
5.    Utilities. Tenant shall pay for Utility Services supplied to the Premises
or to Tenant related to the construction of Tenant Improvements. Landlord shall
be responsible for supplying all utilities to the Building.
6.    Certain Definitions.

C- 7


--------------------------------------------------------------------------------




6.1    Force Majeure Delay. The term "Force Majeure Delay" as used in the Lease
or this Work Letter shall mean any delay incurred by Landlord in the design and
construction of Landlord’s Work attributable to Force Majeure as defined in the
Lease. Any prevention, delay or stoppage of Landlord’s Work due to any Force
Majeure Delay shall excuse the performance of Landlord for a period of time
equal to any such prevention, delay or stoppage.
7.    Tenant Delays and Increased Costs.
7.1    Substantial Completion. For purposes of this Lease, "Substantial
Completion" of the Landlord’s Work shall occur, and the Landlord’s Work shall be
deemed to have been "Substantially Completed" upon completion of construction of
the Landlord’s Work set forth in Section 3.1 hereof, with the exception of any
"punch list items".
7.1.1    As used herein, the term "punch list items" shall mean any minor
defects or incomplete details of construction, decoration, or mechanical
adjustment which do not, either individually or in the aggregate, materially
interfere with or affect, Tenant’s construction of the Tenant Improvements or
Tenant’s use of the Premises for the Permitted Use.
7.1.2    Landlord shall provide Tenant with at least fifteen (15) business days’
prior written notice of the date on which, in Landlord’s reasonable judgment,
Substantial Completion will occur. Tenant shall inspect the Premises with
Landlord’s architect, construction supervisor or other designee of Landlord and
shall prepare and submit to Landlord, within twenty-four (24) hours after such
inspection, a list of all punch list items that can be observed by visual
inspection of the Premises, which list shall be specific as to the location and
description of such items. Landlord shall promptly complete and correct, at
Landlord’s sole expense, all punch lists items. Nothing contained herein shall
relieve Landlord of responsibility for latent defects in Landlord’s Work.
7.1.3    Except as set forth in Section 2.5 of the Lease, the commencement of
any construction of any Tenant Improvements within the Premises or anyone
claiming by, through or under Tenant shall be conclusive evidence that (a)
Tenant accepts possession thereof; (b) the Premises were in satisfactory
condition; and (c) Landlord’s Work was satisfactorily completed at the time such
occupancy was so taken, subject to punch list items, if any, indicated
specifically as to location and description on a list delivered by Tenant to
Landlord on or before the date Tenant takes occupancy of the Premises and latent
defects. Nothing contained herein shall be deemed to waive Landlord’s
responsibility for warranty items.
7.2    Tenant Delay. In the event that Substantial Completion of Landlord’s Work
shall be delayed as a result of (a) any changes in Landlord’s Work or the Tenant
Improvements requested by Tenant after approval of final plans for the same, (b)
early access by Tenant (or its contractors, subcontractors, agents, employees or
representatives) to the Premises, or any installations by Tenant (or its
contractors, subcontractors, agents, employees or representatives) in the
Premises, (c) the failure by Tenant to comply with any of its obligations under
this Work Letter in a timely manner (including, without limitation, its
obligations under Paragraph 1 hereof), or (d) the failure by Tenant to respond
promptly (and in any event within four (4) business days after request) to any
request for consent or approval or information from Landlord (or Landlord’s
contractors, subcontractors, agents, employees or representatives) (a "Tenant
Delay"), then Substantial Completion shall be deemed to have occurred on the
date

C- 8


--------------------------------------------------------------------------------




that Substantial Completion would have occurred absent such Tenant Delay, as
reasonably determined by Landlord.
7.3    Increased Cost. In the event that the cost to Landlord for the
performance of Landlord’s Work shall be increased in any way by reason of any
Tenant Delay, then Tenant shall be responsible for any increased costs resulting
therefrom, and shall pay to Landlord such increased costs within ten (10) days
after demand therefor.
7.4    Early Entry. Provided that Tenant and its agents do not materially
interfere with Landlord’s Work in the Building and the Premises, Landlord shall
allow Tenant and Tenant’s contractors, subcontractors, laborers, materialmen and
suppliers access to the Premises thirty (30) days prior to the Commencement Date
for the purpose of Tenant installing communication lines, moveable work
stations, FF& E and other personal property into the Premises. Prior to Tenant’s
entry into the Premises as permitted by the terms of this Section, Tenant shall
submit a schedule to Landlord and Contractor, for their reasonable approval,
which schedule shall detail the timing and purpose of Tenant’s entry. Tenant
shall hold Landlord harmless from and indemnify, protect and defend Landlord
against any loss or damage to the Building or Premises and against injury to any
persons caused by Tenant’s actions pursuant to this Section.


"Tenant":


athenahealth, INC.,                         
a Delaware corporation


By:                         
Name:
Title:




By:                         
Name:
Title:




"Landlord":


SEAHOLM L/R, LLC,                
a Texas limited liability company            
                                
By:    Seaholm Power Development, LLC,
a Delaware limited liability company        

Its Managing Member                
                                            
By:     Seaholm Power, LLC,
a Texas limited liability company                
    
By:            
Name:_____________
Its:________________

C- 9


--------------------------------------------------------------------------------




Schedule 1


Seaholm Power Plant “White Box” Definition




This document is intended to define the renovation and improvement work that
will be done to the Power Plant Building (Building) and paid for by Seaholm L/R,
LLC (Landlord) prior to turning the Building over to Tenant for further Tenant
Improvement.


Assumptions


•
The Tenant’s use of the Building will be in keeping with the Test Fit Design
Documents created by STG Design dated 08/16/13.

•
The interior demolition work includes the removal of all 5 Turbine support
structures as well as all concrete plinths down to existing floor elevations.

•
The exterior demolition includes the removal of the 3 central boilers (#6, #7
and #8) and the removal of the existing single story maintenance shop.

•
The existing Coal Bin at Boiler # 6 will be modified to create an entry into
level 2 from the Plaza as illustrated in the 90% Construction Document package
dated 07/13/12

•
The existing roof penetration of Boiler #7 will be modified with the addition of
4 skylights as illustrated in the SD set.

•
The existing roof penetration of Boiler #8 at the ceiling of the Entry Level
will be modified to create the large skylight as illustrated in the SD set.

•
The eastern most Boiler (#5) will remain. The boiler exterior may be modified

•
The frame work of the western most Boiler (#9) will remain. The boiler itself
will be partially disassembled and removed. The existing CMU walls may be
modified.

•
All existing miscellaneous floor penetrations will be filled with structural
concrete

•
The upper most roof is sound and does not require replacement.

•
A horizontal smoke curtain system will be installed to create a code compliant
Atrium Space



Building Envelope


•
The Landlord will complete the modifications to the building exterior including
foundations, walls, fenestrations and roof in order to provide a fully dried in
condition, and install window wells through the south wall of the building to
provide additional natural light into the first level of the Building.

•
Curtain Wall with entry doors will fill in the openings created by the removal
of the 3 central boilers.

•
The existing entries on the south side of the building will be activated.

•
The entry on the west side of the building will be cut into the west wall of the
Building one level below the existing maintenance shop. This will be the limit
of the new openings cut into the existing exterior.

•
The existing windows will be repaired as necessary to be made weather tight. Any
and all energy performance enhancements to the existing windows will be made by
installing new interior single pane lites with magnetic frames in the existing
window frames. No change will be made to the exterior appearance of the windows

•
Boiler #9 will be dried-in through the use of CMU wall modifications and
roofing, in order to make its’ volume conditioned interior space.

•
The lower roofs will be repaired or replaced.

•
The existing entry doors will be restored.




C- 10


--------------------------------------------------------------------------------




Mechanical


•
The Atrium smoke shutters will be served by an emergency generator.

•
Chilled water supply and return pipes will be installed on each floor of the
Building along the north, west and south walls.

•
Two Air Handler Units per floor will be supplied and installed on the chilled
water line (North and South sides). No distribution duct work will be installed
by the Landlord.

•
Sprinkler Pipe risers, distribution lines, branch lines and heads will be
installed to meet “Light Hazard” density requirements.



HVAC


The HVAC equipment shall maintain the following indoor conditions:


(1) Summer indoor shall be 74 degrees F.D.B. and to 55% RH +/- 5% maximum
relative humidity. The equipment shall be designed and sized accordingly per
City of Austin code covering energy usage.
 
(2) Summer outdoor shall be the ASHRAE 2% coincident weather data.
 
(3) Winter indoor shall be 70 degrees F.D.B. The equipment shall be designed and
sized accordingly per City of Austin code covering energy usage.
 
(4) Winter outdoor shall be the ASHRAE 99% weather data.


Electrical


•
8 watts per square foot of total power will be provided by the Landlord.

•
Main Power will be provided in an electrical room in the northwest corner of the
Level 2.

•
Two Subpanels per floor will be provided in electrical closets (north and south
sides).

•
A Main Distribution Frame for data will be provided in room in northwest corner
of Level 2.

•
Two independent Distribution Frames per floor will be provided in data closets
(North and South sides).

•
A main telecom room will be provided in the Northwest corner of Level 2.

•
Two telecom closets per floor will be provided (north and south sides).

•
Emergency exit lighting will be provided by the Landlord. These lights will be
connected to the emergency generator.



Plumbing


•
Two additional water risers, wastewater and vent lines will be installed for the
convenience of the Tenant’s other domestic water needs. These riser locations
will be best suited to the existing structure and the Tenants requirements.



Vertical Transportation


•
A 5,000 lb. geared traction at 350 fpm freight elevator serving the B1 Level,
Level 1, Level 2 and the Boiler 9 Observation Deck.


C- 11


--------------------------------------------------------------------------------






•
A 3,500 lb. geared traction at 500 fpm office elevator serving L1, B1 and B2
will be provided by the Landlord.

•
A Public Stair (non-fire stair) connecting the Entry Level and the Turbine Hall
level will be provided by the Landlord.



Loading Dock


•
All conventional loading dock equipment including bumpers, levelers, rails,
overhead doors, lighting and 1 dumpster pad will be provided by the Landlord.

•
The Landlord will not provide a cardboard bailer or any other tenant specific
waste removal facility or equipment.



Building Finishes


•
The Building’s main ceiling will be cleaned and painted by the Landlord.

•
The Building’s walls from the main ceiling down to the height of the Mezzanine
Level ceiling will be cleaned by the Landlord.

•
The gantry crane will be cleaned and painted by the Landlord.

•
All other floors, walls and ceilings will be left “as is”.

•
An allowance of $100.00 per linear foot will be included in the Landlord’s work
for railings.

 




C- 12


--------------------------------------------------------------------------------




EXHIBIT C-1
RESPONSIBLE CONTRACTOR PROGRAM POLICY
By executing the Agreement this Responsible Contractor Program Policy is
attached to, Contractor hereby certifies that it will comply with the
Responsible Contractor Program (the "RCP") promulgated by the California Public
Employees Retirement System ("CalPERS") and that it is a Responsible Contractor
as defined in the RCP, and agrees to provide the Owner and CalPERS with
documentation using the forms approved by CalPERS to certify responsible
contractor status and to establish compliance with the RCP. Compliance will be
reviewed by CalPERS annually.
Fair Wage & Fair Benefits -- Contractor hereby certifies that all subcontractors
and employees retained to perform Work or Services under this Agreement will
receive a "fair wage" and "fair benefits" pursuant to the RCP. Fair benefits are
evidenced by some of the following: employer-paid family health care coverage,
pension benefits, apprenticeship programs and benefits paid for comparable work
on comparable projects. Fair wage does not require the payment of "prevailing
wages," as defined by government surveys and laws. Instead, fair wage is
evidenced by some of the following: local practices with regard to type of trade
and type of project, local wage practices and labor market conditions.
Competitive Bidding/Disadvantaged Businesses -- Contractor hereby certifies that
all subcontractors retained to perform construction, maintenance or services
contracted under this Agreement shall be selected through a competitive bidding
and selection process designed to seek bids from a broad spectrum of qualified
Service-Disabled Veteran Business Enterprises ("SDV/BE"), Minority/Women Owned
Business Enterprises ("MBE/WBE") and Small Business Enterprises ("SBE"). The
competitive bidding process shall include notification and invitations to bid
that target responsible contractors, MBE/WBE, SDV/BE and SBE contractors with
experience, honesty, integrity, and dependability. A complete copy of the RCP
shall be attached to all requests for proposal and invitations to bid. In
addition, each bidder shall be asked to complete the Certification of
Responsible Contractor Status promulgated by CalPERS (see Appendix 1 to the
RCP).
Definitions -- A SBE is defined as a business with 100 or fewer employees and
less than $10 million annual average gross receipts over the previous three tax
years. A MBE/WBE must be at least 51% owned by a minority or minorities, or a
woman or women, who exercise the power to make policy decisions and who are
actively involved in the day-to-day management of the business. A SDV/BE must be
at least 51% owned by a disabled veteran and a disabled veteran must be involved
in the day-to-day management of the business. Contractor shall meet or exceed a
goal of 3% SDV/BE participation or make a good-faith effort to achieve such
participation.
Local, State and National Laws and Requirements -- Contractor and its
subcontractors shall observe all local, state, and national laws (including by
way of illustration those pertaining to insurance, withholding taxes, minimum
wage, health and occupational safety), and the RCP. Notwithstanding any
provisions herein, Contractor shall perform its duties under the Agreement for
the benefit of the Owner and CalPERS.


Complete Copy -- A complete copy of the RCP is available upon request from the
Owner and at
http://www.calpers.ca.gov/eip-docs/investments/policies/inv-asset-classes/real-estate/responsible-contractor.pdf.
Related information regarding SBE compliance is available at

C-1- 1


--------------------------------------------------------------------------------




www.pd.dgs.ca.gov/smbus/default.htm. Related information regarding MBE/WBE
compliance is available at www.pd.dgs.ca.gov/smbus/mwbepp.htm. Related
information regarding SDV/BE compliance is available at
www.calpers.ca.gov/index.jsp?bc=/business/how-to/contact-policies/disabledvet.xml
and at www.pd.dgs.ca.gov/dvbe/default.htm. This summary of the RCP shall not, in
any way, constitute a substitution for the RCP. The Contractor shall comply with
all of the terms contained in the complete copy of the RCP and as it may be
updated from time to time by CalPERS.



C-1- 2


--------------------------------------------------------------------------------




EXHIBIT D


RULES AND REGULATIONS


These Rules and Regulations are in addition to the terms, covenants, agreements
and conditions of any lease of space in the Project. In the event these Rules
and Regulations conflict with any provision of the Lease, the Lease shall
control. Landlord reserves the right to modify and make such other and
reasonable Rules and Regulations as, in its judgment, may from time to time be
needed for safety and security, for care and cleanliness of the Project and for
the preservation of good order therein provided not inconsistent with the Lease
and provided the same does not impose any material burden or cost on Tenant.
Tenant agrees to abide by all such Rules and Regulations hereinabove stated and
such additional rules and regulations which are adopted. Tenant shall be
responsible for the observance of all the foregoing Rules and Regulations by
Tenant's employees, agents, clients, customers, invitees and guests. Landlord
may waive any one or more of these Rules and Regulations for the benefit of
Tenant or any other occupant of the Project, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of Tenant
or any other occupant, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the occupants of the Project,
including Tenant.


1.
Signs/Advertising. Except as permitted in the Lease No sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside or inside of the Project (outside the Premises) without the prior
written consent of Landlord. Landlord shall have the right to remove, at
Tenant's expense and without notice, any sign installed or displayed in
violation of this rule.



2.
No Obstructions. Tenant shall not obstruct any sidewalks, halls, exits,
entrances, malls, stairways or other passageways of the Project. The halls,
exits, entrances, malls, stairways and other passageways are not for the general
public, and Landlord shall in all cases retain the right to control and prevent
access thereto by all persons whose presence, in the judgment of Landlord, would
be prejudicial to the safety, character, reputation or other interests of the
Project and its tenants; however, nothing herein shall be construed to prevent
access to the Premises by persons with whom Tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities. Neither Tenant nor any employee or invitee of Tenant shall go upon
the roof of the Project without Landlord's consent. Tenant shall not have the
right to maintain displays of or to sell merchandise in the Common Areas or to
use Common Areas in any manner, which would interfere with the rights of other
tenants to use and access Common Areas.



3.
Directory. The directory of the Project, if any, will be provided exclusively
for the display of the name and location of tenants only, and Landlord reserves
the right to exclude any other names therefrom.



4.
Keys. Tenant will furnish Landlord, free of charge, with two keys for each lock
in the Premises. Tenant, upon the termination of its tenancy, shall deliver to
Landlord the keys of all doors in the Premises, and in the event of loss of any
keys so furnished, shall pay Landlord therefor.




D-1


--------------------------------------------------------------------------------




5.
Burglar Alarms. If Tenant requires telephonic, burglar alarm or similar
services, it shall first obtain Landlord's approval thereof, which shall not be
unreasonably withheld, conditioned or delayed by Landlord, and Tenant shall
comply with all of Landlord's instructions in their installation. Tenant’s fire
alarm shall comply with Landlord’s requirements.



6.
Floor Loading. Tenant shall not place a load upon any floor of the Premises
which exceeds the load per square foot, which such floor was designed to carry
and which is allowed by law. Landlord and Landlord's consultant, the cost of
which consultant shall be borne by Tenant, shall have the right to prescribe the
weight, size and position of all heavy equipment, materials, furniture or other
property brought into the Project. Heavy objects, if such objects are considered
necessary by Tenant, shall stand on such platforms as determined by Landlord or
its consultant to be necessary to properly distribute the weight. Business
machines and mechanical equipment belonging to Tenant which cause noise or
vibration that may be transmitted to the structure of the Project or to any
space therein to such a degree as to be objectionable to Landlord or to any
other occupant of the Project, shall be placed and maintained by Tenant, at
Tenant's expense, on vibration eliminators or other devices sufficient to
eliminate noise or vibration. Landlord will not be responsible for loss of, or
damage to, any such equipment or other property from any cause, and all damage
done to the Project by maintaining or moving such equipment or other property
shall be repaired at the expense of Tenant subject to the terms of the Lease. If
Tenant fails to repair in an expeditious manner any and all damage caused, then
Landlord may (but shall not be obligated to) contract for the performance of the
repair work, which work shall be billed to Tenant and shall be payable by Tenant
to Landlord as Additional Rent within 10 days after Tenant's receipt of the
billing.



7.
Reserved.



8.
Wastage. Tenant agrees to use commercially reasonable efforts to cooperate fully
with Landlord to assure the most effective operation of the Project's heating,
air conditioning and other utility distribution systems, and to comply with any
governmental energy-saving rules, laws or regulations of which Tenant has actual
notice.



9.
Exclusion of Persons. Landlord reserves the right, during times that retail
tenants in the Project are not open for business, to exclude from the Project
any person unless that person is known to the person or employee in charge of
the Project, or has a valid pass and is properly identified. Landlord shall not
be liable for damages for any error with regard to the admission to or exclusion
from the Project of any person. Landlord reserves the right to prevent access to
the Project in case of invasion, mob, riot, public excitement or other commotion
by appropriate action. Landlord reserves the right to exclude or expel from the
Project any person who, in Landlord's judgment, is intoxicated, or under the
influence of liquor or drugs, or who is in violation of any of the Rules and
Regulations of the Project.



10.
Tenant Security. Tenant shall close and lock the doors of the Premises and
entirely shut off all water faucets or other water apparatus. Tenant shall be
responsible for any damage or injuries sustained by other occupants of the
Project or by Landlord for noncompliance with this rule subject to the terms of
the Lease. Tenant assumes any


D-2


--------------------------------------------------------------------------------




and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.


11.
Lavatories. The toilet rooms, toilets, urinals, wash basins and other apparatus
shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by Tenant if and to the extent caused by
Tenant or its employees or invitees subject to the terms of the Lease.



12.
No Sales. Tenant shall not sell any item from the Premises that is not
specifically permitted as part of Tenant’s Permitted Use. Tenant shall not use
the Premises for any business or activity other than the Permitted Use.



13.
Wiring. Landlord reserves the right to reasonably direct electricians as to
where and how telephone, telegraph, telecommunication and computer wires are to
be introduced to the Premises.

14.
Refuse. Tenant shall store all its trash and garbage within its Premises. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.
All garbage and refuse disposal shall be made in accordance with reasonable
directions issued from time to time by Landlord.



16.
Storage. Except as specifically permitted in the Basic Lease Provisions, the
Premises shall not be used for the storage of merchandise held for sale to the
general public, nor for lodging, nor for manufacturing of any kind, nor shall
the Premises be used for any improper, immoral or illegal purpose. Other than
stores, no cooking shall be done or permitted by Tenant in the Premises, except
that use by Tenant of Underwriters' Laboratory-approved equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, and the use
of a microwave oven shall be permitted, so long as such equipment and use is in
accordance with all recommendations of the manufacturer thereof and all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.



17.
No Blockage. Tenant shall not use in any space or in the public halls of the
Project any mail carts or hand trucks except those equipped with rubber tires
and side guards or such other material handling equipment as Landlord may
approve.



18.
Safety Compliance. Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations reasonably established by Landlord and any
governmental agency.



19.
Landlord Response. The requirements of Tenant will be attended to only upon
appropriate application to the office of the Project by an authorized
individual. Employees of Landlord shall not be required to perform any work or
do anything outside of their regular duties unless under special instructions
from Landlord, and no employee of Landlord shall be required to admit any person
(Tenant or otherwise) to any office without specific instructions from Landlord.






D-3


--------------------------------------------------------------------------------




EXHIBIT E


FORM OF ESTOPPEL CERTIFICATE


[Letterhead of Tenant]


Date:


To:     [Insert Name and Address(es) of Recipient(s)]
 




Re:             


Ladies and Gentlemen:


The undersigned ("Tenant") certifies to ______________ as owner and landlord,
and            , as [lender/purchaser], as of the date hereof as follows:


1.    It is the tenant under the lease described on Exhibit "A" hereto (the
"Lease"), for _____            , as described in the Lease (the "Leased
Premises") at _______                 (the "Project"). All capitalized terms not
otherwise defined herein shall have the meanings provided in the Lease.


2.    The Lease is in full force and effect. The Lease has not been amended,
modified or supplemented except as set forth on Exhibit "A" hereto. There are no
other agreements or understandings, whether written or oral, between Tenant and
Landlord with respect to the Lease, the Leased Premises or the Project.


3.    Tenant has accepted possession of and occupies the entire Leased Premises
under the Lease. The Leased Premises consist of __________ rentable square feet.
The term of the Lease commenced on         , and expires on         , subject to
the renewal options set forth in Section 1.6 of the Special Provisions Addendum
to the Lease.


4.    The amount of the Security Deposit is None.


5.    To Tenant’s knowledge, both Tenant and Landlord have performed all of
their respective obligations under the Lease and Tenant has no knowledge of any
event which with the giving of notice, the passage of time or both would
constitute a default by Landlord under the Lease.


6.    Tenant has no claim against Landlord and no offset or defense to
enforcement of any of the terms of the Lease. Tenant has not advanced any funds
for or on behalf of Landlord for which Tenant has a right to deduct from or
offset against future rent payments.


7.    All improvements required to be completed as of the date hereof by
Landlord have been completed and there are no sums due to Tenant from Landlord.
Landlord has not agreed to grant Tenant any free rent or rent rebate or to make
any contribution to tenant

E-1


--------------------------------------------------------------------------------




improvements, except as expressly set forth in the Lease. Landlord has not
agreed to reimburse Tenant for or to pay Tenant’s rent obligation under any
other lease.


8.    Tenant has not assigned the Lease and has not subleased the Leased
Premises or any part thereof.


9.    Tenant has no right or option pursuant to the Lease or otherwise to
purchase all or any part of the Leased Premises or the Project except as
provided in the Lease.


10.    Attached hereto as Exhibit "B" is a true copy of the Lease and all
amendments, modifications and supplements thereto.


The undersigned individual hereby certifies that he or she is duly authorized to
sign, acknowledge and deliver this letter on behalf of Tenant.


Tenant acknowledges that the addresses and their successors and assigns will
rely on this letter in [making a loan or otherwise extending credit
to/purchasing the Project from] Landlord. The information contained in this
letter shall be for your benefit and for the benefit of your successors and
assigns.


Very truly yours,


__________________




By:                 


 




E-2


--------------------------------------------------------------------------------




EXHIBIT F
Form of SNDA




SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT




This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is entered into as of             , 20 (the “Effective Date”), between
athenahealth, Inc., a Delaware corporation, whose address is 311 Arsenal Street,
Watertown, MA 02472 (“Tenant”), and International Bank of Commerce, a Texas
banking corporation (“Mortgagee”), whose address for purposes hereof is 816
Congress Avenue, Suite 100, Austin, Texas 78701, Attention: Robert B. Barnes.


Recitals


Seaholm L/R, LLC, a Texas limited liability company, whose address is 1214 W.
6th Street, Suite 220, Austin, Texas, 78703 (“Landlord”), owns the real property
located at                            , Austin, Travis County, Texas         ,
which is generally known or to be generally known as “Seaholm Power Plant Office
Building/Seaholm Power Plant Building” (such real property, including all
buildings, improvements, structures and fixtures now or hereafter located
thereon, “Landlord’s Premises”), being more particularly described in Exhibit A
attached hereto.


Mortgagee has made loans to Landlord (the “Loans”) in connection with the
financing of, and construction of certain improvements on, the Landlord’s
Premises.


To secure the Loans, Landlord has encumbered Landlord’s Premises by entering
into that certain Deed of Trust, Assignment of Rents, Security Agreement and
Financing Statement dated             , in favor of Robert B. Barnes, Trustee
for the benefit of Mortgagee (as amended, increased, renewed, extended, spread,
consolidated, severed, restated, or otherwise changed from time to time, the
“Mortgage”) recorded in the Official Public Records of the County of Travis,
State of Texas in Book ________, Page ________ (the “Land Records”).


Pursuant to a Lease Agreement dated as of                  20 (the “Lease”),
Landlord demised to Tenant a portion of Landlord’s Premises (“Tenant’s
Premises”).


Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in Landlord’s Premises and their rights and obligations if certain
events occur.


Agreements


NOW THEREFORE, for good and valuable consideration, Tenant and Mortgagee agree:


1.Definitions.


The following terms shall have the following meanings for purposes of this
Agreement.


1.1.    Construction-Related Obligation. A “Construction-Related Obligation”
means any obligation of Landlord under the Lease to make, pay for, or reimburse
Tenant for any alterations, demolition, or other improvements or work at
Landlord’s Premises, including Tenant’s Premises.

F-1


--------------------------------------------------------------------------------




“Construction-Related Obligations” (a) shall include any obligation of Landlord
to pay to Tenant a construction or improvement allowance, but (b) shall not
include: (i) reconstruction or repair following fire, casualty or condemnation;
or (ii) day-to-day maintenance and repairs.


1.2.    Foreclosure Event. A “Foreclosure Event” means: (a) foreclosure under
the Mortgage; (b) any other exercise by Mortgagee of rights and remedies
(whether under the Mortgage or under applicable law, including bankruptcy law)
as holder of the Loans and/or the Mortgage, as a result of which Successor
Landlord becomes owner of Landlord’s Premises; or (c) delivery by Landlord to
Mortgagee (or its designee or nominee) of a deed or other conveyance of
Landlord’s interest in Landlord’s Premises in lieu of the foregoing.


1.3.    Former Landlord. A “Former Landlord” means Landlord and any other party
that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement.


1.4.    Offset Right. An “Offset Right” means any right or alleged right of
Tenant to any offset, defense (other than one arising from actual payment and
performance, which payment and performance would bind a Successor Landlord
pursuant to this Agreement), claim, counterclaim, reduction, deduction, or
abatement against Tenant’s payment of Rent or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or other
applicable law) from Former Landlord’s breach or default under the Lease,
including without limitation, any breach of any warranty or representation by
Former Landlord or any failure by Former Landlord to timely complete the
construction of any of the Tenant’s Premises or any other improvements required
to be constructed pursuant to the terms of the Lease.


1.5.    Rent. The “Rent” means any fixed rent, base rent or additional rent
under the Lease.


1.6.    Successor Landlord. A “Successor Landlord” means any party that becomes
owner of Landlord’s Premises as the result of a Foreclosure Event.


1.7.    Termination Right. A “Termination Right” means any right of Tenant to
cancel or terminate the Lease or to claim a partial or total eviction arising
(whether under the Lease or under applicable law) from Landlord’s breach or
default under the Lease.


2.Acknowledgement and Agreement by Tenant. Tenant acknowledges and agrees that:


2.1.    The existence of the Mortgage and the agreements evidencing and securing
the Loan;


2.2.    From and after the date hereof, Tenant will not materially modify or
materially amend the Lease (other than in connection with the exercise of
express rights granted to Tenant under the Lease, including without limitation,
exercise of extension or expansion rights of Tenant under the Lease) without the
prior written consent of Mortgagee, which consent shall not be unreasonably
withheld, conditioned or delayed;


2.3.    Tenant certifies to Mortgagee effective as of the date hereof, to
Tenant's knowledge, as follows: (i) the Lease is presently in full force and
effect and has not been modified or changed except as disclosed in writing to
Mortgagee; (ii) the term of the Lease will commence on the Commencement Date (as
defined in the Lease) ; (iv) no rent under the Lease has been paid for more than
the current rental period established in the Lease; (v) no default beyond
applicable notice and cure periods exists under the Lease; (vi) Tenant, as of
this date, has no charge, lien or claim of offset under the Lease or otherwise
against rents or other charges due or to become due thereunder; (vii) the Lease
constitutes the entire rental

F-2


--------------------------------------------------------------------------------




agreement between the parties with respect to the Landlord’s Property; Mortgagee
shall have no liability or responsibility with respect to any security deposit
or advance rental deposit made by Tenant which is not delivered to or paid over
to Mortgagee .


3.Subordination.


Subject to the provisions of this Agreement, the Lease shall be, and shall at
all times remain, subject and subordinate to (a) the lien of the Mortgage and
the lien of all renewals, increases, replacements, extensions or modifications
thereof and all other security instruments securing payment of any indebtedness
of Landlord secured by the Mortgage, including any future advances made with
respect to the Landlord’s Premises, and (b) all right, title and interest of
Mortgagee in the Landlord’s Premises, including without limitation the Tenant’s
Premises, pursuant to Mortgagee’s enforcement of the lien and security interests
of the Mortgage and/or any lien or security interest of any other security
instruments securing payment of any indebtedness of Landlord secured by the
Mortgage.


4.Non-disturbance, Recognition and Attornment.


4.1.    No Exercise of Mortgage Remedies Against Tenant. So long as the Lease
has not been terminated on account of Tenant’s default that has continued beyond
applicable cure periods (an “Event of Default”), Mortgagee shall not name or
join Tenant as a defendant in any exercise of Mortgagee’s rights and remedies
upon a default under the Mortgage unless applicable law requires Tenant to be
made a party thereto as a condition to proceeding against Landlord or
prosecuting such rights and remedies (at no cost to Tenant). In the latter case,
Mortgagee may join Tenant as defendant in such action only for such purpose and
not to terminate the Lease or otherwise adversely affect Tenant’s rights under
the Lease or this Agreement in such action.


4.2.    Non-disturbance and Attornment. If and when Successor Landlord takes
title to Landlord’s Premises: (a) Successor Landlord shall not terminate or
disturb Tenant’s possession of Tenant’s Premises under the Lease, except in
accordance with the terms of the Lease and this Agreement; (b) Successor
Landlord shall be bound to Tenant as “landlord” under all the terms and
conditions of the Lease (except as provided in this Agreement); (c) Tenant shall
recognize and attorn to Successor Landlord as Tenant’s direct Landlord under the
Lease as affected by this Agreement; and (d) the Lease shall continue in full
force and effect as a direct lease, in accordance with its terms (except as
provided in this Agreement), between Successor Landlord and Tenant.


4.3.    Further Documentation. The provisions of this Article shall be effective
and self-operative without any need for Successor Landlord or Tenant to execute
any further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article in writing upon request by either of them.


5.Protection of Successor Landlord.


Notwithstanding anything to the contrary in the Lease or Mortgage, Successor
Landlord shall not be liable for or bound by any of the following matters:


5.1.    Claims Against Successor Landlord. Any Offset Right that Tenant may have
against any Former Landlord relating to any event or occurrence before the date
of attornment, including any claim for damages of any kind whatsoever as the
result of any breach by Former Landlord that occurred before the date of
attornment. The foregoing shall not limit (a) Tenant’s right to exercise against
Successor Landlord any Offset Right otherwise available to Tenant because of
events occurring after the date of

F-3


--------------------------------------------------------------------------------




attornment, (b) Tenant’s right to claim any offset, claim or counterclaim
resulting from an audit of Landlord’s business records, (c) Successor Landlord’s
obligation to correct any conditions that existed as of the date of attornment
and which violate Successor Landlord’s obligations as Landlord under the Lease,
(d) any Offset Right available to Tenant due to Former Landlord’s failure to pay
the Allowance when due under the Lease, or (e) any Offset Right related to
abatement rights of Tenant under the Lease in connection with a casualty or
taking.


5.2.    Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty days before the date such Rent was first due and
payable under the Lease with respect to any period after the date of attornment
except if, and only to the extent that, the Lease expressly required such a
prepayment (e.g., Lease required escrows on account of additional rent).


5.3.    Payment; Security Deposit. Any obligation: (a) to pay Tenant any sum(s)
that any Former Landlord owed to Tenant or (b) with respect to any security
deposited with Former Landlord, unless such security was actually delivered to
Mortgagee. This paragraph is not intended to apply to Landlord’s obligation to
make any payment that constitutes a Construction-Related Obligation.


5.4.    Modification, Amendment or Waiver. Any waiver of any terms of the Lease
or any modification or amendment of the Lease made without Mortgagee’s written
consent (other than amendments or modifications made in connection with the
exercise of express rights granted to Tenant under the Lease, including without
limitation, the exercise of extension or expansion rights of Tenant under the
Lease).


5.5.    Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.


5.6.    Form of SNDA. Any obligation to utilize any form of Subordination,
Non-Disturbance Agreement and Attornment attached to the Lease as an exhibit
thereto, if any, for any purpose set forth in the Lease, it being agreed that
the form of this Agreement shall be utilized for purposes of the Lease in
connection with any requirement for delivery of a Non-Disturbance Agreement (as
defined in the Lease).


6.Exculpation of Successor Landlord.


Notwithstanding anything to the contrary in this Agreement or the Lease, upon
any attornment pursuant to this Agreement, the Lease shall be deemed to have
been automatically amended to provide that Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in Landlord’s Premises from time to
time, including insurance and condemnation proceeds, Successor Landlord’s
interest in the Lease, and the proceeds from any sale or other disposition of
Landlord’s Premises by Successor Landlord (collectively, “Successor Landlord’s
Interest”). Tenant shall look exclusively to Successor Landlord’s Interest (or
that of its successors and assigns) for payment or discharge of any obligations
of Successor Landlord under the Lease as affected by this Agreement. If Tenant
obtains any money judgment against Successor Landlord with respect to the Lease
or the relationship between Successor Landlord and Tenant, then Tenant shall
look solely to Successor Landlord’s Interest (or that of its successors or
assigns) to collect such judgment. Tenant shall not collect or attempt to
collect any such judgment out of any other assets of Successor Landlord.

F-4


--------------------------------------------------------------------------------






7.Mortgagee’s Right to Cure.


7.1.    Notice to Mortgagee. Tenant shall provide Mortgagee with concurrent
notice of the breach or default by Landlord giving rise to any Termination Right
or Offset Right caused by such breach or default by Landlord (the “Default
Notice”) and, thereafter, the opportunity to cure such breach or default as
provided for below.


7.2.    Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days beyond the time available to
Landlord under the Lease in which to cure the breach or default by Landlord.
Mortgagee shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Landlord, except to the
extent that Mortgagee agrees or undertakes otherwise in writing.


7.3.    Extended Cure Period. In addition, as to any breach or default by
Landlord, the cure of which requires possession and control of Landlord’s
Premises, and provided only that Mortgagee undertakes to Tenant by written
notice within thirty (30) days after receipt of the Default Notice to exercise
reasonable efforts to cure or cause to be cured by a receiver such breach or
default within the period permitted by this paragraph, Mortgagee’s cure period
shall continue for such additional time (the “Extended Cure Period”) as
Mortgagee may reasonably require to either (a) obtain possession and control of
Landlord’s Premises and thereafter cure the breach or default with reasonable
diligence and continuity or (b) obtain the appointment of a receiver and give
such receiver a reasonable period of time in which to cure the default, provided
however, if cure requires use of the Extended Cure Period by Mortgagee, then if
the breach or default is materially impacting Tenant’s use of, or operations in,
the Premises, the Rent due under the Lease shall abate in proportion to the
impact of such breach or default on Tenant’s use or operations during the
Extended Cure Period.


8.Due Authorization. Tenant has full authority to enter into this Agreement,
which has been duly authorized by all necessary actions.


9.Insurance and Condemnation Proceeds. Notwithstanding any other term or
provision of this Agreement to the contrary, Tenant hereby agrees that the
rights of Mortgagee in and to all insurance proceeds payable under Landlord’s
policies of insurance affecting the Landlord’s Premises and in and to Landlord’s
proceeds of condemnation shall be prior and superior to the rights of Tenant and
that the Mortgage, not the Lease, shall govern with respect to the application
of all such insurance and condemnation proceeds unless Mortgagee, or an
affiliate of Mortgagee, becomes a Successor Landlord, in which event the terms
of the Lease shall apply to, and be binding upon, Mortgagee.


10.Miscellaneous.


10.1.    Notices. Notices shall be effective the next business day after being
sent by overnight courier service, five business days after being sent by
certified mail (return receipt requested) and immediately upon hand delivery.
All notices, demands or requests provided for or permitted to be given pursuant
to this Agreement must be in writing and shall be given or served by (a) hand
delivery, (b) depositing in the United States Mail, postpaid, registered or
certified, return receipt requested, or (c) Federal Express or comparable
overnight delivery service, and addressed, as to Mortgagee, to the address set
forth on the first page hereof, and as to Tenant, to the address set forth on
the first page hereof. By giving ten (10) days prior written notice thereof
pursuant to the provisions hereof, Tenant or the Mortgagee shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses.

F-5


--------------------------------------------------------------------------------






10.2.    Successors and Assigns. This Agreement shall bind and benefit the
parties, their successors and assigns, any Successor Landlord, and its
successors and assigns. If Mortgagee assigns the Mortgage, then, upon delivery
to Tenant of written notice thereof accompanied by the assignee’s written
assumption of all obligations under this Agreement, all liability of the
assignor accruing thereafter shall terminate.


10.3.    Entire Agreement. This Agreement constitutes the entire agreement
between Mortgagee and Tenant regarding the subordination of the Lease to the
lien of the Mortgage and the rights and obligations of Tenant and Mortgagee as
to the subject matter of this Agreement.


10.4.    Interaction with Lease and with Mortgage. If an express provision of
this Agreement conflicts with an express provision of the Lease, then this
Agreement shall govern as between the parties and any Successor Landlord,
including upon any attornment pursuant to this Agreement. This Agreement
supersedes, and constitutes full compliance with, any provisions in the Lease
that provide for subordination of the Lease to, or for delivery of
non-disturbance agreements by the holder of, the Mortgage. Mortgagee confirms
that Mortgagee has consented to Landlord’s entering into the Lease.


10.5.    Mortgagee’s Rights and Obligations. Except as expressly provided for in
this Agreement, Mortgagee shall have no obligations to Tenant with respect to
the Lease.


10.6.    Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the State of Texas.


10.7.    Amendments. This Agreement may be amended, discharged, or terminated,
or any of its provisions waived, only by a written instrument executed by all
parties thereto.


10.8.    Execution. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


10.9.    Mortgagee’s Representation. Mortgagee represents that Mortgagee has
full authority to enter into this Agreement, and Mortgagee’s entry into this
Agreement has been duly authorized by all necessary actions. Mortgagee certifies
to Tenant effective as of the date hereof, to Mortgagee’s knowledge that no
default exists under the Mortgage.


10.10.    Payment of Rental Post-Default. After notice is given to Tenant by
Mortgagee that an Event of Default (as defined in the Mortgage) has occurred and
that rentals due and payable under the Lease should be paid directly to
Mortgagee pursuant to the terms of one or more of the assignments of rents
executed and delivered or to be executed and delivered by Landlord to Mortgagee
in connection with the Mortgage, Tenant shall thereafter (and until instructed
otherwise by Mortgagee) pay directly to Mortgagee all rentals and other monies
which thereafter become due and payable under the Lease (subject to any Offset
Rights under the Lease). By its execution and acknowledgement hereof, Landlord
has expressly authorized Tenant to make such payments directly to Mortgagee and
Landlord has released and discharged Tenant from any liability to Landlord on
account of any such payments made to Mortgagee in accordance with the foregoing
provisions, and consented to the abatement right contained in Section 7.3 above.


IN WITNESS WHEREOF, this Agreement has been duly executed by Mortgagee and
Tenant as of the Effective Date.


MORTGAGEE:                    TENANT:



F-6


--------------------------------------------------------------------------------




International Bank of Commerce                athenahealth, Inc., a Delaware
corporation
                        


By:                            By:                        
Name:                            Name:                        
Title:                            Title:                        






THE STATE OF TEXAS


COUNTY OF         


The foregoing instrument was acknowledged before me on this day of      20__,
by         ,     , of     
a         , on behalf of said         .






                
Notary Public in and for
The State of Texas


THE STATE OF TEXAS


COUNTY OF         


The foregoing instrument was acknowledged before me on this day of      20__,
by         ,     , of International Bank of Commerce, a Texas banking
association, on behalf of said bank.






                
Notary Public in and for
The State of Texas



F-7


--------------------------------------------------------------------------------




CONSENT OF LANDLORD




Landlord consents and agrees to the foregoing Agreement, which was entered into
at Landlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations or rights under the Mortgage or the
Lease. The above Agreement discharges any obligations of Mortgagee under the
Mortgage and related loan documents to enter into a nondisturbance agreement
with Tenant.


Seaholm L/R, LLC,
a Texas limited liability company




By:                        
Name:                        
Title:                        








ACKNOWLEDGMENT


STATE OF TEXAS


COUNTY OF TRAVIS     


This instrument was acknowledged on the day of             , 20__, by
                    ,                  of Seaholm L/R, LLC, a Texas limited
liability company, on behalf of said company.


                                                    
Notary Public in and for
the State of Texas

F-8


--------------------------------------------------------------------------------




Exhibit A
The Landlord’s Premises






Lot 1 of the SEAHOLM SUBDIVISION, an addition to the City of Austin, Travis
County, Texas, as recorded in Instrument No. 201100062, Official Public Records,
Travis County, Texas.



F-9


--------------------------------------------------------------------------------




EXHIBIT G
Form of Recognition Agreement






RECOGNITION AND NONDISTURBANCE AGREEMENT


THIS RECOGNITION AND NONDISTURBANCE AGREEMENT (this “Agreement”) is made as of
_________________, 2014 between THE CITY OF AUSTIN, a Texas home rule city and
municipal corporation (“Master Landlord”), SEAHOLM L/R, LLC, a Delaware limited
liability company (“Sublandlord”) and athenahealth, Inc., a Delaware corporation
(“Subtenant”).


R E C I T A L S:


A.    Master Landlord is the owner of premises described on Exhibit “A”,
attached hereto (the “Master Premises”), which premises are subject to a certain
Ground Lease (the “Master Lease”) effective as of April 11, 2013 between the
Master Landlord, as landlord, and Sublandlord, as tenant.


B.    Sublandlord, as lessor, and the Subtenant, as lessee, entered into a
sublease dated ____________, 2013 (the “Sublease”) concerning the portion of the
Master Premises (the “Subleased Premises”) set forth in the Sublease.


C.    The parties hereto desire to assure the Subtenant’s possession of the
premises to be sublet under the Sublease upon the terms and conditions therein
mentioned, irrespective of a termination of the Master Lease.


A G R E E M E N T:


1.    Consent of Master Landlord. Master Landlord consents to the Sublease
attached hereto as Exhibit “B”. Subtenant confirms that the Sublease is
subordinate to the Master Lease, subject to the terms hereof.


2.    Nondisturbance and Attornment. If the Master Lease is terminated for any
reason other than under Section 17.2 (a “Master Lease Termination”), then
provided the Sublease has not otherwise been terminated or expired and Subtenant
is not in default under the Sublease beyond any applicable notice and cure
period:


(a)    Master Landlord will not disturb Subtenant’s possession of the Subleased
Premises under the Sublease;


(b)    the Sublease will continue as a direct lease between Master Landlord and
Subtenant with the same force and effect as if Master Landlord, as lessor, and
Subtenant, as lessee, had entered into a lease as of the date of termination of
the Master Lease containing the same terms, covenants and conditions as those
contained in the Sublease for a term equal to the unexpired term of the Sublease
(including any unexercised extension periods which do not extend the term of the
Master Lease); and


(c)    Subtenant hereby agrees to attorn to Master Landlord as its landlord
under the Sublease, such attornment to be immediately effective and
self-operative without the execution of any further instruments by any party
hereto.

G-1


--------------------------------------------------------------------------------




3.    Rights Upon Succession. Upon a Master Lease Termination, Master Landlord
will be bound to Subtenant under all of the terms and conditions of the Sublease
(subject to the terms hereof), and Subtenant will, from and after the effective
date of such Master Lease Termination, have the same rights and remedies against
Master Landlord for the breach of any agreement or covenant contained in the
Sublease that Subtenant might have had under the Sublease against Sublandlord
(subject to the terms hereof); provided, however, that Master Landlord will not
(a) be liable to Subtenant for any act or omission of Sublandlord unless such
act or omission is of a continuing nature and Sublandlord fails to cure the same
within a reasonable time after succeeding to Sublessor’s interest, (b) be bound
by any security deposit or similar deposit paid to Sublandlord or any rent or
additional rent paid to Sublandlord more than one month in advance (unless
actually received by Master Landlord), (c) be bound by any material amendment
(other than to carry out express rights granted in the Sublease such as
extensions of terms or exercise of expansion rights) or modification of the
Sublease made after the date hereof without Master Landlord’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed (d) be liable
for the construction of any improvements required of Sublandlord under the
Sublease (but such lack of liability will not affect Subtenant’s rights of
self-help, offset or termination described in the Sublease), or (e) for the
payment of any tenant improvement allowances or leasing commissions for which
Sublandlord incurred the obligation to pay (but such lack of liability will not
affect Subtenant’s rights of self-help, offset or termination described in the
Sublease).


4.    Liability of Master Landlord. The liability of Master Landlord hereunder
is expressly limited to the Master Landlord’s interest in the Master Premises
and rents and other proceeds (sale, casualty and condemnation [if applicable])
therefrom.


5.     Notices. Any notice or other communication that is required or permitted
to be given under the terms of this Agreement (each a “Notice”) must be in
writing and will be deemed to have been duly given (a) upon being deposited in
the mail, postage prepaid via certified mail, return receipt requested, or (b)
when personally delivered, or (c) when set by overnight courier, in each case,
to the parties hereto at the following addresses or at such other address and/or
such additional parties in the United States of America as any party hereto
shall hereafter specify by notice given and received in the manner provided in
this Paragraph.


Sublandlord:
Seaholm L/R, LLC

c/o Southwest Strategies Group
1214 W. 6th Street, Suite 220
Austin, Texas 78703-5261
Attention: John Rosato


with a copy to:
DuBois, Bryant & Campbell, LLP

700 Lavaca, Suite 1300
Austin, Texas 78701
Attention: Rick Reed

G-2


--------------------------------------------------------------------------------




Subtenant:
athenahealth, Inc.

311 Arsenal Street
Watertown, MA 02472
__________________
Attention: ____________


With a copy to:


Dain Torpy
129 South Street, 3rd Floor
Boston, MA 02111
Attn: Joseph R. Torpy


City:
City of Austin

City Manager’s Office
301 West 2nd Street
Austin, Texas 78701
Attention: City Manager


with a copy to:
City of Austin

Economic Development Department
301 West 2nd Street
Austin, Texas 78701
Attention: Director


and:
City of Austin

Law Department
301 West 2nd Street
Austin, Texas 78701
Attention: Susan Groce


and:
Thompson & Knight L.L.P.

98 San Jacinto, Suite 1900
Austin, Texas 78701
Attention: James E. Cousar and Andrew Ingrum


6.    Acknowledgments Under Master Lease, Master Development Agreement and
Declaration of Restrictive Covenants. Master Landlord acknowledges and agrees
that (i) Subtenant’s use is not a prohibited use under either Sections 6 or 7 of
the Declaration of Restrictive Covenants and Reciprocal Easement Agreement
recorded against the Master Premises to which the Sublease will be subordinate
(the “Declaration”) , (ii) Subtenant is deemed to be an End User as that term is
defined in the Master Lease, notwithstanding that Subtenant may sublet a portion
of the Subleased Premises for socalled “incubator space”, (iii) there are
currently no violations or defaults of Master Landlord or Sublandlord under the
Master Lease or the Declaration, and (iv) there are currently no violations or
defaults by either party under the Master Development Agreement between Master
Landlord and Seaholm Power Development, LLC. Master Landlord agrees to
concurrently send Sublessee a copy of any notice of default sent to Sublessor
under the Master Lease, the Declaration or the Master Development Agreement.
Master Landlord acknowledges that Sublessee has the right to purchase

G-3


--------------------------------------------------------------------------------




Sublessor’s interest in the Master Premises through an assignment of Sublessor’s
interest in the Master Lease pursuant to Section 51 of the Sublease and agrees
to be bound by the exercise of such right without any further consent or
approval of Master Landlord.


7.    Miscellaneous. If any term or provision hereof is declared by a court of
competent jurisdiction to be illegal or invalid, such illegal or invalid term or
provision shall not affect the balance of the terms and provisions hereof. In
the event any action or suit is brought by reason of any breach of this
Agreement or any other dispute between the parties concerning this Agreement,
then the prevailing party shall be entitled to have and recover from the other
party all costs and expenses of suit, including reasonable attorneys' fees. This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Texas. This Agreement is to be deemed to have been prepared
jointly by the parties hereto, and if any inconsistencies or ambiguities exist
herein, they shall not be interpreted or construed against either party as the
drafter. All paragraph headings are inserted for convenience only and shall not
be used in any way to modify, limit, construe or otherwise affect this
Agreement. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements or understandings, if any, relating to the
subject matter of this Agreement. This Agreement may only be amended by a
writing signed by each party intended to be bound by such amendment. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, successors, legal representatives and assigns.
Neither this Agreement nor any memorandum thereof may be recorded for any
purpose.


[The Remainder of this Page Has Been Intentionally Left Blank]

G-4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




THE CITY OF AUSTIN, a Texas home rule city and municipal corporation


By: __________________________________
Name:________________________________
Title: _________________________________


SEAHOLM L/R, LLC, a Delaware limited liability
company


By: __________________________________
Name:________________________________
Title: _________________________________


athenahealth, Inc.,
a Delaware corporation


By: __________________________________
Name:________________________________
Title: _________________________________

G-5


--------------------------------------------------------------------------------




EXHIBIT “A”


LEGAL DESCRIPTION OF MASTER PREMISES


Lot 1 of the SEAHOLM SUBDIVISION, an addition to the City of Austin, Travis
County, Texas, as recorded in Instrument No. 201100062, Official Public Records,
Travis County, Texas.

G-6


--------------------------------------------------------------------------------




EXHIBIT “B”


SUBLEASE



G-7


--------------------------------------------------------------------------------




EXHIBIT H


SPECIAL PROVISIONS ADDENDUM TO
TRIPLE NET LEASE
BETWEEN
SEAHOLM L/R, LLC, AS LANDLORD
AND
athenahealth, INC. AS TENANT




The terms of this Special Provisions Addendum shall supplement, amend and, to
the extent in conflict with the provisions of the Lease, supersede the
above-referenced Lease, to which this Special Provisions Addendum is attached.
The paragraph numbers set forth below generally correspond to the related
paragraph in the Lease, but shall not affect or limit the meaning of the
particular Special Provisions Addendum provision.


1.6    Option to Extend. Provided Tenant is not in Default of any term or
condition of this Lease as of the date of exercise of the renewal term, Tenant
shall have the option to renew the term of the Lease for one additional five (5)
year term, on the same terms and conditions of the Lease, except that the Base
Rent at the beginning of each renewal term shall be adjusted to equal the then
prevailing market rental rate for comparable leases for similar projects within
the Central Business District in Austin as of the commencement of the renewal
term (but not less than the Base Rent in effect immediately prior to the date of
the renewal term). The option shall be exercised (if at all) by Tenant giving
irrevocable written notice to Landlord at least twelve (12) months prior to the
expiration of the Term. The option shall be personal to the originally named
Tenant and any party succeeding to Tenant under a Permitted Transfer.


The prevailing market rental rate shall be determined in the following manner:


Prevailing market rental rate shall be determined taking into account all
relevant factors, including (to the extent relevant) number of months of free
rent, if any (which shall be part of the determination of the rental rate),
tenant improvement obligations, moving allowances, and leasing commissions and
costs. The term "comparable leases" shall not include leases entered into under
special circumstances affecting the economics of the tenancies, including
following the exercise of options to lease space at other than then current
prevailing market rate, the lease of awkward or unusually shaped space or space
without windows or other usual amenities, leases entered into under conditions
where the landlord was forced to lease the space by external legal, economic, or
other pressures not generally applicable to the market, or the sublease of space
by a sublandlord not primarily in the business of leasing space similar to the
Premises. Within one hundred twenty (120) days after the date Tenant has
exercised its option to renew, Landlord shall give Tenant notice of Landlord's
proposed prevailing market rental value for the Premises. Tenant shall give
Landlord written notice within thirty (30) days thereafter as to whether or not
Tenant agrees with Landlord's proposed prevailing market rental value. If Tenant
disagrees with Landlord's proposed prevailing market rental value, the parties
shall negotiate in good faith to resolve their differences for a period of
thirty (30) days. Upon the expiration of such thirty day period, if the parties
are not in agreement as to such prevailing market rental value, then either
party may initiate appraisal to determine the fair market rental value by giving
written notice to the other party, such notice containing the name of an
appraiser appointed by such initiating party. Within fifteen (15) days
thereafter, the party receiving such notice shall appoint its own appraiser and
give written notice thereof to the initiating party. If the

H-1


--------------------------------------------------------------------------------




second appraiser is not appointed within such fifteen day period, then the
appraiser selected by the initiating party shall determine the fair market
rental value of the Premises, and such appraisal shall be binding upon the
parties. If the second appraiser is timely appointed, then the two appraisers
shall simultaneously submit to each other their good faith estimate of
prevailing market rental value within thirty (30) days of appointment of the
second appraiser and attempt to agree on the prevailing market rental value. If
the two appraisers are unable to agree, but the higher appraisal is no more than
ten percent (10%) higher than the lower appraisal, then the prevailing market
rental value shall be the average of the two appraisals. If the higher appraisal
is more than ten percent (10%) greater than the lower appraisal, the two
appraisers shall together select a third appraiser who shall also determine the
prevailing market rental value. If three appraisers are ultimately appointed and
any two appraisers agree on the prevailing market rental value, the value agreed
upon by the two appraisers shall be the prevailing market rental value. If the
three appraisers all determine different prevailing market rental values, then
the prevailing market rental value shall be the average of the two closest
appraisals.


All appraisers shall be members of the MAI and shall have at least ten (10)
years' experience appraising similar property in Austin. Each party shall bear
the cost of the appraiser appointed by such party, and the parties shall share
equally in the cost of the third appraiser, if appointed. If the two appraisers
initially appointed are unable to agree on a third appraiser, then either party
shall have the right to apply to the presiding judge of the Superior Court
having jurisdiction over the Premises for the appointment of a third appraiser.


1.10.    Parking. Tenant shall have the exclusive right to rent up to two
hundred fifty eight (258) unreserved parking passes in the Garage at the then
prevailing Project rates applicable to the Garage upon payment of prevailing
parking rates as in effect from time to time. Notwithstanding the foregoing, in
no event will Tenant have access to the parking spaces allotted to Tenant
pursuant to Section 1.10 of Exhibit “H” prior to the Rent Commencement Date.
Tenant shall comply with reasonable parking rules and regulations implemented
for the Garage. The initial rate will be $175/month for unreserved stalls and
$200/month for reserved stalls. Tenant shall comply with reasonable parking
rules and regulations imposed by Landlord. Landlord shall have the right to
permit event parking in the Garage only on Monday-Friday after 6 p.m, and all
day and night on Saturdays and Sundays. Tenant will have full access to the
Garage from 7:00 a.m. to 6:00 p.m. Monday through Friday. After 6:00 p.m. on
weekends and Holidays, 75% of the Garage will be available for use by outside
parkers, provided that 25% of the Garage will be reserved for Tenant and valet
parking will be provided to Tenant at no charge. In no event shall the foregoing
be interpreted to impose any obligation of Tenant to remove the cars from the
Garage using the parking passes in the Garage after 6 p.m., provided that (i)
Tenant does not permit the parking spaces to be used on an overnight basis
unless approved by Landlord, and (ii) Tenant uses reasonable efforts to
discourage use of the Garage by Tenant’s employees after 6:00 p.m. on weekends
and Holidays for reasons unrelated to such employees’ employment activities with
Tenant. There shall be no free visitor parking in the Garage, but Landlord
agrees to maintain ten (10) designated visitor parking spaces near the interior
entry to the Garage as shown on Exhibit N. In the event Tenant has not rented
the total number of allotted parking stalls on or before the sixth (6th) month
following the Rent Commencement Date, Landlord shall have the right to rent any
unused stalls to third parties on a month-to-month basis, provided that Tenant
may regain the use of such returned stalls upon thirty (30) days’ prior written
notice to Landlord. Nothing in this Lease shall constitute a representation or
warranty by Landlord that there shall be sufficient facilities in the Garage for
use by Tenant’s invitees or guests, other than the reservation of 25% of the
Garage for use by Tenant after 6:00 p.m. on weekends and Holidays. Landlord
shall provide reasonable

H-2


--------------------------------------------------------------------------------




temporary parking accommodations for Tenant’s construction vehicles during
construction of the Tenant Improvements, as shown on Exhibit “O”.


3.3.4    Tenant’s Right to Audit. Tenant shall have the one time annual right to
review and/or audit Landlord's books and records regarding CAM/Operating Costs
at Landlord's offices during normal business hours on thirty (30) days' prior
notice given within two hundred forty (240) days after Tenant's receipt of the
Annual Statement (the “Review Period”). Any audit shall be conducted by a
certified public accountant reasonably approved by Landlord (“Tenant’s Auditor”)
which, along with Tenant, agrees to be bound by a commercially reasonable
confidentiality agreement in form proposed by Landlord, on a non-contingent fee
basis, and must be completed and submitted to Landlord within sixty (60) days
after Tenant begins the audit. Tenant shall have no right to contest, review or
audit such statement if it fails to give such written notice during the Review
Period. Landlord may elect to contest the conclusion of Tenant’s Auditor by
giving a written contest notice (the “Contest Notice”) to Tenant within sixty
(60) days after receipt of the audit, such Contest Notice containing the name of
a firm of certified public accountants appointed by Landlord (“Landlord’s CPA”).
Landlord’s CPA and Tenant’s Auditor shall meet and confer within 30 days after
the Contest Notice is given in an attempt to agree on any disputed items. If
Landlord’s CPA and Tenant’s Auditor are unable to agree on all disputed items
within 45 days after the Contest Notice, then each of Landlord’s CPA and
Tenant’s Auditor shall propose and deliver to each other in writing an amount to
be paid by Tenant to Landlord or Landlord to Tenant relating to the Operating
Costs being audited. Tenant’s Auditor and Landlord’s CPA shall agree on a third
CPA experienced in real estate accounting unaffiliated with Landlord, Tenant and
their respective CPA’s and/or auditors and who has not worked for Landlord,
Tenant or their respective CPA’s in the last ten (10) years. Such third CPA (the
“Deciding CPA”) shall meet for one day or less with Landlord’s CPA and Tenant’s
Auditor within 15 days after the appointment of such Deciding CPA, and at the
end of such meeting the Deciding CPA shall choose in writing either Tenant’s
Auditor’s proposal or Landlord’s CPA’s proposal, and such decision shall be
final, binding and nonappealable. Landlord shall pay for Landlord’s CPA, Tenant
shall pay for Tenant’s Auditor and the cost of the Deciding CPA shall be divided
equally among the parties. No books and records may be removed from Landlord’s
office, although Tenant may extract copies of such books and records.
Notwithstanding the foregoing, if it is determined that Operating Costs
reflected in Landlord’s Statement have been overstated by five percent (5%) or
more, than Landlord shall pay for the reasonable cost of Tenant’s Auditor and
the Deciding CPA.
    
47.    Signage.


(a)    Installation.


(i) Tenant shall have the right to Building standard suite signage and directory
signage subject to Landlord’s reasonable approval of the same. In addition,
Tenant shall have the exclusive right to exterior signage on the Building,
subject to Landlord’s approval as provided below, and applicable governmental
approvals, including the Landmark commission (the "Exterior Sign"). The size,
design, color, weight, location and other physical aspects of the Exterior Sign
will be subject to Landlord’s approval and (i) all Matters of Record and all
applicable Laws governing the Premises, and (ii) any applicable municipal or
governmental permits and approvals. In no event shall the Exterior Sign contain
an objectionable name. Landlord shall not permit any other party to maintain a
sign on the exterior of the Building. Landlord hereby approves the Exterior Sign
as shown on Exhibit M, subject to such governmental approvals.
    

H-3


--------------------------------------------------------------------------------




(ii) Tenant may use a portion of the Allowance to pay for the costs and expenses
in connection with the construction and installation of the Exterior Sign
permitted under this Addendum, including, without limitation, all design,
fabrication and permitting costs and license fees. To the extent the Allowance
is insufficient, Tenant shall be responsible for all remaining costs and
expenses for the Exterior Sign. The contractor selected by Tenant for the
installation of such signs shall be subject to Landlord’s reasonable approval.
    
(iii) As used herein, an "objectionable name" shall mean any name which relates
to an entity which is of a character or reputation, or is associated with a
political orientation or faction, which is inconsistent with the image Landlord
desires to maintain for the Project, or which would otherwise reasonably offend
a landlord of a similar building in the area in which the Building is located.


(b)    Maintenance, Repair and Removal. Tenant will be solely responsible for
all costs for, maintenance, repair and removal of the Exterior Sign. If Tenant
fails to remove any signs upon expiration or earlier termination of the Lease
(or termination of Tenant’s right to signage as provided above) and repair any
damage caused by such removal, Landlord may do so at Tenant's sole cost and
expense. Tenant agrees to reimburse Landlord within ten (10) business days after
demand for all reasonable costs incurred by Landlord to effect any removal on
Tenant's account, which amount will be deemed Additional Rent. The rights
granted herein are personal to the Original Tenant or a party succeeding to
Tenant under a Permitted Transfer.


48.    Compliance with Laws. Each party represents and warrants that it shall
obey and conform at its sole cost and expense and in every manner of its
business related to this Lease to all applicable Laws, including the Americans
With Disabilities Act ("ADA"). During the Term and any Extension, Landlord shall
be responsible for any repairs, improvements, or upgrades to the Project to
comply with such laws, regulations and directives, except for such repairs,
improvements or upgrades required in the interior of the Premises due to
Tenant’s Alterations or as a result of Tenant's particular use of (as
distinguished from general office use), or improvement, which shall be Tenant's
responsibility. Nothing contained herein shall relieve Landlord of its
obligations under Section 18 of the Lease.


49.    First Offer Rights.


49.1    If Landlord desires to lease vacant rentable area (i) in excess of 5,000
rentable square feet on the second (2nd) floor of the Retail/Office Building,
and provided Tenant is not in breach of any provision of this Lease past any
express and applicable cure period, Landlord shall first offer such space (the
"First Offer Space") to Tenant by giving Tenant written notice of the
availability of such premises, which notice shall describe the size and location
of the First Offer Space in reasonable detail (“First Offer Rights”).
49.2    When from time to time Landlord shall desire to offer the First Offer
Space for lease to third parties, then Landlord shall give Tenant written notice
(an "Availability Notice") of the availability or scheduled availability of such
First Offer Space for lease and Landlord's proposed rental rate(s) for the Base
Rent for each year of the proposed lease (based on the prevailing fair market
value) and other economic terms for such First Offer Space ("Landlord's Proposed
Economic Terms"). Landlord’s Proposed Economic Terms will represent Landlord's
good faith determination of the prevailing market terms for the First Offer
Space, and shall be the same terms as Landlord would offer to a third party if
it were to market the First Offer Space.

H-4


--------------------------------------------------------------------------------




49.3    Within ten (10) business days after receipt of the Availability Notice,
Tenant must give Landlord written notice pursuant to which Tenant shall elect to
either: (i) lease all and not less than all of the First Offer Space on
Landlord’s Proposed Economic Terms; or (ii) refuse to lease the First Offer
Space. If Tenant timely elects not to lease the First Offer Space, Landlord may
elect to lease the First Offer Space at any time to any third party in
Landlord’s sole and good faith discretion, provided that if Landlord desires to
lease the First Offer Space on terms materially more favorable than those
specified in the Availability Notice or Landlord does not lease the applicable
First Offer Space within six (6) months of the date of Tenant’s receipt of the
Availability Notice, Landlord shall not lease such First Offer Space to a third
party without first offering such space again to Tenant in accordance with this
Section 49.


49.4    If Tenant elects to lease the First Offer Space, then such space shall
be included in the Premises for the remaining balance of the Term and shall be
leased to Tenant pursuant to the provisions of this Lease, with the following
exceptions: (a) except as otherwise hereafter agreed in writing by the parties
hereto, the Base Rent and other economic terms applicable to the First Offer
Space shall be determined in accordance with Sections 49.2 and 49.3; (b)
Tenant's Proportionate Share shall be increased appropriately to reflect the
addition of the First Offer Space to the Premises; (c) the Term as to the First
Offer Space shall end upon the expiration date of the Term; and (d) the parking
spaces available under Section 1.10 above shall be increased by 2.5 spaces for
each 1,000 rentable square feet of the First Office Space.


49.5    Promptly after Tenant's exercise of its rights under this Section, the
parties shall agree upon and execute an amendment (in form and substance
reasonably satisfactory to Landlord and Tenant) to this Lease memorializing the
terms and conditions upon which the First Offer Space in question shall be added
to the Premises.


49.6    In the event Tenant fails to give Landlord timely notice of Tenant's
election to lease any First Offer Space covered by an Availability Notice, then
Landlord shall be free to market such First Offer Space for lease by third
parties, subject to the limitations of Section 49.3.


Notwithstanding anything to the contrary contained herein, Tenant’s First Offer
Rights shall be null and void during any period in which (a) Tenant has assigned
or sublet the entire Premises other than to a Permitted Transferee, or (b)
Tenant is in Default of a provision under the Lease beyond the applicable period
for notice and cure. The rights granted pursuant to this Section 49 shall be
exercisable only by the Tenant named herein (“Original Tenant”) and any
Permitted Transferees.


50.    Security. Nothing contained in this Lease shall prevent Tenant, at
Tenant’s sole option and expense, from implementing security measures such as
guard service or card key access system to the Premises for the benefit of the
Premises or any part thereof; provided, however, Tenant shall obtain Landlord’s
prior approval, which approval shall not be unreasonably withheld, conditioned
or delayed. Throughout the Term, Landlord will engage one uniformed courtesy
officer to (i) patrol the public areas around the Building and the Garage, and
(ii) provide an escort for Tenant’s personnel to their cars after dusk.


51.    Right of Purchase. Tenant shall have a one-time right of first offer
(“ROFO”) to purchase Landlord’s interest in the Ground Lease (“ROFO Property”)
which shall include the

H-5


--------------------------------------------------------------------------------




land described in Exhibit A-2, as well as all buildings and improvements thereon
and the rights and appurtenances thereto on the terms and conditions set forth
in this Section if at any time during the term of this Lease, Landlord elects to
sell the ROFO Property to a third party. A refinancing, joint venture or
transfer by Landlord to an Affiliate (each for good faith reasons other than
circumventing Tenant’s rights hereunder) shall not constitute a sale for
purposes of this Section; provided that the transfer of the ROFO Property by the
Affiliate to a third party shall be deemed a sale to which the right granted to
Tenant under this Section shall apply if applicable at such time. Landlord
expressly agrees that Tenant shall have no right or obligation to purchase any
other portion of the Project or any other property other than the ROFO Property
in its exercise of the rights granted hereunder but in purchasing the ROFO
Property, Tenant shall take the ROFO Property subject to any subleases then
encumbering the ROFO Property.


51.1    If at any time during the Term and after the Permitted Assignment Date
(as defined in the Master Lease) Landlord elects to sell the ROFO Property,
Landlord shall deliver to Tenant a written notice (the “Offer Notice”) which
shall include Landlord’s intent to sell the ROFO Property.


51.2    Tenant shall have ten (10) business days from the delivery of the Offer
Notice (the “Response Period”) within which to notify Landlord of its election
to purchase the ROFO Property, and which shall include Tenant’s proposed
purchase price (“Purchase Price”). The parties agree that the Purchase Price
shall be based on an all cash purchase price.


51.3.    Landlord shall have ten (10) days from delivery of Tenant’s election
and the Purchase Price to determine whether Landlord will accept the Purchase
Price (“Landlord’s Acknowledgement”), which approval shall be in Landlord’s sole
and absolute discretion. Notwithstanding the foregoing, if Landlord does not
accept the Purchase Price then Tenant shall again have a right of first offer to
purchase the ROFO Property and Landlord shall provide Tenant with a revised
Offer Notice and shall otherwise comply with the procedures set forth in this
Section 51: (i) if Landlord is willing to accept an offer for the sale of the
ROFO Property (the “Third Party Terms”) on less or substantially the same price
offered by Tenant. For the purposes of this Section, "substantially the same
economic terms " shall be deemed to mean that the economics of the Third Party
Terms have a net economic benefit to Landlord within ten percent (10%) of the
economics of the Purchase Price offered by Tenant (but not greater than Tenant’s
offer). If the Third Party Terms are greater than Tenant’s offer, Landlord shall
not be required to provide a revised Offer Notice to Tenant. If Landlord is
required to provide a revised Offer Notice, then Tenant shall again have the
right to purchase the ROFO Property in accordance with this Section except that
Tenant must purchase on the Third Party Terms (and Landlord’s revised Offer
Notice shall identify such terms) in the event the re-offer is the result of the
application subsection 51.3(i) above. Further, if Landlord does not accept
Tenant’s Purchase Price then Tenant shall again have a right of first offer to
purchase the ROFO Property and Landlord shall provide Tenant with a revised
Offer Notice and shall otherwise comply with the procedures set forth in this
Section 51 if Landlord does not accept an offer to sell the ROFO Property on or
before the date twelve (12) months after Tenant receives the Offer Notice.


51.4    If Landlord accepts the Purchase Price, or if Tenant exercises the ROFO
based on the Third Party Terms, Landlord and Tenant shall forthwith proceed to
consummate the sale and purchase of the ROFO Property on the Purchase Price (or
the

H-6


--------------------------------------------------------------------------------




Third Party Terms) and otherwise in accordance with Exhibit K. If there is a
default by Tenant under the terms of the purchase and sale agreement beyond
applicable notice and cure periods entered into by the parties, then Landlord
shall be entitled to Tenant’s Deposit (as defined in Exhibit “K”) and Tenant
shall have no right to purchase the ROFO Property and the ROFO rights shall no
longer be in force or effect.


51.5    If Landlord does not accept the Purchase Price, or if the sale to Tenant
pursuant to the ROFO does not close within such 45 days for reasons other than
default of Landlord beyond the applicable notice and cure period, Landlord may
thereafter proceed to sell the ROFO Property free and clear of any rights of
Tenant under this ROFO with respect to that sale so long as such sale is
consummated within said 12 months. Any sale or proposed sale after expiration of
said 12-month period shall be a new sale subject to all of the terms of this
ROFO. A refinancing, joint venture or transfer by Landlord to an Affiliate (each
for good faith reasons other than circumventing Tenant’s rights hereunder) shall
not constitute a sale for purposes of this Section 51 provided that the transfer
of the ROFO Property by the Affiliate to a third party shall be deemed a sale to
which the right granted to Tenant under this Section shall apply.


51.6    Duration of ROFO. Provided Landlord has complied with the requirements
of this Section 51, this ROFO shall terminate and be of no further force or
effect on the date upon which Landlord consummates a sale of the Project to a
third party in accordance with Section 51.5. Upon termination of the ROFO
pursuant to the preceding sentence and the request of Landlord, Tenant shall
deliver to Landlord, in recordable form, an acknowledgment of termination of
this ROFO, which Landlord may record at Landlord's expense.


51.7    Conditions. Notwithstanding anything to the contrary contained in this
Section 51, the terms of this Section 51 are subject to Lender consent to the
ROFO rights herein, and the agreement of the City under the Master Lease as to
any necessary assignment of the Master Lease to Tenant pursuant to this ROFO,
which consents shall be addressed in the Non-Disturbance Agreement and the
Recognition Agreement.


52.    Back-Up Generator Power. Tenant shall have the right to install a UPS
system and emergency back-up generator on the concrete pad located outside of
the Building, in the location more particularly shown on Exhibit “A-3”. Tenant
shall repair and maintain the equipment in compliance with all Laws and shall
keep consistent maintenance records available for Landlord’s review. All testing
shall be done outside of Project business hours and shall not be conducted
without prior notice to Landlord. All affixed equipment that cannot be removed
without causing significant damage to the Project shall become Landlord’s
property at the end of the Term, or earlier termination of this Lease, and
Tenant shall deliver all relevant permits, warranties and maintenance history
documents. Tenant shall indemnify Landlord and the Indemnified Parties from any
and all claims arising from the equipment or in connection with Tenant’s use
thereof.


53. Amphitheatre/Front Lawn. So long as Tenant continues to occupy all or a
majority portion of the Premises, Tenant shall have the right to use that
certain Amphitheater/front lawn area located in front of the Building at no cost
to Tenant up to seven (7) times per year. Tenant shall be responsible for all
permits, approvals, and insurance required in connection with such events, and
Tenant shall notify Landlord and provide Landlord with copies of all necessary
permits and certificates prior to such event. In no event shall Tenant’s events

H-7


--------------------------------------------------------------------------------




fall during or on any of the following days/periods: SXSW, F1 Racing, ACL, July
4 and New Year’s Eve. Landlord may not construct any buildings or other
permanent improvements (other than landscaping with the Amphitheater/front lawn
area during the Term of this Lease without Tenant’s consent, which may be
withheld in Tenant’s sole discretion.


54.    Roof Rights. So long as Tenant continues to occupy the Premises , Tenant
shall have the non-exclusive right to install, maintain and replace one
satellite dish and one repeater on the roof of the Building in a location and
pursuant to plans and specifications reasonably acceptable to Landlord (the
“Dishes”) and Tenant shall install, maintain and repair the Dishes at Tenant’s
sole cost and in accordance with all applicable Laws, including the Landmark
Commission, and so long as such installation, maintenance and/or replacement
shall not invalidate any roof warranty or interfere with the operations of any
tenants or occupants in effect prior to Tenant’s installation of the Dishes.
Tenant shall install at Tenant’s cost any fencing or barricades that may be
required under Law. The Dish shall be used by Tenant for Tenant’s Permitted Use
and for no other use or purpose. Tenant shall repair any damage to the roof
caused by Tenant’s installation of any devices, excepting normal wear and tear.
There shall be no additional charge to Tenant for the use of such portion of the
roof. Tenant shall coordinate any roof installation and any roof penetrations or
other structural improvements hereunder with Landlord and Landlord’s roofing
contractor. All rooftop equipment used by Tenant and any other improvements or
devices installed by Tenant on the roof of the Building shall be removed by
Tenant and Tenant shall restore the Project to the condition in which it was
received prior to expiration of this Lease, excepting ordinary wear and tear and
casualty damage. Tenant shall be liable for any costs, damages, or liabilities
associated with Tenant’s Dishes.


55.    Expedited ADR.
(i)    Expedited ADR. If Landlord and Tenant do not agree upon the decision of
the other party pursuant to an event under Section 13.1, Section 13.2 or Exhibit
“C”, or if Tenant reasonably believes Landlord’s consent has been unreasonably
conditioned or withheld under the provisions of Article 7, the parties shall
have the right to resolve such issue pursuant to the following expedited
arbitration procedure (“Expedited ADR”).
(ii)    Arbitrator. Landlord and Tenant shall refer the selection of an
arbitrator to the American Arbitration Association on an expedited basis with
the request that a selection be made at the earliest possible date. The sole
issue shall be whether Landlord’s consent has been unreasonably conditioned or
withheld or if the other party’s decision or action has been reasonable under
the circumstances.
(iii)    Commencement of Expedited ADR. To commence the Expedited ADR procedure,
either party must send a “Notice of Commencement of ADR” to the arbitrator with
a copy to the other party. Within three (3) business days after receipt of the
Notice of Commencement of ADR, the arbitrator shall contact both parties to set
a date within five (5) business days thereof to hold the Expedited ADR. If the
parties and the arbitrator are unable to agree on a date within such five (5)
day period, then the arbitrator shall select an appropriate date and time within
such five (5) day period which shall be binding on the parties.
(iv)    Expedited ADR Procedure. The Expedited ADR will be held on the date and
time agreed upon by the parties or otherwise set by the arbitrator at the office
of the arbitrator. Each party shall have two (2) hours to present its claim to
the arbitrator (including the testimony of any live witnesses). The party
initiating the Expedited ADR shall present its claim first followed by the party
responding to the Expedited ADR. The arbitrator shall be bound by the provisions
of this Lease, but shall have the discretion to consider such other evidence as
he or she deems relevant to the Expedited ADR. Following completion of the
presentation of the claims by both parties, the arbitrator shall be permitted to
request such further evidence as

H-8


--------------------------------------------------------------------------------




he or she deems necessary to render a decision. The arbitrator shall have the
discretion to continue the Expedited ADR until the next business day, but in no
event shall the Expedited ADR continue beyond the close of business on such
second (2nd) business day. The arbitrator shall issue a written decision to both
parties within two (2) business days of the completion of the Expedited ADR. The
decision of the arbitrator shall be final and conclusive and non-appealable on
the parties hereto.
(v)    Costs of Expedited ADR. The costs of the arbitrator shall initially be
divided equally between the parties, it being understood and agreed that, upon
judgment, the prevailing party shall be entitled to reimbursement from the other
party of all costs of the Expedited ADR, including attorneys’ fees and the fees
of the arbitrator.
56.    Tenant Competitors. Provided Tenant is not in Default hereunder, Landlord
agrees not to lease space in the Project to any of the parties listed in Exhibit
L attached hereto during the Term of this Lease.
57.    Tax Incentive. The parties acknowledge that Tenant intends to use
diligent efforts to pursue certain state and local economic development
incentives, including a cash award from the Texas Enterprise Fund and a cash
grant from the City of Austin (collectively, “Incentive”) in connection with
this Lease. Landlord shall reasonably cooperate with Tenant in connection with
the Incentive at no cost or expense to Landlord, provided that Tenant shall keep
Landlord informed as to Tenant’s efforts to obtain the Incentive (including
providing Landlord with copies of Tenant’s submittals), and Tenant shall
indemnify Landlord from all costs or liabilities incurred by Landlord in
connection therewith. The parties agree that the period between December 2, 2013
and January 31, 2014 shall be considered the “Incentive Period”. In the event
Tenant is unable to obtain the Incentive by the end of the Incentive Period,
Tenant may terminate this Lease upon five (5) days’ prior written notice
pursuant subject to the terms and conditions of that certain Contingency Letter
executed by the parties substantially concurrently with this Lease and
incorporated herein by reference.
58.    Landlord Covenants. Landlord covenants and agrees that Landlord shall (i)
use commercially reasonable efforts to comply with all its obligations under the
Master Development Agreement dated June 17, 2008, that Declaration of
Restrictive Covenants and Reciprocal Easement Agreement dated April 9, 2013, and
that Declaration of Easements and Restrictive Covenants Regarding Unified
Development And Maintenance of Drainage Facilities dated October 21, 2013 (the
“REAs”), and the Master Lease, as the same may be amended, and (ii) promptly
provide Tenant with a copy of any notice of default received by Landlord under
any of such documents.


"Tenant":


athenahealth, INC.,
a                         


By:                         
Name:                
Title:                     






By:                         
Name:                 
Title:                     





H-9


--------------------------------------------------------------------------------




"Landlord":
  
SEAHOLM L/R, LLC,                
a Texas limited liability company            
                                
By:    Seaholm Power Development, LLC,
a Delaware limited liability company        

Its Managing Member                
                                            
By:     Seaholm Power, LLC,
a Texas limited liability company                    
By:            
Name:_____________
Its:_______________





H-10


--------------------------------------------------------------------------------




EXHIBIT I
EXCLUSIVE RIGHTS AND PROHIBITED USES
[UNDER TENANT REVIEW]
Trader Joe’s East, Inc.
dba Trader Joes            
Exclusive Use: Landlord agrees that it will not lease, sell or otherwise permit
any portion of the Project (other than the Premises) to be used for the sale of
grocery items intended for human consumption (the "Grocery Restriction") or
alcoholic beverages for off-premises consumption (the "Exclusive").
Notwithstanding the foregoing, the Grocery Restriction shall not apply to: (i)
other tenants devoting less than five hundred (500) square feet of floor space
to the sale of grocery items, (ii) coffee shops (iii) bakeries, or (iv)
restaurants.


Prohibited Uses: Landlord agrees that no portion of the Retail/Office Building
shall be occupied by any of the following uses without Tenant's prior written
consent office (except on the second floor or as an incidental use to a
permitted retail or commercial business): check cashing operation, thrift shop,
pawn shop, dollar-type store, second-hand store or store selling used
merchandise, consignment store, clearance center, entertainment facility,
recreational facility, training facility or educational facility, place of
worship, or community gathering place (collectively, "Prohibited Uses"). As used
herein, "entertainment facility" or "recreational facility" includes, but is not
limited to, a restaurant, bar, pub, nightclub, music hall, disco, banquet hall,
auditorium, bowling alley, skating rink, theater, billiard room, health or
beauty spa, exercise or dance studio, karate studio, pilates studio, yoga
studio, gymnasium, massage or tanning parlor, amusement arcade, children's play
gym facility (including those similar to "My Gym" or "Gymboree"), establishment
catering to birthday parties (such as a "Chuck E. Cheese" or "Sandy Deck's") or
other place of public amusement; and "training or educational facility"
includes, but is not limited to, a beauty school, barber college, reading room,
place of instruction, or any other operation catering primarily to students or
trainees rather than to customers. It is the intent of this provision that the
parking and other Common Areas should not be burdened by either large scale or
protracted use. The term "restaurant" shall not apply to a fast or quick food
operation, bagel shop, juice shop, yogurt store, sandwich shop, coffee shop
(such as, a Starbuck's or a Peet's) or other similar specialty type of food or
beverage store, of less than or equal to Two Thousand Five Hundred (2,500)
square feet.


FRC Seaholm, LLC
dba True Food Kitchen
            
Exclusive Use: Landlord shall not execute any lease in the Project for a
full-service sit down restaurant whose Primary Use is serving healthful, natural
food, centered on simple, fresh, pure ingredients (“Exclusive Use”). For
purposes hereof, “Primary Use” shall mean a competing retailer who obtains more
than twenty-five percent (25%) of its gross annual revenue from the Exclusive
Use. This Section shall not apply to the tenant then leasing in the Project
under the La Corsha restaurant Lease or the Trader Joe’s Lease.



I-1


--------------------------------------------------------------------------------




EXHIBIT J
SCHEDULE OF ENVIRONMENTAL REPORTS
1.
Letter dated February 11, 2013 from RPS to IBC Bank re: Environmental
Conditions; Seaholm and Wye Properties

2.
Email dated January 28, 2013 from James Sales (EPA) to Eric Stager (Austin
Energy) re: O&M Plan

3.
First page/index of the PCB Operation and Maintenance Plan (Volume 5), dated
January 13, 2013

4.
Voluntary Cleanup Program Final Certificate of Completion, dated May 10, 2012

5.
Letter dated September 30, 2011 from Texas Commission on Environmental Quality
(“TCEQ”) to City of Austin d/b/a Austin Energy (the “City”) re: Proof of Filing,
Austin Energy Wye Tract; No Further Action

6.
Letter dated February 24, 2011 from TECQ to the City re: Final Certificate of
Completion

7.
Letter dated February 24, 2011 from TCEQ to the City re: Phased Final
Certificate of Completion (COC)

8.
Letter dated January 13, 2011 from TCEQ to the City re: Austin Energy Wye Tract

9.
Letter dated December 6, 2010 from TCEQ to the City re: Comments to the November
4, 2010 Response Letter

10.
Letter dated November 4, 2010 from TRC to TCEQ re: Response to TCEQ’s Comments
Regarding the August 16, 2010 Response Action Completion Report (RACR)

11.
Response Action Plan; Wye Tract; VCP No. 2019; December 2008

12.
Letter dated October 22, 2008 from TRC to TCEQ re: Updated VCP Agreement, Wye
Tract, Austin, Texas, VCP No. 2019

13.
Letter dated August 29, 2007 from TCEQ to the City re: Comments to the January
2007 Affected Property Assessment Report (APAR) and July APAR Addendum. Austin
Energy Wye Tract, Third Street and West Avenue, Austin, Travis County, TX;
Voluntary Cleanup Program (VCP) No. 2019

14.
Final Affected Property Assessment Report, Volume 1: Sections 1-12; Wye Tract;
prepared by TRC; January 2007

15.
Affected Property Assessment Report Addendum; Wye Tract; prepared by TRC; July
2007

16.
Ready for Reuse Determination, dated January 16, 2006 from TCEQ to Austin Energy
Seaholm Power Plant




J-1


--------------------------------------------------------------------------------




Exhibit K


PURCHASE AND SALE TERMS
1.    The “Closing Date” shall for any conveyance under the provisions of
Section 51 of the Lease shall occur at 10 am on the date which is 45 days after
Tenant’s receipt of Landlord’s Acknowledgement, or on the next succeeding
business day if such 45th day shall occur on a non-business day.
2.    Tenant shall deposit five percent (5%) of the Purchase Price as a good
faith deposit under the purchase agreement (the “Deposit”). Tenant shall have
twenty (20) days (“Diligence Period”) to conduct any due diligence Tenant deems
necessary to determine if there are any matters related to the ROFO Property
unacceptable to Tenant. If Tenant determines within said period that it does not
wish to proceed with Closing, Tenant may rescind its purchase election and the
Deposit shall be returned to Tenant. In such event, the terms of Section 51.6
shall apply. If the transaction closes in accordance with the terms of the
purchase agreement, Tenant may apply the Deposit to the Purchase Price. If
Tenant does not timely terminate the transaction during the Diligence Period,
and if the transaction does not close due to Tenant’s default thereunder,
Landlord may retain the Deposit as liquidated damages.
3.    The purchase price shall be paid by wire transfer of Federal Funds in such
manner as will make the consideration available in Austin, Texas on the Closing
Date, provided, however, that Landlord delivers at the time of the Closing, any
and all affidavits and indemnities (including, without limitation, a Gap
Indemnity) in such form and containing such substance as are reasonably and
customarily requested by the title company issuing Tenant’s policy for Title
Insurance to issue such policy to the Tenant upon the release of such funds to
Landlord at the Closing, if the release of such funds precedes the recording of
the assignment, as the case may be, conveying the ROFO Property to Tenant.
4.    The ROFO Property shall be conveyed by an assignment of the Master Lease
running to Tenant (or Tenant’s designee), such assignment to be delivered by
customary escrow closing procedures, conveying a good and clear record and
marketable leasehold title thereto subject only to, and with the benefit of, the
following matters affecting the ROFO Property on the Closing Date:
1.
Rights, easements and agreements affecting the ROFO Property prior to the
Closing Date, so far as in force and applicable on the Closing Date, and such
other rights, easements and agreements as may be created by Landlord between the
Exercise Date and the Closing Date, provided, however, that Tenant has
consented, in writing, to the same in accordance with this Lease where consent
is required.

2.
Real estate taxes not yet due and payable.

3.
Balances, if any, remaining unpaid and not due on account of betterment
assessments on the ROFO Property.

4.
Laws and regulations of any governmental authority.

5.
Such state of facts as an accurate survey would show.

6.
This Lease, Landlord’s interest in which will be assigned to Tenant at the
closing (alternatively, the parties shall terminate this Lease at Closing) and
Landlord shall provide any necessary consents to such assignment.


K-1


--------------------------------------------------------------------------------






7.
All liens, agreements and other matters affecting the Project, so far as in
force and applicable on the Closing Date, created or suffered by Tenant,
including, without limitation, any leasehold mortgages permitted under this
Lease.

5.    Landlord shall pay such amounts as are necessary for the title company to
issue a leasehold policy of Title Insurance to Tenant (with any endorsements or
extra insurance payable by Tenant) without taking exception for any mortgage
liens or other monetary encumbrances imposed on the ROFO Property by Landlord.
6.    At the closing Landlord and Tenant shall make monetary adjustments of the
types and in the manner customary for a transaction of the type contemplated by
Section 51. The parties shall each determine not later than ten (10) business
days prior to the Closing Date if they shall require easements or other rights
across the Project as are reasonably necessary for Tenant to share in shared
facilities and/or to use and operate the ROFO Property as a free-standing
property for the Permitted Use and shall provide notice of same to the other
party for reasonable review and approval. Each party shall bear the expenses
customarily borne by buyers and sellers in commercial real estate transactions
in Austin, Texas.
7.    It shall be a condition to Tenant’s obligation to close and pay the
purchase that Tenant’s title insurance company is prepared to issue, upon
consummation of the Closing, a leasehold policy of Title Insurance, at standard
premium rates, on the Texas Land Title Association form currently in use,
subject only to: the general exceptions and exclusions from coverage in the
policy form (other than the exceptions for mechanics liens not arising from any
work done by or on behalf of Landlord and parties in possession claiming by,
under or through Landlord, (other than Tenant) which shall be removed pursuant
to such title insurance affidavits and certifications as Tenant's title
insurance company may reasonably require) and the other matters referred to in
Paragraph 3 above.
8.    The parties shall enter into an agreement permitting Tenant to use the
same number of parking spaces in the Garage as permitted under this Lease on
market rates, terms and conditions.





K-2


--------------------------------------------------------------------------------




EXHIBIT L
TENANT COMPETITORS


1.
Allscripts-Misys Healthcare Solutions, Inc.

2.
eClinicalWorks, LLC

3.
Epic Systems Corporation

4.
GE Healthcare

5.
Greenway Medical Technologies, Inc.

6.
Quality Systems, Inc.

7.
Sage Software Healthcare, Inc.

8.
SCI Solutions, Inc.

9.
Siemens Medical Solutions USA, Inc.

10.
CareCloud, Inc.




L-1


--------------------------------------------------------------------------------




EXHIBIT M
PLAN OF EXTERIOR SIGN


[m1.jpg]

M-1


--------------------------------------------------------------------------------






[m2a01.jpg]

M-2


--------------------------------------------------------------------------------




EXHIBIT N
PLAN OF VISITOR PARKING


[n1.jpg]

N-1


--------------------------------------------------------------------------------




EXHIBIT O
TEMPORARY CONSTRUCTION PARKING


[o1.jpg]

O-1
